Exhibit 10.14

Execution Copy

AMENDED AND RESTATED CREDIT AGREEMENT

Among

GOLDEN OVAL EGGS, LLC,

as a Borrower and as the Borrowers’ Agent,

GOECA, LP

as a Borrower,

MIDWEST INVESTORS OF IOWA, COOPERATIVE

as a Borrower,

COBANK, ACB,

as a Lender and as Administrative Agent,

METROPOLITAN LIFE INSURANCE COMPANY,

as a Lender,

and

THE OTHER LENDERS FROM TIME TO TIME PARTY HERETO

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

Section 1.1

Defined Terms

1

Section 1.2

Accounting Terms and Calculations

19

Section 1.3

Computation of Time Periods

19

Section 1.4

Other Definitional Terms

19

 

 

 

ARTICLE II TERMS OF THE CREDIT FACILITIES

19

 

 

 

Section 2.1

Lending Commitments

19

Section 2.2

Procedure for Loans

20

Section 2.3

Notes

22

Section 2.4

Conversions and Continuations

23

Section 2.5

Interest Rates, Interest Payments and Default Interest

24

Section 2.6

Repayment

26

Section 2.7

Prepayments

28

Section 2.8

Letters of Credit

29

Section 2.9

Procedures for Letters of Credit

29

Section 2.10

Terms of Letters of Credit

29

Section 2.11

Agreement to Repay Letter of Credit Drawings

29

Section 2.12

Obligations Absolute

29

Section 2.13

Fees

30

Section 2.14

Computation

31

Section 2.15

Payments

31

Section 2.16

Use of Loan Proceeds

31

Section 2.17

Interest Rate Not Ascertainable, Etc.

32

Section 2.18

Increased Cost

32

Section 2.19

Illegality

33

Section 2.20

Capital Adequacy

33

Section 2.21

Funding Losses; Quoted Rate and LIBOR Rate Advances

33

Section 2.22

Discretion of Lenders as to Manner of Funding

34

Section 2.23

Prepayment of Term Loans

34

Section 2.24

Replacement of Certain Lenders

34

Section 2.25

Taxes

34

Section 2.26

Capitalization

36

Section 2.27

Security

36

 

 

 

ARTICLE III CONDITIONS PRECEDENT

36

 

 

 

Section 3.1

Conditions to Closing

36

Section 3.2

Conditions Precedent to All Loans and Letters of Credit

41

Section 3.3

Conditions Subsequent

42

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

42

 

 

 

Section 4.1

Organization, Standing, Etc.

42

Section 4.2

Authorization and Validity

42

 

i


--------------------------------------------------------------------------------




 

Section 4.3

No Conflict; No Default

43

Section 4.4

Government Consent

43

Section 4.5

Financial Statements and Condition

43

Section 4.6

Litigation

43

Section 4.7

Environmental, Health and Safety Laws

43

Section 4.8

ERISA

44

Section 4.9

Federal Reserve Regulations

44

Section 4.10

Title to Property; Leases; Liens; Subordination

44

Section 4.11

Taxes

44

Section 4.12

Trademarks, Patents

44

Section 4.13

Burdensome Restrictions

44

Section 4.14

Force Majeure

44

Section 4.15

Investment Company Act

45

Section 4.16

Public Utility Holding Company Act

45

Section 4.17

Full Disclosure

45

Section 4.18

Subsidiaries

45

Section 4.19

Labor Matters

45

Section 4.20

Security Documents

45

Section 4.21

Solvency

46

Section 4.22

Eligibility

46

Section 4.23

Material Contract

46

Section 4.24

Moark Acquisition

46

Section 4.25

Subordinated Debt

47

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

47

 

 

 

Section 5.1

Financial Statements and Reports

47

Section 5.2

Existence

49

Section 5.3

Insurance

50

Section 5.4

Payment of Taxes and Claims

50

Section 5.5

Inspection

50

Section 5.6

Maintenance of Properties

50

Section 5.7

Books and Records

50

Section 5.8

Compliance

50

Section 5.9

ERISA

50

Section 5.10

Environmental Matters; Reporting

50

Section 5.11

Further Assurances

51

Section 5.12

Compliance with Terms of Material Contracts

51

 

 

 

ARTICLE VI NEGATIVE COVENANTS

51

 

 

 

Section 6.1

Merger

51

Section 6.2

Disposition of Assets

51

Section 6.3

Plans

52

Section 6.4

Change in Nature of Business

52

Section 6.5

Subsidiaries

52

Section 6.6

Negative Pledges

52

Section 6.7

Restricted Payments

52

Section 6.8

Transactions with Affiliates

52

Section 6.9

Accounting Changes

52

 

ii


--------------------------------------------------------------------------------




 

Section 6.10

Subordinated Debt

52

Section 6.11

Investments

53

Section 6.12

Indebtedness

53

Section 6.13

Liens

54

Section 6.14

Contingent Liabilities

54

Section 6.15

Tangible Net Worth

55

Section 6.16

Current Ratio

55

Section 6.17

Working Capital

55

Section 6.18

Leverage Ratio

55

Section 6.19

Fixed Charge Coverage Ratio

55

Section 6.20

Operating Leases

55

Section 6.21

Risk Management

55

Section 6.22

Material Contracts

55

Section 6.23

Eligibility

55

Section 6.24

Real Estate Plan

55

 

 

 

ARTICLE VII EVENTS OF DEFAULT AND REMEDIES

55

 

 

 

Section 7.1

Events of Default

55

Section 7.2

Remedies

57

Section 7.3

Offset

57

 

 

 

ARTICLE VIII THE ADMINISTRATIVE AGENT

58

 

 

 

Section 8.1

Appointment and Authorization

58

Section 8.2

Note Holders

58

Section 8.3

Consultation With Counsel

58

Section 8.4

Loan Documents

58

Section 8.5

CoBank and Affiliates

58

Section 8.6

Action by Administrative Agent

58

Section 8.7

Credit Analysis

59

Section 8.8

Notices of Event of Default, Etc.

59

Section 8.9

Indemnification

59

Section 8.10

Payments and Collections

59

Section 8.11

Sharing of Payments

61

Section 8.12

Advice to Lenders

61

Section 8.13

Defaulting Lender

61

Section 8.14

Resignation

62

 

 

 

ARTICLE IX MISCELLANEOUS

62

 

 

 

Section 9.1

Modifications

62

Section 9.2

Expenses

63

Section 9.3

Waivers, etc.

64

Section 9.4

Notices

64

Section 9.5

Taxes

64

Section 9.6

Successors and Assigns; Participations; Purchasing Lenders

64

Section 9.7

Confidentiality of Information

66

Section 9.8

Governing Law and Construction

67

Section 9.9

Consent to Jurisdiction

67

 

iii


--------------------------------------------------------------------------------




 

Section 9.10

Waiver of Jury Trial

67

Section 9.11

Survival of Agreement

67

Section 9.12

Indemnification

67

Section 9.13

Captions

68

Section 9.14

Entire Agreement

68

Section 9.15

Counterparts

68

Section 9.16

Borrower Acknowledgements

68

Section 9.17

Appointment of and Acceptance by Borrowers’ Agent

69

Section 9.18

Relationship Among Borrowers

69

Section 9.19

Interest Rate Limitation

71

Section 9.20

Ratification of Prior Transactions

71

 

 

 

Annexes

 

 

Annex I

Pricing Grid

 

Annex II

Risk Management Grid

 

 

 

 

Schedules

 

 

Schedule 3.1(a)

Landlord/Bailee Locations

 

Schedule 3.1(l)

Material Contracts

 

Schedule 4.6

Litigation

 

Schedule 4.7

Environmental Matters

 

Schedule 4.10

Moark Leases

 

Schedule 6.11

Existing Investments

 

Schedule 6.12

Existing Indebtedness

 

Schedule 6.13

Existing Liens

 

Schedule 6.14

Existing Contingent Obligations

 

 

 

 

Exhibits

 

 

Exhibit A-1

Form of Revolving Note

 

Exhibit A-2

Form of Term Notes

 

Exhibit B

Form of Security Agreement

 

Exhibit C

Form of Mortgage

 

Exhibit D

Form of Pricing Report

 

Exhibit E

Borrowing Base Formula

 

Exhibit F

Form of Borrowing Base Certificate

 

Exhibit G

Form of Compliance Certificate

 

Exhibit H

Form of Assignment Agreement

 

Exhibit I

Form of Environmental Indemnity

 

Exhibit J

Form of Contract Assignment

 

 

iv


--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 30, 2006, is by and
between GOLDEN OVAL EGGS, LLC, a limited liability company organized under the
laws of the State of Delaware, GOECA, LP, a Delaware limited partnership, and
MIDWEST INVESTORS OF IOWA, COOPERATIVE, a cooperative organized under the laws
of the State of Iowa (individually each a “Borrower” and collectively the
“Borrowers”), the banks and other financial institutions or entities which are
signatories hereto (individually each a “Lender” and collectively the
“Lenders”), COBANK, ACB, a federally charted instrumentality under the Farm
Credit Act of 1971, as amended, one of the Lenders and as agent for the Lenders
(in such capacity, the “Administrative Agent”), and METROPOLITAN LIFE INSURANCE
COMPANY, as a Lender.

RECITALS

A.                                   The Borrowers, the Lenders and the
Administrative Agent are parties to a Credit Agreement dated as of September 13,
2004, as amended by that certain First Amendment to Credit Agreement dated as of
November 30, 2005 (as so amended and as otherwise amended, supplemented or
modified form time to time, the “Existing Credit Agreement”);

B.                                     The Borrowers, the Lenders and the
Administrative Agent each wish to amend certain provisions of the Existing
Credit Agreement; and

C.                                     This Agreement amends, restates and
replaces the Existing Credit Agreement in its entirety.


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.1                                      DEFINED TERMS.  AS USED IN THIS
AGREEMENT THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING RESPECTIVE MEANINGS (AND
SUCH MEANINGS SHALL BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORM
OF THE TERMS DEFINED, AS THE CONTEXT MAY REQUIRE):

“Adjusted LIBOR Rate”:  With respect to each day, the rate (rounded upward, if
necessary, to the next one sixteenth of one percent) determined by dividing the
LIBOR Rate in effect on such day by 1.00 minus the LIBOR Reserve Percentage.

“Adjusted Dividend Accrual”:  For any period of determination, fifty percent
(50%) of the consolidated net income of the Borrowers’ Agent, as adjusted from
time to time to reflect actual dividends or cash patronages.

“Administrative Agent”:  As defined in the opening paragraph hereof.

“Advance”:  Any portion of the outstanding Revolving Loans, Swing Line Loans or
Term Loans by a Lender as to which one of the available interest rate options
and, if pertinent, an Interest Period, is applicable.  Subject to the terms and
conditions hereof, an Advance may be a Tranche A Advance, a Quoted Rate Advance,
a LIBOR Rate Advance, a Base Rate Advance or, for the two months prior to the
applicable maturity date for a Loan only, a LIBOR Index Rate Advance.


--------------------------------------------------------------------------------




“Affiliate”:  When used with reference to any Person, (a) each Person that,
directly or indirectly, controls, is controlled by or is under common control
with, the Person referred to, (b) each Person which beneficially owns or holds,
directly or indirectly, five percent or more of any class of voting Equity
Interests of the Person referred to, (c) each Person, five percent or more of
the voting Equity Interests (or if such Person is not a corporation, five
percent or more of the equity interest) of which is beneficially owned or held,
directly or indirectly, by the Person referred to, and (d) each of such Person’s
officers, directors, joint venturers and partners.  The term control (including
the terms “controlled by” and “under common control with”) means the possession,
directly, of the power to direct or cause the direction of the management and
policies of the Person in question.

“Aggregate Revolving Commitment Amount”:  As of any date, the sum of the
Revolving Commitment Amounts of all the Revolving Lenders.

“Applicable Commitment Fee Percentage”:  The Applicable Margin at which the
Commitment Fees accrue.

“Applicable Lending Office”:  For each Lender and for each type of Advance, the
office of such Lender identified as such Lender’s Applicable Lending Office on
the signature pages hereof or such other domestic or foreign office of such
Lender (or of an Affiliate of such Lender) as such Lender may specify from time
to time, by notice given pursuant to Section 9.4, to the Administrative Agent
and the Borrowers’ Agent as the office by which its Advances of such type are to
be made and maintained.

“Applicable Margin”:  Subject to the last sentence of this definition, with
respect to computation of the applicable interest rate or the Applicable
Commitment Fee Percentage on Advances or Commitments under the Revolving Loans,
the Second Tranche 2 Advances and the Final Tranche 2 Advances with respect to
the Tranche A2 Term Loans, the Tranche A3 Advances with respect to the Tranche
A3 Term Loans, the Tranche B Term Loans or the Letter of Credit Fee, as the case
may be, the margin payable by the Borrowers with respect thereto, as set forth
and described in Annex I, established as of the first day of each Fiscal Quarter
after the Compliance Certificate required by Section 5.1 is delivered as of the
last day of the next preceding Fiscal Quarter (i.e. adjustments shall be made
one Fiscal Quarter in arrears); provided, however, that any adjustment in the
Applicable Margin shall not become effective until the Administrative Agent
shall have received the Compliance Certificate and related financial statements
relating to the last day of such next preceding Fiscal Quarter pursuant to
Sections 5.1(c) and (d) hereof; provided, further, that notwithstanding anything
herein to the contrary, for the first two full Fiscal Quarters following the
Effective Date, the Applicable Margin shall be determined at the highest level
described in Annex I.  If a Compliance Certificate and related financial
statements of the Borrowers’ Agent and a related certification of the Borrowers’
Agent pursuant to Sections 5.1(c) and (d) necessary to establish the Applicable
Margin hereunder are not received by the Administrative Agent on or prior to the
date required pursuant to Sections 5.1(c) and (d) hereof, the Applicable Margin
shall be determined at the highest level described in Annex I and shall remain
in effect until one Business Day after such time as the required financial
statements are received.

“Applicable Permits”: Any permit, license or similar authorization of or from a
governmental agency or political subdivision that is necessary for a Borrower to
construct, operate, maintain, own or lease its businesses.

“Assignees”: As defined in Section 9.6(c).

“Assignment Agreement”: As defined in Section 9.6(c).

2


--------------------------------------------------------------------------------




“Base Rate”:  The rate of interest per annum from time to time established by
CoBank as its “CoBank Base Rate.” CoBank may lend to its customers at rates that
are at, above or below the Base Rate.  For purposes of determining any interest
rate hereunder or under any other Loan Document which is based on the Base Rate,
such interest rate shall change as and when the Base Rate shall change.

“Base Rate Advance”:  An Advance with respect to which the interest rate is
determined by reference to the Base Rate.

“Bear Stearns Interest Rate Swap Agreement”:  That certain Fixed Income
Derivative Amended Confirmation, Reference NE87521, dated May 17, 2000 between
Bear Stearns and Borrowers’ Agent.

“Board”:  The Board of Governors of the Federal Reserve System or any successor
thereto.

“Borrower”:  As defined in the opening paragraph hereof.

“Borrowers’ Agent”:  Golden Oval Eggs, LLC, a limited liability company
organized under the laws of the State of Delaware.

“Borrowing Base”:  As determined in accordance with the formula set forth in
Exhibit E hereto.

“Borrowing Base Certificate”:  A certificate in the form of Exhibit F hereto.

“Borrowing Base Deficiency”:  At the time of any determination, the amount, if
any, by which Total Revolving Outstandings exceed the Borrowing Base.

“Business Day”:  Any day (other than a Saturday, Sunday or legal holiday in the
State of Colorado or the State of Iowa) on which banks are permitted to be open
in Denver, Colorado or Des Moines, Iowa.

“Capital Expenditures”:  For any period, the sum of all amounts that would, in
accordance with GAAP, be included as additions to property, plant and equipment
on a consolidated statement of cash flows for the Borrowers’ Agent during such
period, in respect of (a) the acquisition, construction, improvement,
replacement or betterment of land, buildings, machinery, equipment or of any
other fixed assets or leaseholds, (b) to the extent related to and not included
in (a) above, materials, contract labor (excluding expenditures properly
chargeable to repairs or maintenance in accordance with GAAP), and (c) other
capital expenditures and other uses recorded as capital expenditures or similar
terms having substantially the same effect, but excluding (i) layer purchases,
(ii) capitalized expenses, (iii) expenditures incurred in connection with the
Thompson Construction and (iv) expenditures incurred in connection with the
Moark Acquisition.

“Capital Lease”:  A lease of (or other agreement conveying the right to use)
real or personal property with respect to which at least a portion of the rent
or other amounts thereon constitute Capital Lease Obligations.

“Capital Lease Obligations”:  As to any Person, the obligations of such Person
to pay rent or other amounts under a lease of (or other agreement conveying the
right to use) real or personal property which obligations are required to be
classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP (including Statement of Financial Accounting Standards No. 13
of the Financial Accounting Standards Board), and, for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP (including such Statement No. 13).

3


--------------------------------------------------------------------------------




“Change of Control”:  The occurrence, after the Closing Date, of any of the
following circumstances: (a) any Person or two or more Persons acting in concert
(other than the current holders of the Equity Interests of the Borrowers’ Agent)
acquiring beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Equity Interests of the Borrowers’ Agent representing
50% or more of the combined voting power of all Equity Interests of Borrowers’
Agent entitled to vote in the election of directors; or (b) any Person or two or
more Persons acting in concert (other than the current holders of the Equity
Interests of the Borrowers’ Agent) acquiring by contract or otherwise, or
entering into a contract or arrangement which upon consummation will result in
its or their acquisition of, control over Equity Interests of any Borrower
representing 50% or more of the combined voting power of all Equity Interests of
Borrowers’ Agent entitled to vote in the election of directors.  For the
avoidance of doubt, acquiring membership interests in Borrowers’ Agent pursuant
to an offering does not constitute “acting in concert” for purpose of this
definition.

“Charges”:  As defined in Section 9.19.

“Closing Date”:  June 30, 2006.

“CoBank”:  CoBank, ACB, in its capacity as one of the Lenders hereunder.

“CoBank Equities”:  As defined in Section 2.27.

“Code”:  The Internal Revenue Code of 1986, as amended.

“Commitments”:  The Revolving Commitment and the Term Loan Commitments.

“Commitment Fees”:  As defined in Section 2.13(b).

“Contingent Obligation”:  With respect to any Person at the time of any
determination, without duplication, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or otherwise: (a) to purchase or pay (or advance or supply funds for
the purchase or payment of) such Indebtedness or to purchase (or to advance or
supply funds for the purchase of) any direct or indirect security therefor, (b)
to purchase property, securities, Equity Interests or services for the purpose
of assuring the owner of such Indebtedness of the payment of such Indebtedness,
(c) to maintain working capital, equity capital or other financial statement
condition of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or otherwise to protect the owner thereof against loss in respect
thereof, or (d) entered into for the purpose of assuring in any manner the owner
of such Indebtedness of the payment of such Indebtedness or to protect the owner
against loss in respect thereof; provided, that the term “Contingent Obligation”
shall not include endorsements for collection or deposit, in each case in the
ordinary course of business.

“Contract Assignments”:  Those certain Assignments of Contracts entered into
pursuant to the Existing Credit Agreement and those certain Assignments of
Contracts dated as of June 30, 2006 executed by the Borrowers’ Agent with
respect to each Material Contract identified on Schedule 3.1(l) as requested by
the Administrative Agent.

“Current Assets”:  As of any date, the consolidated current assets of the
Borrowers’ Agent, determined in accordance with GAAP.

4


--------------------------------------------------------------------------------




“Current Liabilities”:  As of any date, the consolidated current liabilities of
the Borrowers, determined in accordance with GAAP.

“Default”:  Any event which, with the giving of notice (whether such notice is
required under Section 7.1, or under another provision of this Agreement, or
otherwise) or lapse of time, or both, would constitute an Event of Default.

“Default Rate”:  The sum of the interest rate per annum otherwise applicable to
an Advance plus five percent (5%).

“Defaulting Lender”: at any time, any Lender that, at such time (a) has failed
to make a Revolving Loan or its Term Loan or any Advances thereunder required
pursuant to the terms of this Agreement, including the funding of any
participation in accordance with the terms of this Agreement, (b) has failed to
pay to the Administrative Agent or any Lender an amount owed by such Lender
pursuant to the terms of this Agreement, or (c) has been deemed insolvent or has
become subject to a bankruptcy, receivership or insolvency proceeding, or to a
receiver, trustee or similar official.

“EBITDA”:  For any period of determination, the consolidated net income of the
Borrowers’ Agent before extraordinary gains or losses, deductions for income
taxes, Interest Expense, non-layer depreciation and amortization, all as
determined in accordance with GAAP.

“Environmental Indemnity”:  The Unsecured Environmental Indemnity by the
Borrowers in favor of the Lenders, in the form of Exhibit I.

“Equity Interests”: All shares, interests, participation or other equivalents,
however designated, of or in a corporation or limited liability company, whether
or not voting, including but not limited to common stock, member interests,
warrants, preferred stock, convertible debentures, and all agreements,
instruments and documents convertible, in whole or in part, into any one or more
or all of the foregoing.

“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate”:  Any trade or business (whether or not incorporated) that is
a member of a group of which the Borrower is a member and which is treated as a
single employer under Section 414 of the Code.

“Event of Default”:  Any event described in Section 7.1.

“Existing Credit Agreement”:  As defined in the recitals hereto.

“Federal Funds Rate”:  For any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the rates on
overnight Federal funds transactions, with members of the Federal Reserve System
arranged by Federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Final Tranche 2 Advances”:  The third and final Advances made by the Tranche A2
Term Lenders or Tranche B2 Term Lenders after the First Tranche 2 Advances and
Second Tranche 2 Advances have been made, which Advances shall be in a maximum
aggregate amount equal to (i) with respect to the Tranche A2 Term Loans, the
Tranche A2 Term Loan Commitment Amount minus the First

5


--------------------------------------------------------------------------------




Tranche 2 Advances made by the Tranche A2 Term Lenders minus the aggregate
amount of the Second Tranche 2 Advances made by the Tranche A2 Term Lenders, and
(ii) with respect to the Tranche B2 Term Loans, the Tranche B2 Term Loan
Commitment Amount minus the First Tranche 2 Advances made by the Tranche B2 Term
Lenders minus the aggregate amount of the Second Tranche 2 Advances made by the
Tranche B2 Term Lenders.

“First Tranche 2 Advance”:  The initial Advance of the Tranche A2 Term Loans and
the Tranche B2 Term Loans, which Advances shall be in a maximum amount of
$6,700,000 and $3,300,000, respectively.

“Fiscal Quarter”:  Each three (3) month period ending November 30, February 28
(or 29, as the case may be), May 31, and August 31.

“Fixed Charge Coverage Ratio”:  For any period of determination, the ratio of

(a)                                  EBITDA minus Capital Expenditures not
financed with Indebtedness minus Equity Interest re-purchases by the Borrowers’
Agent, minus equity retirements by the Borrowers’ Agent, minus Adjusted Dividend
Accrual,

to

(b)                                 the sum of Interest Expense and all required
principal payments with respect to Total Liabilities (including but not limited
to all payments with respect to Capital Lease Obligations of the Borrowers’
Agent),

in each case determined for said period on a consolidated basis in accordance
with GAAP.

“Funded Debt”:  At the time of determination, the amount on a consolidated basis
of all Indebtedness of the Borrowers’ Agent for borrowed money or the deferred
purchase price of property, or that bears interest on such date, plus the face
amount of any letter of credit for which the Borrowers’ Agent is the account
party.

“GAAP”:  Generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of any date of determination.

“GOE/MII Security Agreement”:  That certain Security Agreement dated as of
September 13, 2004 executed by the Borrowers’ Agent and Midwest Investors of
Iowa, Cooperative.

“GOECA”:  GOECA, LP, a Delaware limited partnership.

“GOECA Security Agreement”:  The Security Agreement executed by GOECA in the
form of Exhibit B attached hereto.

“Immediately Available Funds”:  Funds with good value on the day and in the city
in which payment is received.

“Indebtedness”:  With respect to any Person at the time of any determination,
without duplication, all obligations, contingent or otherwise, of such Person
which in accordance with GAAP should be

6


--------------------------------------------------------------------------------




classified upon the balance sheet of such Person as liabilities, but in any
event including: (a) all obligations of such Person for borrowed money
(including non-recourse obligations), (b) all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid or
accrued, (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person, (e)
all obligations of such Person issued or assumed as the deferred purchase price
of property or services, (f) all obligations of others secured by any Lien on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all Capital Lease Obligations of such
Person, (h) all obligations of such Person in respect of interest rate swap
agreements, cap or collar agreements, interest rate futures or option contracts,
currency swap agreements, currency futures or option agreements and other
similar contracts, excluding the Bear Stearns Interest Rate Swap Agreement, (i)
all obligations of such Person, actual or contingent, as an account party in
respect of letters of credit or bankers’ acceptances, (j) all obligations of any
partnership or joint venture as to which such Person is or may become personally
liable, (k) all obligations of such Person under any Equity Interests issue by
such Person, and (l) all Contingent Obligations of such Person.

“Indemnitee”:  As defined in Section 9.12.

“Interest Expense”:  For any period of determination, the aggregate consolidated
amount, without duplication, of interest paid, accrued or scheduled to be paid
in respect of any Indebtedness of the Borrowers’ Agent, including (a) all but
the principal component of payments in respect of conditional sale contracts,
Capital Leases and other title retention agreements, (b) commissions, discounts
and other fees and charges with respect to letters of credit and bankers’
acceptance financings and (c) net costs under interest rate protection
agreements, in each case determined in accordance with GAAP.

“Interest Period”:  With respect to each LIBOR Rate Advance, the period
commencing on the date of such Advance or on the last day of the immediately
preceding Interest Period, if any, applicable to an outstanding Advance and
ending one, two, three, six or nine months thereafter, as the Borrowers may
elect in the applicable notice of borrowing, continuation or conversion;
provided that:

(1)  Any Interest Period that would otherwise end on a day which is not a LIBOR
Business Day shall be extended to the next succeeding LIBOR Business Day unless
such LIBOR Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding LIBOR Business Day;

(2)  Any Interest Period that begins on the last LIBOR Business Day of a
calendar month (or a day for which there is no numerically corresponding day in
the calendar month at the end of such Interest Period) shall end on the last
LIBOR Business Day of a calendar month; and

(3)  Any Interest Period that would otherwise end after the Termination Date
shall end on the Termination Date.

For purposes of determining an Interest Period, a month means a period starting
on one day in a calendar month and ending on the numerically corresponding day
in the next calendar month; provided, however, that if there is no numerically
corresponding day in the month in which such an Interest Period is to end or if
such an Interest Period begins on the last Business Day of a calendar month,
then such Interest Period shall end on the last Business Day of the calendar
month in which such Interest Period is to end.

“Investment”:  The acquisition, purchase, making or holding of any Equity
Interests or other security, any loan, advance, contribution to capital,
extension of credit (except for trade and customer accounts receivable for
inventory sold or services rendered in the ordinary course of business and
payable

7


--------------------------------------------------------------------------------




in accordance with customary trade terms), any acquisitions of real or personal
property (other than real and personal property acquired in the ordinary course
of business) and any purchase or commitment or option to purchase Equity
Interests, securities or other debt of or any interest in another Person or any
integral part of any business or the assets comprising such business or part
thereof and the formation of, or entry into, any partnership as a limited or
general partner or the entry into any joint venture.  The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment.

“Land O’ Lakes”:  Land O’ Lakes, a Minnesota cooperative corporation.

“Landlord Consents”:  Each Lease Assignment Agreement, in form and substance
satisfactory to the Administrative Agent, executed by the Borrowers’ Agent or
GOECA, as applicable, and the lessor of each Moark Lease.

“Lender”:  As defined in the opening paragraph hereof, and includes the Swing
Line Lender, as applicable.

“Letter of Credit”:  An irrevocable letter of credit issued by the
Administrative Agent pursuant to this Agreement for the account of a Borrower.

“Letter of Credit Bank”:  CoBank, ACB.

“Letter of Credit Commitment Amount”:  $1,000,000.00.

“Letter of Credit Fee”:  As defined in Section 2.13(d).

“Leverage Ratio”:  At the time of any determination, the ratio of (a) Funded
Debt to (b) EBITDA.

“LIBOR Business Day”:  A Business Day which is also a day for trading by and
between banks in United States dollar deposits in the interbank Eurodollar
market and a day on which banks are open for business in New York City.

“LIBOR Index Rate”:  A rate of interest per annum equal to the rate of interest
of a LIBOR Rate Advance for an Interest Period selected by the Administrative
Agent plus the Applicable Margin; provided, however, that the Interest Period
shall not exceed the lesser of two (2) months and the period from the date of
the Advance to the maturity date of the Loan to which such Advance relates.

“LIBOR Index Rate Advance”:  An Advance with respect to which the interest rate
is determined by reference to the LIBOR Index Rate; provided, that such Advance
may be made and maintained for a Loan only during the two months prior to the
applicable maturity date for a Loan.

“LIBOR Rate”:  With respect to each Interest Period applicable to a LIBOR Rate
Advance determined by reference to the Adjusted LIBOR Rate, the average offered
rate for deposits in United States dollars (rounded upward, if necessary, to the
nearest 1/16 of 1%) for delivery of such deposits on the first day of such
Interest Period, for the number of days in such Interest Period, which appears
on Telerate page 3750 as of 11:00 A.M., London time (or such other time as of
which such rate appears) two LIBOR Business Days prior to the first day of such
Interest Period, or the rate for such deposits determined by the Administrative
Agent at such time based on such other published service of general application
as shall be selected by the Administrative Agent for such purpose; provided,
that in lieu of determining the rate in the foregoing manner, the Administrative
Agent may determine the rate based on

8


--------------------------------------------------------------------------------




rates at which United States dollar deposits are offered to the Administrative
Agent in the interbank Eurodollar market at such time for delivery in
Immediately Available Funds on the first day of such Interest Period in an
amount approximately equal to the Advance by the Administrative Agent to which
such Interest Period is to apply (rounded upward, if necessary, to the nearest
1/16 of 1%).  “Telerate page 3750” means the display designated as such on the
Telerate reporting system operated by Telerate System Incorporated (or such
other page as may replace page 3750 for the purpose of displaying London
interbank offered rates of major banks for United States dollar deposits).

“LIBOR Rate Advance”:  An Advance with respect to which the interest rate is
determined by reference to the Adjusted LIBOR Rate or the LIBOR Index Rate.

“LIBOR Reserve Percentage”:  As of any day, that percentage (expressed as a
decimal) which is in effect on such day, as prescribed by the Board for
determining the maximum reserve requirement (including any basic, supplemental
or emergency reserves) for a member bank of the Federal Reserve System, with
deposits comparable in amount to those held by the Lender, in respect of
“Eurocurrency Liabilities” as such term is defined in Regulation D of the Board.
The rate of interest applicable to any outstanding Revolving Loans shall be
adjusted automatically on and as of the effective date of any change in the
LIBOR Reserve Percentage.

“Lien”:  With respect to any Person, any security interest, mortgage, pledge,
lien, charge, encumbrance, title retention agreement or analogous instrument or
device (including the interest of each lessor under any Capital Lease), in, of
or on any assets or properties of such Person, now owned or hereafter acquired,
whether arising by agreement or operation of law.

“Loan”: A Revolving Loan, a Term Loan or a Swing Line Loan.

“Loan Documents”: This Agreement, the Notes, any Rate Protection Agreement, the
Subordination Agreement and the Security Documents.

“Margin Assignment”:  Collectively, that certain Assignment Of Hedging Account
and Futures Contract dated as of September 13, 2004 executed by the Borrowers’
Agent in favor of the Administrative Agent and any other Assignment of Hedging
Account and Futures Contract in the form of Exhibit B to the Security Agreement,
executed by the Borrowers’ Agent.

“Material Adverse Occurrence”:  Any occurrence of whatsoever nature (including,
without limitation, any adverse determination in any litigation, arbitration, or
governmental investigation or proceeding) which could reasonably be expected to
materially and adversely affect (a) the financial condition or operations of the
Borrowers, (b) impair the ability of any Borrower to perform its obligations
under any Loan Document, or any writing executed pursuant thereto, (c) the
validity or enforceability of the material obligations of any Borrower under any
Loan Document, (d) the rights and remedies of the Lenders or the Administrative
Agent against any Borrower, (e) the timely payment of the principal of and
interest on the Loans or other amounts payable by the Borrowers hereunder, or
(f) the validity of the joint and several nature of the obligations of the
Borrowers with respect to all of the Obligations.

“Material Contracts”:  All contracts that are material to the ongoing and
continued operations of the Borrowers’ business operations, including all
material products marketing agreements (including egg and manure marketing
agreements) and all material supply agreements.

“Maximum Rate”:  As defined in Section 9.19.

9


--------------------------------------------------------------------------------




“Moark Acquisition”:  The acquisition by the Borrowers’ Agent of the liquid egg
operations of Moark, LLC, a Missouri limited liability company, and certain of
its affiliates, as contemplated pursuant to the Moark Acquisition Documents.

“Moark Acquisition Documents”:  Collectively, (i) the Asset Purchase and Sale
Agreement dated as of May 22, 2006 by and among the Borrowers’ Agent, Moark,
LLC, a Missouri limited liability company, and its Affiliates party thereto, and
(ii) each other document instrument and agreement executed in accordance with
such agreement.

“Moark Leases”:  The leases identified on Schedule 4.10.

“Moark Property”:  The approximately 5.55 acre site located in Henry County,
Alabama, owned in fee simple by Borrowers’ Agent, as more particularly described
in the Moark Mortgage.

“Moark Mortgage”:  The Mortgage executed by the Borrowers’ Agent, in
substantially the form of Exhibit C hereto, encumbering the Moark Property.

“Mortgages”:  Collectively, (a) the Thompson Mortgage, (b) the Moark Mortgage
and (c) the Renville Mortgage.

“Net Present Value”:  With respect to a prepayment of a Term Note, the amount of
each prospective payment of principal and interest that, without such
prepayment, could otherwise have been received by the applicable Lender over the
shorter of the remaining contractual life of its Term Note or next repricing
date, discounted at a rate equal to (i) the yield of U.S. Treasury Notes that
shall be imputed, by linear interpolation, from the current weekly yield of
those United States Treasury Notes having a maturity as close as practicable to
that of each specific payment of principal and/or interest, as published in the
most recent Federal Reserve Statistical Release H.15 (519) or any successor
publication, plus (ii) 0.75%.

“Note”:  A Term Note or a Revolving Note.

“Obligations”:  The Borrowers’ obligations in respect of the due and punctual
payment of principal and interest on the Notes and Unpaid Drawings when and as
due, whether by acceleration or otherwise and all fees (including Commitment
Fees), expenses, indemnities, reimbursements and other obligations of the
Borrowers under this Agreement or any other Loan Document, and the Rate
Protection Obligations, in all cases whether now existing or hereafter arising
or incurred.

“Operating Lease”:  For any Person, a lease of property that would not be
classified as a Capital Lease, other than a lease under which such Person is the
lessor.

“Original Funding Date”:  September 13, 2004.

“Other Taxes”:  As defined in Section 2.25(b).

“Participants”:  As defined in Section 9.6(b).

“PBGC”:  The Pension Benefit Guaranty Corporation, established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto or to the functions
thereof.

“Permitted Encumbrances”:  Encumbrances affecting the real property described in
the Mortgages that are permitted in accordance with the terms of the Mortgages
and, with respect to any other

10


--------------------------------------------------------------------------------




property of the Borrowers, encumbrances in the nature of zoning restrictions,
easements and rights or restrictions on the use of real property and landlord’s
Liens under leases on the premises rented that do not materially detract from
the value of such property or impair the use thereof in the business of a
Borrower.

“Person”:  Any natural person, corporation, partnership, limited partnership,
limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.

“Plan”:  Each employee benefit plan (whether in existence on the Original
Funding Date or thereafter instituted), as such term is defined in Section 3 of
ERISA, maintained for the benefit of employees, officers or directors of a
Borrower or of any ERISA Affiliate.

“Prepayment Event”:  Means:

(a)                                  any sale, transfer or other disposition
(including pursuant to a sale and leaseback transaction) of any property or
asset of any Borrower, other than dispositions described in clauses (a), (b) and
(c) of Section 6.2; or

(b)                                 any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower, but only to the extent
that the net proceeds therefrom have not been applied, or committed pursuant to
an agreement (including any purchase orders) to be applied, to repair, restore
or replace such property or asset within 180 days after such event.

“Prepayment Fee”:  As defined in Section 2.23.

“Pricing Report”:  A pricing report in the form attached hereto as Exhibit D.

“Quoted Rate”:  The fixed interest rate per annum quoted by CoBank in it its
sole discretion and set forth in a Quoted Rate Offer that has been accepted by
the Borrower, which rate shall apply only to the specific amounts with the
specific maturities set forth in the Quoted Rate Offer.

“Quoted Rate Offer”:  A quote of a fixed interest rate per annum provided to the
Borrowers by CoBank in its sole discretion following the receipt by CoBank of a
Quoted Rate Request from the Borrowers’ Agent.  Rates may be fixed by CoBank on
such balances and for such periods as determined by CoBank in its sole
discretion in each instance, provided that the minimum fixed period shall be 30
days for any Quoted Rate Advances for Revolving Loans and 180 days for any
Quoted Rate Advances for Tranche B Term Loans.  The Quoted Rate Offer may, in
the sole discretion of CoBank, include the Weekly Quoted Variable Rate.

“Quoted Rate Request”:  A request by Borrowers’ Agent to CoBank for a Quoted
Rate Offer.

“Rate Protection Agreement”:  Any interest rate swap, cap or option agreement,
or any other agreement pursuant to which any Borrower hedges interest rate risk
with respect to a portion of the Obligations, entered into by any Borrower with
a Rate Protection Provider.

“Rate Protection Obligations”:  The liabilities, indebtedness and obligations of
any Borrower, if any, to any Rate Protection Provider under a Rate Protection
Agreement.

11


--------------------------------------------------------------------------------




“Rate Protection Provider”:  Any Lender, or any Affiliate of any Lender, that is
the counterparty of any Borrower under any Rate Protection Agreement.

“Real Estate Plan”:  The real estate plan delivered to the Administrative Agent
and approved by the Lenders in accordance with Section 3.1(l).

“Regulatory Change”:  Any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or making after such date of any
interpretations, directives or requests applying to a class of banks including
any Lender under any federal, state or foreign laws or regulations (whether or
not having the force of law) by any court or governmental or monetary authority
charged with the interpretation or administration thereof.

“Renville Property”:  The approximately 97.13 acre site located in Renville
County, Minnesota, owned in fee simple by Borrowers’ Agent, as more particularly
described in the Renville Mortgage.

“Renville Mortgage”:  The Mortgage executed by the Borrowers’ Agent, in
substantially the form of Exhibit C hereto, encumbering the Renville Property.

“Replaced Lender”:  As defined in Section 2.24.

“Replacement Lender”: As defined in Section 2.24.

“Reportable Event”:  A reportable event as defined in Section 4043 of ERISA and
the regulations issued under such Section, with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation has waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any waiver in accordance with
Section 412(d) of the Code.

“Required Lenders”:  At any time, Lenders, other than Defaulting Lenders,
holding at least 66.67% of the aggregate unpaid principal amount of the Notes,
excluding Notes held by Defaulting Lenders or, if no Loans are at the time
outstanding hereunder, Lenders other than Defaulting Lenders whose Total
Percentages aggregate at least 66.67% (with Total Percentages being computed
without reference to the Revolving Commitment Amounts and Term Loan Commitment
Amounts of Defaulting Lenders), provided that, if at any date of determination,
there are two Lenders, the “Required Lenders” shall constitute 100% or the
Lenders other than Defaulting Lenders.

“Restricted Payments”:  With respect to Borrowers’ Agent, collectively, (a) all
dividends or other distributions of any nature (cash, Equity Interests, assets
or otherwise), and all payments on any class of Equity Interests (including
warrants, options or rights therefor) issued by such Borrower, whether such
Equity Interests are authorized or outstanding on the Closing Date or at any
time thereafter, or (b) any redemption or purchase of, or distribution in
respect of, any of the foregoing, whether directly or indirectly.

“Revolving Commitment”:  With respect to a Revolving Lender, the agreement of
such Lender to make Revolving Loans to the Borrowers in an aggregate principal
amount outstanding at any time not to exceed such Revolving Lender’s Revolving
Commitment Amount upon the terms and subject to the conditions and limitations
of this Agreement.

12


--------------------------------------------------------------------------------




“Revolving Commitment Amount”:  With respect to a Revolving Lender, initially
the amount set opposite such Revolving Lender’s name on the signature page
hereof as its Revolving Commitment Amount, if any.

“Revolving Lender”:  Each Lender that has a Revolving Loan or holds a Revolving
Commitment.

“Revolving Loan”:  As defined in Section 2.1.

“Revolving Loan Date”:  The date of the making of any Revolving Loans hereunder.

“Revolving Notes”:  The promissory notes of the Borrowers in the form of Exhibit
A-1 hereto, evidencing the obligation of the Borrowers to repay the Revolving
Loans, and “Revolving Note” means any one of such promissory notes issued
hereunder without distinction.

“Revolving Loan Percentage”:  With respect to any Lender, the percentage
equivalent of a fraction, the numerator of which is the Revolving Commitment
Amount of such Lender, if any, and the denominator of which is the Aggregate
Revolving Commitment Amount.

“Second Tranche 2 Advance”:  The second Advances of the Tranche A2 Term Loans
and the Tranche B2 Term Loans, which Advances shall be in a maximum amount of
$6,700,000 and $3,300,000, respectively.

“Security Agreements”:  The GOE/MII Security Agreement and the GOECA Security
Agreement.

“Security Documents”:  The GOE/MII Security Agreement, the GOECA Security
Agreement, the Contract Assignments, any Margin Assignments, the Mortgages, the
Landlord Consents and each other agreement, document or instrument pursuant to
which the Administrative Agent is granted a Lien to secure the Obligations, as
the same may be amended, supplemented, extended, restated or otherwise modified
from time to time.

“Series 1999 Bonds”:  Corporate Bond Series 1999 bearing 8.44% interest and due
July 2014.

“Series 2000 Bonds”:  Corporate Bond Series 2000 bearing variable interest and
due 2002-2015.

“Series 2001 Bonds”:  Corporate Bond Series 2001 bearing 8.75% interest and due
January 2011.

“Subordinated Debt”:  Any Indebtedness of any Borrower, now existing or
hereafter created, incurred or arising, which is subordinated in right of
payment to the payment of the Obligations in a manner and to an extent (a) that
Required Lenders have approved in writing prior to the creation of such
Indebtedness, or (b) as to any Indebtedness of any Borrower existing on the date
of this Agreement, that Required Lenders have approved as Subordinated Debt in a
writing delivered by Required Lenders to the Borrowers’ Agent on or prior to the
Closing Date.

“Subordination Agreement”: The Subordination Agreement dated of even date
herewith by and between Land O’ Lakes and the Administrative Agent.

“Subordinated Promissory Note”:  The Subordinated Promissory Note dated of even
date herewith executed in favor of Land O’ Lakes by each of the Borrowers.

13


--------------------------------------------------------------------------------




“Subsidiary”:  Any corporation or other entity of which Equity Interests having
ordinary voting power for the election of a majority of the board of directors
or other Persons performing similar functions are owned by any Borrower either
directly or through one or more Subsidiaries.

“Swing Line Lender”:  CoBank.

“Swing Line Loans”:  As defined in Section 2.1.

“Swing Line Loan Date”:  The date of the making of any Swing Line Loans
hereunder.

“Swing Line Loan Outstandings”:  As of any date of determination, the aggregate
unpaid principal balance of Swing Line Loans outstanding on such date.

“Swing Line Sublimit”:  $5,000,000.

“Tangible Net Worth”:  As of any date of determination, the sum of the amounts
set forth on the balance sheet of the Borrowers as the aggregate equity of the
members of the Borrowers, less the book value of all intangible assets of the
Borrowers, including all such items as goodwill, trademarks, trade names,
service marks, copyrights, patents, licenses, unamortized debt discount and
expenses, deferred tax assets and the excess of the purchase price of the assets
of any business acquired by the Borrowers over the book value of such assets.

“Term Lenders”:  Collectively, the Tranche A Term Lenders and the Tranche B Term
Lenders.

“Term Loan”:  Collectively, the Tranche A Term Loans and the Tranche B Term
Loans.

“Term Loan Commitment”:  With respect to any Lender, the agreement of such
Lender to make a Term Loan to the Borrowers in an amount equal to such Lender’s
Term Loan Commitment Amount.

“Term Loan Commitment Amount”:  With respect to any Lender, the aggregate amount
of such Lender’s Tranche A1 Term Loan Commitment Amount, Tranche A2 Term Loan
Commitment Amount, Tranche A3 Term Loan Commitment Amount, Tranche B1 Term Loan
Commitment Amount, Tranche B2 Term Loan Commitment Amount and Tranche B3 Term
Loan Commitment Amount.

“Term Loan Date”:  The date of the making of the Tranche A3 Term Loans and the
Tranche B3 Term Loans, which date shall be a single Business Day during the
Tranche 3 Availability Period.

“Term Loan Maturity Date”:  The later of the Tranche A1 Maturity Date, the
Tranche A2 Maturity Date, the Tranche A3 Maturity Date, the Tranche B1 Maturity
Date, the Tranche B2 Maturity Date and the Tranche B3 Maturity Date.

“Term Loan Percentage”:  With respect to any Lender, the percentage equivalent
of a fraction, the numerator of which is the amount of the Term Loan Commitment
of such Lender and the denominator of which is the sum of the Term Loan
Commitments of all the Lenders.

“Term Notes”:  The promissory notes of the Borrowers in the form of Exhibit A-2
hereto, evidencing the obligation of the Borrowers to repay the Term Loans, and
“Term Note” means any one of such promissory notes without distinction.

“Termination Date”:  The earlier of (a) April 30, 2007 and (b) the date on which
the Revolving Commitments are terminated pursuant to Section 7.2 hereof,
provided that at the written request of the

14


--------------------------------------------------------------------------------




Borrowers’ Agent to the Administrative Agent, the Revolving Commitment may be
renewed for any number of successive one-year periods in the sole discretion of
the Revolving Lenders, in which case the Termination Date shall be extended for
a period corresponding to each such renewal, if any.

“Thompson Property”:  The approximately 240-acre site located in Winnebago
County, Iowa, owned in fee simple by Midwest Investors of Iowa, Cooperative and
leased to Borrowers’ Agent, on which the Borrowers’ Agent’s layer facility is
located, as more particularly described in the Thompson Mortgage.

“Thompson Construction”:  The construction of commercial facilities at the
Thompson Property.

“Thompson Mortgage”:  The Mortgage dated September 13, 2004 executed by Midwest
Investors of Iowa, Cooperative encumbering, inter alia, the Thompson Property,
and recorded in the office of the Recorder of the County of Winnebago, State of
Iowa, as document No. 41992, as amended, supplemented or modified from time to
time.

“Total Percentage”:  With respect to any Lender, the percentage equivalent of a
fraction, the numerator of which is the sum of the Revolving Commitment Amount
of such Lender and the Term Loan Commitment Amount of such Lender and the
denominator of which is the sum of the Revolving Commitment Amounts and Term
Loan Commitment Amounts of all the Lenders.

“Total Revolving Outstandings”:  As of any date of determination, the sum of (a)
the aggregate unpaid principal balance of Revolving Loans outstanding on such
date, (b) the aggregate unpaid principal balance of Swing Line Loans outstanding
on such date, (c) the aggregate maximum amount available to be drawn under
Letters of Credit outstanding on such date and (d) the aggregate amount of
Unpaid Drawings on such date.

“Total Term Outstandings”:  As of any date of determination, the sum of (a) the
aggregate unpaid principal balance of the Term Loans outstanding on such date
and (b) the aggregate unpaid principal balance of any another term Indebtedness
of the Borrowers outstanding on such date.

“Tranche A Advances”:  A Tranche A1 Advance, a Tranche A2 Advance or a Tranche
A3 Advance.

“Tranche A Term Lenders”:  Collectively, the Tranche A1 Term Lenders, the
Tranche A2 Term Lenders and the Tranche A3 Term Lenders.

“Tranche A Term Loans”:  Collectively, the Tranche A1 Term Loans, the Tranche A2
Term Loans and the Tranche A3 Term Loans.

“Tranche A1 Advance”:  An Advance with respect to which the interest rate is
determined by reference to the Tranche A1 Rate.

“Tranche A1 Maturity Date”:  September 20, 2014.

“Tranche A1 Rate”:  A rate of interest per annum equal to 6.08%.

“Tranche A1 Term Lender”:  Each Lender that has a Tranche A1 Term Loan or holds
a Tranche A1 Term Loan Commitment.

15


--------------------------------------------------------------------------------




“Tranche A1 Term Loan”:  The term loan made to the Borrowers, jointly and
severally, on the Original Funding Date by each Tranche A1 Term Lender in an
amount equal to its Tranche A1 Term Loan Commitment Amount.

“Tranche A1 Term Loan Commitment”:  With respect to any Tranche A1 Term Lender,
the agreement of such Lender to make a Tranche A1 Term Loan to the Borrowers in
an amount equal to such Lender’s Tranche A1 Term Loan Commitment Amount upon the
terms and subject to the conditions of this Agreement.

“Tranche A1 Term Loan Commitment Amount”:  With respect to a Lender, the amount
set opposite such Lender’s name on the signature pages hereof as its Tranche A1
Term Loan Commitment Amount, if any.

“Tranche A2 Advance”:  An Advance with respect to which the interest rate is
determined by reference to the Tranche A2 Rate.

“Tranche A2 Maturity Date”:  December 20, 2015.

“Tranche A2 Rate”:  With respect to the First Tranche 2 Advance in respect of
the Tranche A2 Term Loans, a rate of interest per annum equal to 5.86%, and,
with respect to the Second Tranche 2 Advance and the Final Tranche 2 Advance in
respect of the Tranche A2 Term Loans, a rate of interest per annum equal to the
rate of interest of a LIBOR Rate Advance with an Interest Period of 90 days plus
the Applicable Margin.

“Tranche A2 Term Lender”:  Each Lender that has a Tranche A2 Term Loan or holds
a Tranche A2 Term Loan Commitment.

“Tranche A2 Term Loan”:  The term loan made to the Borrowers, jointly and
severally, during the Tranche 2 Availability Period by each Tranche A2 Term
Lender in an amount equal to its Tranche A2 Term Loan Commitment Amount.

“Tranche A2 Term Loan Commitment”:  With respect to any Tranche A2 Term Lender,
the agreement of such Lender to make a Tranche A2 Term Loan to the Borrowers in
an amount equal to such Lender’s Tranche A2 Term Loan Commitment Amount upon the
terms and subject to the conditions of this Agreement.

“Tranche A2 Term Loan Commitment Amount”:  With respect to a Lender, the amount
set opposite such Lender’s name on the signature pages hereof as its Tranche A2
Term Loan Commitment Amount, if any.

“Tranche A3 Advance”:  An Advance with respect to which the interest rate is
determined by reference to the Tranche A3 Rate.

“Tranche A3 Maturity Date”:  The ten (10) year anniversary of the Closing Date.

“Tranche A3 Rate”:  A rate of interest per annum equal to the rate of interest
of a LIBOR Rate Advance with an Interest Period of 90 days plus the Applicable
Margin.

“Tranche A3 Term Loan”:  As defined in Section 2.1.

16


--------------------------------------------------------------------------------




“Tranche A3 Term Lender”:  Each Lender that has a Tranche A3 Term Loan or holds
a Tranche A3 Term Loan Commitment.

“Tranche A3 Term Loan Commitment”:  With respect to any Tranche A3 Term Lender,
the agreement of such Lender to make a Tranche A3 Term Loan to the Borrowers in
an amount equal to such Lender’s Tranche A3 Term Loan Commitment Amount upon the
terms and subject to the conditions of this Agreement.

“Tranche A3 Term Loan Commitment Amount”:  With respect to a Lender, the amount
set opposite such Lender’s name on the signature pages hereof as its Tranche A3
Term Loan Commitment Amount.

“Tranche B Maturity Date”:  The Tranche B1 Maturity Date, Tranche B2 Maturity
Date or Tranche B3 Maturity Date, as applicable.

“Tranche B Term Lenders”:  Collectively, the Tranche B1 Term Lenders, the
Tranche B2 Term Lenders and the Tranche B3 Term Lenders.

“Tranche B Term Loans”:  Collectively, the Tranche B1 Term Loans, the Tranche B2
Term Loans and the Tranche B3 Term Loans.

“Tranche B1 Maturity Date”:  September 20, 2014.

“Tranche B1 Term Lender”:  Each Lender that has a Tranche B1 Term Loan or holds
a Tranche B1 Term Loan Commitment.

“Tranche B1 Term Loan”:  The term loan made to the Borrowers, jointly and
severally, on the Original Funding Date by each Tranche B1 Term Lender in an
amount equal to its Tranche B1 Term Loan Commitment Amount.

“Tranche B1 Term Loan Commitment”:  With respect to any Tranche B1 Term Lender,
the agreement of such Lender to make a Tranche B1 Term Loan to the Borrowers in
an amount equal to such Lender’s Tranche B1 Term Loan Commitment Amount upon the
terms and subject to the conditions of this Agreement.

“Tranche B1 Term Loan Commitment Amount”:  With respect to a Lender, the amount
set opposite such Lender’s name on the signature pages hereof as its Tranche B1
Term Loan Commitment Amount, if any.

“Tranche B2 Maturity Date”:  December 20, 2015.

“Tranche B2 Term Lender”:  Each Lender that has a Tranche B2 Term Loan or holds
a Tranche B2 Term Loan Commitment.

“Tranche B2 Term Loan”:  The term loan made to the Borrowers, jointly and
severally, during the Tranche 2 Availability Period by each Tranche B2 Term
Lender in an amount equal to its Tranche B2 Term Loan Commitment Amount.

“Tranche B2 Term Loan Commitment”:  With respect to any Tranche B2 Term Lender,
the agreement of such Lender to make a Tranche B2 Term Loan to the Borrowers in
an amount equal to such

17


--------------------------------------------------------------------------------




Lender’s Tranche B2 Term Loan Commitment Amount upon the terms and subject to
the conditions of this Agreement.

“Tranche B2 Term Loan Commitment Amount”:  With respect to a Lender, the amount
set opposite such Lender’s name on the signature pages hereof as its Tranche B2
Term Loan Commitment Amount.

“Tranche B3 Maturity Date”:  The ten (10) year anniversary of the Closing Date.

“Tranche B3 Term Lender”:  Each Lender that has a Tranche B3 Term Loan or holds
a Tranche B3 Term Loan Commitment.

“Tranche B3 Term Loan”:  As defined in Section 2.1.

“Tranche B3 Term Loan Commitment”:  With respect to any Tranche B3 Term Lender,
the agreement of such Lender to make a Tranche B3 Term Loan to the Borrowers in
an amount equal to such Lender’s Tranche B3 Term Loan Commitment Amount upon the
terms and subject to the conditions of this Agreement.

“Tranche B3 Term Loan Commitment Amount”:  With respect to a Lender, the amount
set opposite such Lender’s name on the signature pages hereof as its Tranche B3
Term Loan Commitment Amount.

“Tranche 2 Availability Period”:  The period that commenced on the later of (i)
November 1, 2004 and (ii) the Business Day immediately following the day on
which the Phase II Thompson Construction was completed and ending on January 20,
2006.

“Tranche 3 Availability Period”:  The period commencing on the later of (i) the
date on which the Moark Acquisition is effectively completed, as determined by
the Administrative Agent in its sole discretion and (ii) the date on which all
conditions precedent to the effectiveness of this Agreement are completed and
ending on the Closing Date.

“United Mills”:  United Mills, a Minnesota Cooperative, partially owned and
affiliated with the Borrower’s Agent, with it primary address at 340 Dupont
Avenue NE, Renville, Minnesota.

“Unpaid Drawing”:  As defined in Section 2.11.

“Unused Commitment”:  With respect to any Lender as of any date of
determination, the amount by which the sum of such Lender’s Revolving Commitment
Amount, if any, exceeds such Lender’s Revolving Loan Percentage of the Total
Revolving Outstandings on such date minus the aggregate maximum amount to be
drawn on any Letters of Credit outstanding on such date.

“U.S. Taxes”: As defined in Section 2.25(f).

“Weekly Quoted Variable Rate”:  A rate per annum equal at all times to the rate
of interested established by CoBank on the first Business Day of each week,
which CoBank may offer in its sole discretion from time to time.  The rate
established by CoBank shall be effective until the first Business Day of the
next week.  Each change in the rate shall be applicable to all balances subject
to the Weekly Quoted Variable Rate and information about the then current rate
shall be made available upon telephonic request by the Borrowers’ Agent.

18


--------------------------------------------------------------------------------


“Working Capital”:  The amount of the excess, if any, of the Current Assets over
the Current Liabilities of the Borrowers’ Agent on a consolidated basis.

Section 1.2                                      Accounting Terms and
Calculations.  Except as may be expressly provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.  To the extent
any change in GAAP affects any computation or determination required to be made
pursuant to this Agreement, such computation or determination shall be made as
if such change in GAAP had not occurred unless the Borrowers and Required
Lenders agree in writing on an adjustment to such computation or determination
to account for such change in GAAP.

Section 1.3                                      Computation of Time Periods. 
In this Agreement, in the computation of a period of time from a specified date
to a later specified date, unless otherwise stated the word “from” means “from
and including” and the word “to” or “until” each means “to but excluding”.

Section 1.4                                      Other Definitional Terms. The
words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  References to Sections, Exhibits,
schedules and like references are to this Agreement unless otherwise expressly
provided.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  Unless the context in which used
herein otherwise clearly requires, “or” has the inclusive meaning represented by
the phrase “and/or.”  All incorporation by reference of covenants, terms,
definitions or other provisions from other agreements are incorporated into this
Agreement as if such provisions were fully set forth herein, and such
incorporation shall include all necessary definitions and related provisions
from such other agreements but including only amendments thereto agreed to by
the Required Lenders (unless otherwise provided herein or therein), and shall
survive any termination of such other agreements until the obligations of the
Borrowers under this Agreement and the Notes are irrevocably paid in full, all
Letters of Credit have expired without renewal or been returned to the Letter of
Credit Bank, and the commitments of any Lender to advance funds to any Borrower
are terminated.


ARTICLE II
TERMS OF THE CREDIT FACILITIES

Part A —  Terms of Lending

Section 2.1                                      Lending Commitments.


(A)                                  REVOLVING CREDIT.  SUBJECT TO THE TERMS AND
CONDITIONS HEREOF, EACH REVOLVING LENDER SEVERALLY AGREES TO MAKE A REVOLVING
CREDIT FACILITY AVAILABLE AS LOANS (EACH, A “REVOLVING LOAN” AND, COLLECTIVELY,
THE “REVOLVING LOANS”) TO THE BORROWERS, JOINTLY AND SEVERALLY, ON A REVOLVING
BASIS AT ANY TIME AND FROM TIME TO TIME FROM THE CLOSING DATE TO THE TERMINATION
DATE, DURING WHICH PERIOD THE BORROWERS MAY BORROW, REPAY AND REBORROW IN
ACCORDANCE WITH THE PROVISIONS HEREOF, PROVIDED, THAT NO REVOLVING LOAN WILL BE
MADE IN ANY AMOUNT WHICH, AFTER GIVING EFFECT THERETO, WOULD CAUSE TOTAL
REVOLVING OUTSTANDINGS TO EXCEED (A) THE AGGREGATE REVOLVING COMMITMENT AMOUNT
OR (B) THE BORROWING BASE.  REVOLVING LOANS HEREUNDER SHALL BE MADE BY THE
SEVERAL REVOLVING LENDERS RATABLY IN THE PROPORTION OF THEIR RESPECTIVE
REVOLVING COMMITMENT AMOUNTS.  REVOLVING LOANS MAY BE OBTAINED AND MAINTAINED,
AT THE ELECTION OF THE BORROWERS’ AGENT BUT SUBJECT TO THE LIMITATIONS HEREOF,
AS BASE RATE ADVANCES, LIBOR RATE ADVANCES OR QUOTED RATE ADVANCES OR ANY
COMBINATION THEREOF; PROVIDED, HOWEVER, THAT NO MORE THAN FIVE (5) LIBOR RATE
ADVANCES (EXCLUDING ANY LIBOR RATE ADVANCES BEARING INTEREST AT THE

19


--------------------------------------------------------------------------------





LIBOR INDEX RATE) AND NO MORE THAN FIVE (5) QUOTED RATE ADVANCES MAY BE
OUTSTANDING AT ANY ONE TIME.


(B)                                 TERM LOANS.  THE TRANCHE A1 TERM LOAN, THE
TRANCHE B1 TERM LOAN, THE TRANCHE A2 TERM LOAN AND THE TRANCHE B2 TERM LOAN HAVE
BEEN FULLY FUNDED.  TRANCHE A1 TERM LOANS MAY BE MAINTAINED ONLY AS TRANCHE A1
ADVANCES AND TRANCHE A2 TERM LOANS MAY BE MAINTAINED ONLY AS TRANCHE A2
ADVANCES. SUBJECT TO THE TERMS AND CONDITIONS HEREOF, (A) EACH TRANCHE A3 TERM
LENDER SEVERALLY AGREES TO MAKE TERM LOANS (EACH, A “TRANCHE A3 TERM LOAN” AND,
COLLECTIVELY, THE “TRANCHE A3 TERM LOANS”) TO THE BORROWERS, JOINTLY AND
SEVERALLY, FROM TIME TO TIME DURING THE TRANCHE 3 AVAILABILITY PERIOD, IN AN
AGGREGATE AMOUNT NOT TO EXCEED ITS TRANCHE A3 TERM LOAN COMMITMENT AMOUNT AND
(B) EACH TRANCHE B3 TERM LENDER SEVERALLY AGREES TO MAKE TERM LOANS (EACH, A
“TRANCHE B3 TERM LOAN” AND, COLLECTIVELY, THE “TRANCHE B3 TERM LOANS”) TO THE
BORROWERS, JOINTLY AND SEVERALLY, FROM TIME TO TIME DURING THE TRANCHE 3
AVAILABILITY PERIOD, IN AN AGGREGATE AMOUNT NOT TO EXCEED ITS TRANCHE B3 TERM
LOAN COMMITMENT AMOUNT.  TRANCHE A3 TERM LOANS MAY BE OBTAINED AND MAINTAINED
ONLY AS TRANCHE A3 ADVANCES.  TRANCHE B TERM LOANS MAY BE OBTAINED AND
MAINTAINED, AT THE ELECTION OF THE BORROWERS’ AGENT BUT SUBJECT TO THE
LIMITATIONS HEREOF, AS BASE RATE ADVANCES, LIBOR RATE ADVANCES OR QUOTED RATE
ADVANCES, OR ANY COMBINATION THEREOF; PROVIDED, HOWEVER, THAT NO MORE THAN FIVE
(5) LIBOR RATE ADVANCES (EXCLUDING ANY LIBOR RATE ADVANCES BEARING INTEREST AT
THE LIBOR INDEX RATE) AND NO MORE THAN FIVE (5) QUOTED RATE ADVANCES MAY BE
OUTSTANDING AT ANY ONE TIME.


(C)                                  SWING LINE LOANS.  SUBJECT TO THE TERMS AND
CONDITIONS HEREOF, THE SWING LINE LENDER AGREES TO LEND TO THE BORROWERS,
JOINTLY AND SEVERALLY, AT ANY TIME AND FROM TIME TO TIME FROM THE CLOSING DATE
TO THE TERMINATION DATE, SUCH SUMS (EACH, A “SWING LINE LOAN” AND, COLLECTIVELY,
THE “SWING LINE LOANS”) AS THE BORROWERS’ AGENT MAY REQUEST IN AN AGGREGATE
AMOUNT UP TO THE SWING LINE SUBLIMIT; PROVIDED, THAT NO SWING LINE LOAN WILL BE
MADE IN ANY AMOUNT WHICH, AFTER GIVING EFFECT THERETO, WOULD CAUSE (I) SWING
LINE OUTSTANDINGS TO EXCEED THE SWING LINE SUBLIMIT OR (II) TOTAL REVOLVING
OUTSTANDINGS TO EXCEED THE LESSER OF (A) THE AGGREGATE REVOLVING COMMITMENT
AMOUNT OR (B) THE BORROWING BASE.  ALL SWING LINE LOANS SHALL BE OBTAINED AND
MAINTAINED AS BASE RATE ADVANCES.

Section 2.2                                      Procedure for Loans.


(A)                                  PROCEDURE FOR REVOLVING LOANS.  NOT LATER
THAN 2:00 P.M. (CENTRAL TIME) THREE LIBOR BUSINESS DAYS PRIOR TO THE REQUESTED
REVOLVING LOAN DATE IF THE REVOLVING LOANS (OR ANY PORTION THEREOF) ARE
REQUESTED AS LIBOR RATE ADVANCES AND NOT LATER THAN 2:00 P.M. (CENTRAL TIME) ON
THE REQUESTED REVOLVING LOAN DATE IF THE REVOLVING LOANS ARE REQUESTED AS QUOTED
RATE ADVANCES OR BASE RATE ADVANCES, BORROWERS’ AGENT SHALL SUBMIT TO THE
ADMINISTRATIVE AGENT A WRITTEN OR TELEPHONIC REQUEST FOR BORROWING, PROVIDED
THAT NO MORE THAN ONE REQUEST FOR BORROWING MAY BE MADE ON ANY BUSINESS DAY. 
EACH REQUEST FOR REVOLVING LOANS HEREUNDER SHALL BE IRREVOCABLE AND SHALL BE
DEEMED A REPRESENTATION BY EACH BORROWER THAT ON THE REQUESTED REVOLVING LOAN
DATE AND AFTER GIVING EFFECT TO THE REQUESTED REVOLVING LOANS THE APPLICABLE
CONDITIONS SPECIFIED IN ARTICLE III HAVE BEEN AND WILL BE SATISFIED.  EACH
REQUEST FOR REVOLVING LOANS HEREUNDER SHALL SPECIFY (I) THE REQUESTED REVOLVING
LOAN DATE, (II) THE AGGREGATE AMOUNT OF REVOLVING LOANS TO BE MADE ON SUCH DATE
WHICH SHALL BE IN A MINIMUM AMOUNT OF $200,000 OR, IF MORE, A WHOLE MULTIPLE OF
$100,000 IN EXCESS THEREOF, PROVIDED THAT NO MINIMUMS SHALL APPLY IF THE
REVOLVING LOANS ARE FUNDED AS (A) BASE RATE LOANS OR (B) QUOTED RATE LOANS FOR
WHICH THE QUOTED RATE IS THE WEEKLY QUOTED VARIABLE RATE, (III) WHETHER SUCH
REVOLVING LOANS ARE TO BE FUNDED AS BASE RATE ADVANCES, LIBOR RATE ADVANCES OR
QUOTED RATE ADVANCES (AND, IF SUCH REVOLVING LOANS ARE TO BE MADE WITH MORE THAN
ONE APPLICABLE INTEREST RATE CHOICE, SPECIFYING THE

20


--------------------------------------------------------------------------------





AMOUNT TO WHICH EACH INTEREST RATE CHOICE IS APPLICABLE) AND (IV) IN THE CASE OF
LIBOR RATE ADVANCES, THE DURATION OF THE INITIAL INTEREST PERIOD APPLICABLE
THERETO.  THE ADMINISTRATIVE AGENT MAY RELY ON ANY TELEPHONE REQUEST BY THE
BORROWERS’ AGENT FOR REVOLVING LOANS HEREUNDER WHICH IT BELIEVES IN GOOD FAITH
TO BE GENUINE; AND EACH BORROWER HEREBY WAIVES THE RIGHT TO DISPUTE THE
ADMINISTRATIVE AGENT’S RECORD OF THE TERMS OF SUCH TELEPHONE REQUEST.  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH OTHER REVOLVING LENDER OF THE
RECEIPT OF SUCH REQUEST, THE MATTERS SPECIFIED THEREIN, AND OF SUCH LENDER’S
RATABLE SHARE OF THE REQUESTED REVOLVING LOANS.  ON THE DATE OF THE REQUESTED
REVOLVING LOANS, EACH LENDER SHALL PROVIDE ITS SHARE OF THE REQUESTED REVOLVING
LOANS TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN
4:00 P.M. (CENTRAL TIME).  UNLESS THE ADMINISTRATIVE AGENT DETERMINES THAT ANY
APPLICABLE CONDITION SPECIFIED IN ARTICLE III HAS NOT BEEN SATISFIED, THE
ADMINISTRATIVE AGENT WILL MAKE AVAILABLE TO THE BORROWERS AT THE ADMINISTRATIVE
AGENT’S PRINCIPAL OFFICE IN DENVER, CO IN IMMEDIATELY AVAILABLE FUNDS NOT LATER
THAN 4:00 P.M. (CENTRAL TIME) ON THE REQUESTED REVOLVING LOAN DATE THE AMOUNT OF
THE REQUESTED REVOLVING LOANS.  IF THE ADMINISTRATIVE AGENT HAS MADE A REVOLVING
LOAN TO THE BORROWERS ON BEHALF OF A REVOLVING LENDER BUT HAS NOT RECEIVED THE
AMOUNT OF SUCH REVOLVING LOAN FROM SUCH LENDER BY THE TIME HEREIN REQUIRED, SUCH
LENDER SHALL PAY INTEREST TO THE ADMINISTRATIVE AGENT ON THE AMOUNT SO ADVANCED
AT THE FEDERAL FUNDS RATE FROM THE DATE OF SUCH REVOLVING LOAN TO THE DATE FUNDS
ARE RECEIVED BY THE ADMINISTRATIVE AGENT FROM SUCH LENDER, SUCH INTEREST TO BE
PAYABLE WITH SUCH REMITTANCE FROM SUCH LENDER OF THE PRINCIPAL AMOUNT OF SUCH
REVOLVING LOAN (PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT SHALL NOT MAKE
ANY REVOLVING LOAN ON BEHALF OF A LENDER IF THE ADMINISTRATIVE AGENT HAS
RECEIVED PRIOR NOTICE FROM SUCH LENDER THAT IT WILL NOT MAKE SUCH REVOLVING
LOAN).  IF THE ADMINISTRATIVE AGENT DOES NOT RECEIVE PAYMENT FROM SUCH LENDER BY
THE NEXT BUSINESS DAY AFTER THE DATE OF ANY REVOLVING LOAN, THE ADMINISTRATIVE
AGENT SHALL BE ENTITLED TO RECOVER SUCH REVOLVING LOAN, WITH INTEREST THEREON AT
THE RATE (OR RATES) THEN APPLICABLE TO SUCH REVOLVING LOAN, ON DEMAND, FROM THE
BORROWERS, WITHOUT PREJUDICE TO THE ADMINISTRATIVE AGENT’S AND THE BORROWERS’
RIGHTS AGAINST SUCH LENDER.  IF SUCH LENDER PAYS THE ADMINISTRATIVE AGENT THE
AMOUNT HEREIN REQUIRED WITH INTEREST AT THE FEDERAL FUNDS RATE BEFORE THE
ADMINISTRATIVE AGENT HAS RECOVERED FROM THE BORROWERS, SUCH LENDER SHALL BE
ENTITLED TO THE INTEREST PAYABLE BY THE BORROWERS WITH RESPECT TO THE REVOLVING
LOAN IN QUESTION ACCRUING FROM THE DATE THE ADMINISTRATIVE AGENT MADE SUCH
REVOLVING LOAN.


(B)                                 PROCEDURE FOR TERM LOANS.  NOT LATER THAN
2:00 P.M. (CENTRAL TIME) THREE LIBOR BUSINESS DAYS PRIOR TO THE REQUESTED TERM
LOAN DATE FOR THE ADVANCES IN RESPECT OF THE TRANCHE A3 TERM LOANS AND FOR THE
PORTIONS OF THE TRANCHE B3 TERM LOANS THAT ARE REQUESTED AS LIBOR RATE ADVANCES
AND NOT LATER THAN 2:00 P.M. (CENTRAL TIME) ON THE REQUESTED TERM LOAN DATE FOR
THE PORTIONS OF THE TERM LOANS THAT ARE REQUESTED AS BASE RATE ADVANCES OR
QUOTED RATE ADVANCES, THE BORROWERS’ AGENT SHALL SUBMIT TO THE ADMINISTRATIVE
AGENT A WRITTEN REQUEST FOR BORROWING.  SUCH REQUEST FOR TERM LOANS HEREUNDER
SHALL BE IRREVOCABLE AND SHALL BE DEEMED A REPRESENTATION BY EACH BORROWER THAT
ON THE REQUESTED TERM LOAN DATE AND AFTER GIVING EFFECT TO THE REQUESTED TERM
LOANS THE APPLICABLE CONDITIONS SPECIFIED IN ARTICLE III HAVE BEEN AND WILL BE
SATISFIED.  EACH REQUEST FOR TERM LOANS HEREUNDER SHALL SPECIFY (I) THE
REQUESTED TERM LOAN DATE, (II) THE AGGREGATE AMOUNT OF TERM LOANS TO BE MADE ON
SUCH DATE WHICH, EXCEPT FOR BASE RATE ADVANCES OR QUOTED RATED ADVANCES, SHALL
BE IN A MINIMUM AMOUNT OF $200,000 OR, IF MORE, A WHOLE MULTIPLE OF $100,000 IN
EXCESS THEREOF, (III) THE TYPE OF ADVANCE  THE TERM LOANS ARE TO BE FUNDED AS
(AND, IF SUCH TERM LOANS ARE TO BE MADE WITH MORE THAN TYPE OF ADVANCE,
SPECIFYING THE AMOUNT TO WHICH EACH TYPE OF ADVANCE IS APPLICABLE) AND (IV) IN
THE CASE OF LIBOR RATE ADVANCES, THE DURATION OF THE INITIAL INTEREST PERIOD
APPLICABLE THERETO.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH OTHER
TERM LENDER OF THE RECEIPT OF SUCH REQUEST, THE MATTERS SPECIFIED THEREIN, AND
OF SUCH LENDER’S RATABLE SHARE OF THE REQUESTED TERM LOANS.  ON THE DATE OF THE
REQUESTED TERM LOANS, EACH LENDER SHALL PROVIDE ITS SHARE OF THE REQUESTED TERM
LOANS TO THE

21


--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 4:00 P.M.
(CENTRAL TIME).  UNLESS THE ADMINISTRATIVE AGENT DETERMINES THAT ANY APPLICABLE
CONDITION SPECIFIED IN ARTICLE III HAS NOT BEEN SATISFIED, THE ADMINISTRATIVE
AGENT WILL MAKE AVAILABLE TO THE BORROWERS AT THE ADMINISTRATIVE AGENT’S
PRINCIPAL OFFICE IN DENVER, CO IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN
4:00 P.M. (CENTRAL TIME) ON THE REQUESTED TERM LOAN DATE THE AMOUNT OF THE
REQUESTED TERM LOANS.  IF THE ADMINISTRATIVE AGENT HAS MADE A TERM LOAN TO THE
BORROWERS ON BEHALF OF A TERM LENDER BUT HAS NOT RECEIVED THE AMOUNT OF SUCH
TERM LOAN FROM SUCH LENDER BY THE TIME HEREIN REQUIRED, SUCH LENDER SHALL PAY
INTEREST TO THE ADMINISTRATIVE AGENT ON THE AMOUNT SO ADVANCED AT THE FEDERAL
FUNDS RATE FROM THE DATE OF SUCH TERM LOAN TO THE DATE FUNDS ARE RECEIVED BY THE
ADMINISTRATIVE AGENT FROM SUCH LENDER, SUCH INTEREST TO BE PAYABLE WITH SUCH
REMITTANCE FROM SUCH LENDER OF THE PRINCIPAL AMOUNT OF SUCH TERM LOAN (PROVIDED,
HOWEVER, THAT THE ADMINISTRATIVE AGENT SHALL NOT MAKE ANY TERM LOAN ON BEHALF OF
A LENDER IF THE ADMINISTRATIVE AGENT HAS RECEIVED PRIOR NOTICE FROM SUCH LENDER
THAT IT WILL NOT MAKE SUCH TERM LOAN).  IF THE ADMINISTRATIVE AGENT DOES NOT
RECEIVE PAYMENT FROM SUCH LENDER BY THE NEXT BUSINESS DAY AFTER THE DATE OF ANY
TERM LOAN, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER SUCH TERM LOAN,
WITH INTEREST THEREON AT THE RATE (OR RATES) THEN APPLICABLE TO SUCH TERM LOAN,
ON DEMAND, FROM THE BORROWERS, WITHOUT PREJUDICE TO THE ADMINISTRATIVE AGENT’S
AND THE BORROWERS’ RIGHTS AGAINST SUCH LENDER.  IF SUCH LENDER PAYS THE
ADMINISTRATIVE AGENT THE AMOUNT HEREIN REQUIRED WITH INTEREST AT THE FEDERAL
FUNDS RATE BEFORE THE ADMINISTRATIVE AGENT HAS RECOVERED FROM THE BORROWERS,
SUCH LENDER SHALL BE ENTITLED TO THE INTEREST PAYABLE BY THE BORROWERS WITH
RESPECT TO THE TERM LOAN IN QUESTION ACCRUING FROM THE DATE THE ADMINISTRATIVE
AGENT MADE SUCH TERM LOAN.


(C)                                  PROCEDURE FOR SWING LINE LOANS.  NOT LATER
THAN 2:00 P.M. (CENTRAL TIME) ON THE REQUESTED SWING LINE LOAN DATE, BORROWER’S
AGENT SHALL SUBMIT TO THE SWING LINE LENDER A VERBAL, WRITTEN OR ELECTRONIC
REQUEST FOR BORROWING.  EACH REQUEST FOR SWING LINE LOANS HEREUNDER SHALL BE
IRREVOCABLE AND SHALL BE DEEMED A REPRESENTATION BY EACH BORROWER THAT ON THE
REQUESTED SWING LINE LOAN DATE AND AFTER GIVING EFFECT TO THE REQUESTED SWING
LINE LOANS THE APPLICABLE CONDITIONS SPECIFIED IN ARTICLE III HAVE BEEN AND WILL
BE SATISFIED.  EACH REQUEST FOR SWING LINE LOANS HEREUNDER SHALL SPECIFY (I) THE
REQUESTED SWING LINE LOAN DATE, AND (II) THE AGGREGATE AMOUNT OF SWING LINE
LOANS TO BE MADE ON SUCH DATE.  THE ADMINISTRATIVE AGENT MAY RELY ON ANY
TELEPHONE REQUEST OF THE BORROWER’S AGENT FOR SWING LINE LOANS HEREUNDER WHICH
IT BELIEVES IN GOOD FAITH TO BE GENUINE; AND EACH BORROWER HEREBY WAIVES THE
RIGHT TO DISPUTE THE ADMINISTRATIVE AGENT’S RECORD OF THE TERMS OF SUCH
TELEPHONE REQUEST.   UNLESS THE SWING LINE LENDER DETERMINES THAT ANY APPLICABLE
CONDITION SPECIFIED IN ARTICLE III HAS NOT BEEN SATISFIED, THE SWING LINE LENDER
WILL MAKE AVAILABLE TO THE BORROWERS IN IMMEDIATELY AVAILABLE FUNDS NOT LATER
THAN 4:00 P.M. (CENTRAL TIME) ON THE REQUESTED SWING LINE LOAN DATE, THE AMOUNT
OF THE REQUESTED SWING LINE LOANS.

Section 2.3                                      Notes.  The Revolving Loans and
Swing Line Loans (if applicable) of each Lender shall be evidenced by a single
Revolving Note payable to the order of such Lender in a principal amount equal
to such Lender’s Revolving Commitment Amount originally in effect. The Term
Loans of each Lender shall be evidenced by Term Notes payable to the order of
such Lender in the principal amount equal to such Lender’s Tranche A1 Term Loan
Commitment Amount, Tranche A2 Term Loan Commitment Amount, Tranche A3 Term Loan
Commitment Amount, Tranche B1 Term Loan Commitment Amount, Tranche B2 Term Loan
Commitment Amount or Tranche B3 Term Loan Commitment Amount, as applicable;
provided, however, that the Term Loans in respect to the Tranche A2 Term Loan
Commitment Amount may be evidenced by one or more Term Notes in amounts equal to
the maximum amount of the First Tranche 2 Advance, the Second Tranche 2 Advance
or the Final Tranche 2 Advance in respect of such Term Loans, or any combination
thereof.  Upon receipt of each Lender’s Notes from the Borrowers, the
Administrative Agent shall mail such Notes to such Lender.

22


--------------------------------------------------------------------------------




Each Lender shall enter in its ledgers and records the amount of its Term Loans
and each Revolving Loan, the various Advances made, converted or continued and
the payments made thereon, and each Lender is authorized by the each Borrower to
enter on a schedule attached to its Term Notes or Revolving Note, as
appropriate, a record of such Term Loans, Revolving Loans, Advances and
payments; provided, however that the failure by any Lender to make any such
entry or any error in making such entry shall not limit or otherwise affect the
obligation of the Borrowers hereunder and on the Notes, and, in all events, the
principal amounts owing by the Borrowers in respect of the Revolving Note shall
be the aggregate amount of all Revolving Loans made by the Lenders less all
payments of principal thereof made by the Borrowers and the principal amount
owing by the Borrowers in respect of the Term Notes shall be the aggregate
amount of all Term Loans made by the Lenders less all payments of principal
thereof made by the Borrowers.

Section 2.4                                      Conversions and Continuations. 
Tranche A Advances may not be converted into any other type of Advance and no
other type of Advance may be converted into a Tranche A Advance.  On the terms
and subject to the limitations hereof, the Borrowers shall have the option at
any time and from time to time to convert all or any portion of the Advances in
respect of the Revolving Loans or the Tranche B Term Loans into Base Rate
Advances, LIBOR Rate Advances or Quoted Rate Advances, or to continue a LIBOR
Rate Advance or Quoted Rate Advance as such; provided, however that a LIBOR Rate
Advance may be converted or continued only on the last day of the Interest
Period applicable thereto, a Quoted Rate Advance may be converted or continued
only on the last day of the fixed rate period set forth in the corresponding
Quoted Rate Offer and no Advance may be converted or continued as a LIBOR Rate
Advance or a Quoted Rate Advance if a Default or Event of Default has occurred
and is continuing on the proposed date of continuation or conversion.  Advances
in respect of the Revolving Loans or Tranche B Term Loans may be converted to,
or continued as, LIBOR Rate Advances or Quoted Rate Advances only in integral
multiples, as to the aggregate amount of the Advances of all Lenders so
converted or continued, of $200,000.  The Borrowers’ Agent shall give the
Administrative Agent written notice of any continuation or conversion of any
such Advances and such notice must be given so as to be received by the
Administrative Agent not later than 2:00 P.M. (Central time) three LIBOR
Business Days prior to requested date of conversion or continuation in the case
of the continuation of, or conversion to, LIBOR Rate Advances and not later than
2:00 P.M. (Central time) on the date of the requested continuation of, or
conversion to, Quoted Rate Advances or Base Rate Advances.  Each such notice
shall specify (a) the amount to be continued or converted, (b) the date for the
continuation or conversion (which must be (i) the last day of the preceding
Interest Period for any continuation or conversion of LIBOR Rate Advances, (ii)
the last day of the fixed rate period set forth in the corresponding Quoted Rate
Offer for any continuation or conversion of a Quoted Rate Advance, (iii) a LIBOR
Business Day in the case of conversions to or continuations as LIBOR Rate
Advances, and (iv) a Business Day in the case of continuations or conversions to
Quoted Rate Advances or Base Rate Advances), and (c) in the case of conversions
to or continuations as LIBOR Rate Advances, the Interest Period applicable
thereto.  Any notice given by the Borrowers’ Agent under this Section shall be
irrevocable.  If the Borrowers’ Agent shall fail to notify the Administrative
Agent of the continuation of any LIBOR Rate Advances within the time required by
this Section, at the option of the Administrative Agent, such Advances shall, on
the last day of the Interest Period applicable thereto, (A) automatically be
continued as LIBOR Rate Advances with the same principal amount and the same
Interest Period or (B) automatically be converted into Base Rate Advances with
the same principal amount.  If the Borrowers’ Agent shall fail to notify the
Administrative Agent of the continuation of any Quoted Rate Advances within the
time required by this Section, or if CoBank declines to make a Quoted Rate Offer
with respect to such Quote Rate Advances and the Borrowers’ Agent has not
requested an alternative Advance, such Quoted Rate Advances shall, on the last
day of the fixed rate period applicable thereto, automatically accrue interest
at the Weekly Quoted Variable Rate until repaid or converted into another
Advance.  Notwithstanding anything herein to the contrary, the Second Tranche 2
Advance and the Final Tranche 2 Advance in respect of the Tranche A2 Term Loans
shall, on the last day of the 90 day Interest Period applicable thereto,
automatically be

23


--------------------------------------------------------------------------------




continued at the Tranche A2 Rate applicable thereto with the same principal
amount and the same Interest Period, unless otherwise agreed to by the Tranche
A2 Term Lender.

Section 2.5                                      Interest Rates, Interest
Payments and Default Interest.


(A)                                  THE REVOLVING LOANS.  INTEREST SHALL ACCRUE
AND BE PAYABLE ON THE REVOLVING LOANS AS FOLLOWS:

(I)                                     SUBJECT TO PARAGRAPH (IV) BELOW, EACH
LIBOR RATE ADVANCE SHALL BEAR INTEREST ON THE UNPAID PRINCIPAL AMOUNT THEREOF
DURING THE INTEREST PERIOD APPLICABLE THERETO AT A RATE PER ANNUM EQUAL TO THE
SUM OF (A) THE ADJUSTED LIBOR RATE FOR SUCH INTEREST PERIOD, PLUS (B) THE
APPLICABLE MARGIN; PROVIDED THAT, ANY LIBOR RATE ADVANCE MADE OR CONTINUED
DURING THE TWO (2) MONTH PERIOD ENDING ON THE TERMINATION DATE SHALL BEAR
INTEREST AT THE LIBOR INDEX RATE.

(II)                                  SUBJECT TO PARAGRAPH (IV) BELOW, EACH
QUOTED RATE ADVANCE SHALL BEAR INTEREST ON THE UNPAID PRINCIPAL AMOUNT THEREOF
AT A RATE PER ANNUM EQUAL TO THE QUOTED RATE.

(III)                               SUBJECT TO PARAGRAPH (IV) BELOW, EACH BASE
RATE ADVANCE SHALL BEAR INTEREST ON THE UNPAID PRINCIPAL AMOUNT THEREOF AT A
VARYING RATE PER ANNUM EQUAL TO THE SUM OF (A) THE BASE RATE, PLUS (B) THE
APPLICABLE MARGIN.

(IV)                              UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT,
EACH ADVANCE IN RESPECT OF THE REVOLVING LOANS SHALL, AT THE OPTION OF THE
REVOLVING LENDERS, BEAR INTEREST UNTIL PAID IN FULL AT A RATE PER ANNUM EQUAL TO
THE DEFAULT RATE.

(V)                                 INTEREST SHALL BE PAYABLE (A) WITH RESPECT
TO EACH LIBOR RATE ADVANCE, ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE
THERETO (AND, IN THE CASE OF ANY LIBOR RATE ADVANCE HAVING AN INTEREST PERIOD
GREATER THAN THREE MONTHS, ON THE THREE MONTH ANNIVERSARY OF THE FIRST DAY OF
SUCH INTEREST PERIOD); PROVIDED THAT, WITH RESPECT TO EACH LIBOR RATE ADVANCE
MADE DURING THE TWO (2) MONTH PERIOD ENDING ON THE TERMINATION DATE, INTEREST
SHALL BE PAYABLE, IN ARREARS, ON THE TWENTIETH (20TH) DAY OF EACH MONTH; (B)
WITH RESPECT TO ANY BASE RATE ADVANCE OR QUOTED RATE ADVANCE, ON THE TWENTIETH
(20TH) DAY OF EACH MONTH; (C) WITH RESPECT TO ALL ADVANCES, UPON ANY PERMITTED
PREPAYMENT (ON THE AMOUNT PREPAID); AND (D) WITH RESPECT TO ALL ADVANCES, ON THE
TERMINATION DATE; PROVIDED THAT INTEREST UNDER PARAGRAPH (A)(IV) OF THIS SECTION
SHALL BE PAYABLE ON DEMAND.


(B)                                 THE TERM LOANS.  INTEREST SHALL ACCRUE AND
BE PAYABLE ON THE TERM LOANS AS FOLLOWS:

(I)                                     SUBJECT TO PARAGRAPH (VII) BELOW, EACH
TRANCHE A1 ADVANCE SHALL BEAR INTEREST ON THE UNPAID PRINCIPAL AMOUNT THEREOF AT
A RATE PER ANNUM EQUAL TO THE TRANCHE A1 RATE.

(II)                                  SUBJECT TO PARAGRAPH (VII) BELOW, EACH
TRANCHE A2 ADVANCE SHALL BEAR INTEREST ON THE UNPAID PRINCIPAL AMOUNT THEREOF AT
A RATE PER ANNUM EQUAL TO THE TRANCHE A2 RATE.

24


--------------------------------------------------------------------------------




(III)                               SUBJECT TO PARAGRAPH (VII) BELOW, EACH
TRANCHE A3 ADVANCE SHALL BEAR INTEREST ON THE UNPAID PRINCIPAL AMOUNT THEREOF AT
A RATE PER ANNUM EQUAL TO THE TRANCHE A3 RATE.

(IV)                              SUBJECT TO PARAGRAPH (VII) BELOW, EACH LIBOR
RATE ADVANCE IN RESPECT OF THE TRANCHE B TERM LOANS SHALL BEAR INTEREST ON THE
UNPAID PRINCIPAL AMOUNT THEREOF DURING THE INTEREST PERIOD APPLICABLE THERETO AT
A RATE PER ANNUM EQUAL TO THE SUM OF (A) THE ADJUSTED LIBOR RATE FOR SUCH
INTEREST PERIOD, PLUS (B) THE APPLICABLE MARGIN; PROVIDED THAT, ANY LIBOR RATE
ADVANCE MADE OR CONTINUED DURING THE TWO (2) MONTH PERIOD ENDING ON THE
APPLICABLE TRANCHE B MATURITY DATE SHALL BEAR INTEREST AT THE LIBOR INDEX RATE.

(V)                                 SUBJECT TO PARAGRAPH (VII) BELOW, EACH
QUOTED RATE ADVANCE IN RESPECT OF THE TRANCHE B TERM LOANS SHALL BEAR INTEREST
ON THE UNPAID PRINCIPAL AMOUNT THEREOF AT A RATE PER ANNUM EQUAL TO THE QUOTED
RATE.

(VI)                              SUBJECT TO PARAGRAPH (VII) BELOW, EACH BASE
RATE ADVANCE IN RESPECT OF THE TRANCHE B TERM LOANS SHALL BEAR INTEREST ON THE
UNPAID PRINCIPAL AMOUNT THEREOF AT A VARYING RATE PER ANNUM EQUAL TO THE SUM OF
(A) THE BASE RATE, PLUS (B) THE APPLICABLE MARGIN.

(VII)                           UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT,
EACH TRANCHE A ADVANCE SHALL, UPON THIRTY (30) DAYS NOTICE TO THE BORROWERS FROM
THE TRANCHE A TERM LENDERS, AND EACH ADVANCE IN RESPECT OF THE TRANCHE B TERM
LOANS SHALL, UPON THIRTY (30) DAYS WRITTEN NOTICE TO THE BORROWERS FROM THE
TRANCHE B TERM LENDERS, BEAR INTEREST UNTIL PAID IN FULL OR UNTIL SUCH EVENT OF
DEFAULT IS CURED AT A RATE PER ANNUM EQUAL TO THE DEFAULT RATE.

(VIII)                        INTEREST SHALL BE PAYABLE (A) WITH RESPECT TO EACH
LIBOR RATE ADVANCE, ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO
(AND, IN THE CASE OF ANY LIBOR RATE ADVANCE AN INTEREST PERIOD GREATER THAN
THREE MONTHS, ON THE THREE MONTH ANNIVERSARY OF THE FIRST DAY OF SUCH INTEREST
PERIOD); PROVIDED THAT, WITH RESPECT TO EACH LIBOR RATE ADVANCE MADE OR
CONTINUED DURING THE TWO (2) MONTH PERIOD ENDING ON THE APPLICABLE TRANCHE B
MATURITY DATE, INTEREST SHALL BE PAYABLE, IN ARREARS, ON THE TWENTIETH (20TH)
DAY OF EACH MONTH; (B) WITH RESPECT TO ANY BASE RATE ADVANCE, IN ARREARS, ON THE
TWENTIETH (20TH) BUSINESS DAY OF EACH MONTH; (C) WITH RESPECT TO ALL ADVANCES,
UPON ANY PERMITTED PREPAYMENT (ON THE AMOUNT PREPAID); AND (D) WITH RESPECT TO
ALL ADVANCES, ON THE TERMINATION DATE; PROVIDED THAT INTEREST UNDER PARAGRAPH
(B)(VII) OF THIS SECTION SHALL BE PAYABLE ON DEMAND.


(C)          THE SWING LINE LOANS.  INTEREST SHALL ACCRUE AND BE PAYABLE ON THE
SWING LINE LOANS AS FOLLOWS:

(I)                                     SUBJECT TO PARAGRAPH (II) BELOW, EACH
SWING LINE LOAN SHALL BEAR INTEREST ON THE UNPAID PRINCIPAL AMOUNT THEREOF AT A
VARYING RATE PER ANNUM EQUAL TO THE BASE RATE.

(II)                                  UPON THE OCCURRENCE OF ANY EVENT OF
DEFAULT, EACH ADVANCE IN RESPECT OF THE SWING LINE LOANS SHALL, AT THE OPTION OF
THE SWING LINE LENDER, BEAR INTEREST UNTIL PAID IN FULL AT A RATE PER ANNUM
EQUAL TO THE DEFAULT RATE.

25


--------------------------------------------------------------------------------




(III)                               INTEREST SHALL BE PAYABLE (A) ON THE
TWENTIETH (20TH) DAY OF EACH MONTH; (B) WITH RESPECT TO ALL ADVANCES, UPON ANY
PERMITTED PREPAYMENT (ON THE AMOUNT PREPAID); AND (C) WITH RESPECT TO ALL
ADVANCES, ON THE TERMINATION DATE; PROVIDED THAT INTEREST UNDER PARAGRAPH
(C)(II) OF THIS SECTION SHALL BE PAYABLE ON DEMAND.


(D)                                 ANY AMOUNT OF INTEREST WHICH SHALL NOT HAVE
BEEN PAID OR HAVE BEEN UNDERPAID HEREUNDER RESULTING FROM BORROWERS’ AGENT’S
FAILURE TO CORRECTLY REPORT OR CALCULATE THE FUNDED DEBT TO EBITDA RATIO IN THE
COMPLIANCE CERTIFICATE DELIVERED IN ACCORDANCE WITH SECTION 5.1(G), SHALL
CONSTITUTE AN OBLIGATION HEREUNDER IMMEDIATELY DUE AND PAYABLE UPON THE EARLIER
TO OCCUR OF BORROWERS’ AGENT DISCOVERY OF SUCH ERROR OR DEMAND BY THE
ADMINISTRATIVE AGENT.  SUCH AMOUNTS SHALL BEAR INTEREST FOR THE PERIOD THEY ARE
OUTSTANDING AT THE DEFAULT RATE.

Section 2.6                                      Repayment.


(A)                                  REVOLVING LOANS.  THE UNPAID PRINCIPAL
BALANCE OF ALL REVOLVING NOTES, TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST
THEREON, SHALL BE DUE AND PAYABLE ON THE TERMINATION DATE.


(B)                                 TERM LOANS.  THE PRINCIPAL OF EACH TERM LOAN
SHALL BE PAYABLE MONTHLY AS FOLLOWS:

(I)                                     TRANCHE A1 TERM LOANS.  THE BORROWERS
SHALL MAKE PRINCIPAL PAYMENTS FOR APPLICATION TO THE TRANCHE A1 TERM LOANS IN
THE AMOUNT OF $122,500 ON THE TWENTIETH (20TH) DAY OF EACH MONTH COMMENCING ON
OCTOBER 20, 2004, PROVIDED THAT IN THE EVENT THAT ANY AMOUNT OF PRINCIPAL OR
INTEREST REMAINS UNPAID WITH RESPECT TO THE TRANCHE A1 TERM LOANS ON THE TRANCHE
A1 MATURITY DATE, SUCH REMAINING AMOUNTS SHALL BE DUE AND PAYABLE IN FULL ON
SUCH DATE;

(II)                                  TRANCHE A2 TERM LOANS.  THE BORROWERS
SHALL MAKE PRINCIPAL PAYMENTS FOR APPLICATION TO THE TRANCHE A2 TERM LOANS IN
THE AMOUNT OF $127,500 ON THE TWENTIETH (20TH) DAY OF EACH MONTH COMMENCING ON
JANUARY 20, 2006,  PROVIDED THAT IN THE EVENT THAT ANY AMOUNT OF PRINCIPAL OR
INTEREST REMAINS UNPAID WITH RESPECT TO THE TRANCHE A2 TERM LOANS ON THE TRANCHE
A2 MATURITY DATE, SUCH REMAINING AMOUNTS SHALL BE DUE AND PAYABLE IN FULL ON
SUCH DATE; AND

(III)                               TRANCHE A3 TERM LOANS.  THE BORROWERS SHALL
MAKE PRINCIPAL PAYMENTS FOR APPLICATION TO THE TRANCHE A3 TERM LOANS IN THE
AMOUNT OF $150,000 ON THE TWENTIETH (20TH) DAY OF EACH MONTH COMMENCING ON JULY
20, 2006, PROVIDED THAT IN THE EVENT THAT ANY AMOUNT OF PRINCIPAL OR INTEREST
REMAINS UNPAID WITH RESPECT TO THE TRANCHE A3 TERM LOANS ON THE TRANCHE A3
MATURITY DATE, SUCH REMAINING AMOUNTS SHALL BE DUE AND PAYABLE IN FULL ON SUCH
DATE;

(IV)                              TRANCHE B1 TERM LOANS.  THE BORROWERS SHALL
MAKE PRINCIPAL PAYMENTS FOR APPLICATION TO THE TRANCHE B1 TERM LOANS IN THE
AMOUNT OF $60,833.33 ON THE TWENTIETH (20TH) DAY OF EACH MONTH COMMENCING ON
OCTOBER 20, 2004, PROVIDED THAT IN THE EVENT THAT ANY AMOUNT OF PRINCIPAL OR
INTEREST REMAINS UNPAID WITH RESPECT TO THE TRANCHE B1 TERM LOANS ON THE TRANCHE
B1 MATURITY DATE, SUCH REMAINING AMOUNTS SHALL BE DUE AND PAYABLE IN FULL ON
SUCH DATE;

(V)                                 TRANCHE B2 TERM LOANS.  THE BORROWERS SHALL
MAKE PRINCIPAL PAYMENTS FOR APPLICATION TO THE TRANCHE B2 TERM LOANS IN THE
AMOUNT OF $64,166.66 ON THE TWENTIETH (20TH) DAY OF EACH MONTH COMMENCING ON
JANUARY 20, 2006, PROVIDED THAT IN THE

26


--------------------------------------------------------------------------------




EVENT THAT ANY AMOUNT OF PRINCIPAL OR INTEREST REMAINS UNPAID WITH RESPECT TO
THE TRANCHE B2 TERM LOANS ON THE TRANCHE B2 MATURITY DATE, SUCH REMAINING
AMOUNTS SHALL BE DUE AND PAYABLE IN FULL ON SUCH DATE; AND

(VI)                              TRANCHE B3 TERM LOANS.  THE BORROWERS SHALL
MAKE PRINCIPAL PAYMENTS FOR APPLICATION TO THE TRANCHE B3 TERM LOANS IN THE
AMOUNT OF $167,000.00 ON THE TWENTIETH (20TH) DAY OF EACH MONTH COMMENCING ON
JULY 20, 2006, PROVIDED THAT IN THE EVENT THAT ANY AMOUNT OF PRINCIPAL OR
INTEREST REMAINS UNPAID WITH RESPECT TO THE TRANCHE B3 TERM LOANS ON THE TRANCHE
B3 MATURITY DATE, SUCH REMAINING AMOUNTS SHALL BE DUE AND PAYABLE IN FULL ON
SUCH DATE.

Amounts paid on the Term Notes may not be reborrowed.


(C)                                  REPAYMENT OF SWING LINE LOANS WITH
REVOLVING LOANS.  THE SWING LINE LENDER MAY, AT ANY TIME, IN ITS SOLE
DISCRETION, BY WRITTEN NOTICE TO BORROWER’S AGENT AND THE LENDERS, DEMAND
REPAYMENT OF ITS SWING LINE LOANS BY WAY OF ONE OR MORE REVOLVING LOANS, IN
WHICH CASE BORROWERS SHALL BE DEEMED TO HAVE REQUESTED A REVOLVING LOAN
COMPRISED SOLELY OF BASE RATE ADVANCES IN THE AMOUNT OF SUCH SWING LINE LOANS;
PROVIDED, THAT ANY SUCH DEMAND SHALL BE DEEMED TO HAVE BEEN GIVEN ONE BUSINESS
DAY PRIOR TO THE TERMINATION DATE AND ON THE DATE OF THE OCCURRENCE OF ANY EVENT
OF DEFAULT DESCRIBED IN SECTION 7.1 AND UPON ACCELERATION OF THE INDEBTEDNESS
HEREUNDER AND THE EXERCISE OF REMEDIES IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 7.2.  EACH LENDER HEREBY IRREVOCABLY AGREES TO MAKE ITS PRO RATA SHARE
OF EACH SUCH REVOLVING LOAN IN THE AMOUNT, IN THE MANNER AND ON THE DATE
SPECIFIED IN THE PRECEDING SENTENCE, NOTWITHSTANDING THE FOLLOWING: (I) THE
AMOUNT OF SUCH BORROWING MAY NOT COMPLY WITH THE MINIMUM AMOUNT FOR REVOLVING
LOANS OTHERWISE REQUIRED HEREUNDER, (II) WHETHER ANY CONDITIONS SPECIFIED IN
ARTICLE III ARE THEN SATISFIED, (III) WHETHER A DEFAULT OR AN EVENT OF DEFAULT
THEN EXISTS, (IV) FAILURE OF ANY SUCH REQUEST OR DEEMED REQUEST FOR A REVOLVING
LOAN TO BE MADE BY THE TIME OTHERWISE REQUIRED HEREUNDER, (V) WHETHER THE DATE
OF SUCH BORROWING IS A DATE ON WHICH REVOLVING LOANS ARE OTHERWISE PERMITTED TO
BE MADE HEREUNDER, OR (VI) ANY TERMINATION OF THE COMMITMENTS RELATING THERETO
IMMEDIATELY PRIOR TO OR CONTEMPORANEOUSLY WITH SUCH BORROWING.  IN THE EVENT
THAT ANY REVOLVING LOAN CANNOT FOR ANY REASON BE MADE ON THE DATE OTHERWISE
REQUIRED ABOVE (INCLUDING, AS A RESULT OF THE COMMENCEMENT OF A PROCEEDING UNDER
THE U.S. BANKRUPTCY CODE WITH RESPECT TO BORROWER OR ANY OTHER PERSON), THEN
EACH LENDER HEREBY AGREES THAT IT SHALL FORTHWITH PURCHASE (AS OF THE DATE SUCH
BORROWING WOULD OTHERWISE HAVE OCCURRED, BUT ADJUSTED FOR ANY PAYMENTS RECEIVED
FROM BORROWER ON OR AFTER SUCH DATE AND PRIOR TO SUCH PURCHASE) FROM THE SWING
LINE LENDER SUCH PARTICIPATIONS IN THE OUTSTANDING SWING LINE LOANS AS SHALL BE
NECESSARY TO CAUSE EACH SUCH LENDER TO SHARE IN SUCH SWING LINE LOANS RATABLY
BASED UPON ITS REVOLVING COMMITMENT AMOUNT (DETERMINED BEFORE GIVING EFFECT TO
ANY TERMINATION OF THE COMMITMENTS PURSUANT TO THIS AGREEMENT), PROVIDED, THAT
(A) ALL INTEREST PAYABLE ON THE SWING LINE LOANS SHALL BE FOR THE ACCOUNT OF THE
SWING LINE LENDER UNTIL THE DATE AS OF WHICH THE RESPECTIVE PARTICIPATION IS
PURCHASED AND (B) AT THE TIME ANY PURCHASE OF PARTICIPATIONS PURSUANT TO THIS
SENTENCE IS ACTUALLY MADE, THE PURCHASING LENDER SHALL BE REQUIRED TO PAY TO THE
SWING LINE LENDER, TO THE EXTENT NOT PAID TO THE SWING LINE LENDER BY BORROWER
IN ACCORDANCE WITH THE TERMS OF THE RELEVANT REVOLVING NOTE, INTEREST ON THE
PRINCIPAL AMOUNT OF PARTICIPATION PURCHASED FOR EACH DAY FROM AND INCLUDING THE
DAY UPON WHICH SUCH BORROWING WOULD OTHERWISE HAVE OCCURRED TO BUT EXCLUDING THE
DATE OF PAYMENT FOR SUCH PARTICIPATION, AT THE RATE EQUAL TO THE FEDERAL FUNDS
RATE.  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, THE
OBLIGATION OF EACH LENDER HOLDING A REVOLVING COMMITMENT TO MAKE REVOLVING LOANS
FOR THE PURPOSE OF REPAYING SWING LINE LOANS AND EACH SUCH LENDER’S OBLIGATION
TO PURCHASE A PARTICIPATION IN ANY UNPAID SWING LINE LOANS SHALL BE ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE OR EVENT WHATSOEVER,
INCLUDING WITHOUT LIMITATION (X) ANY SETOFF,

27


--------------------------------------------------------------------------------





COUNTERCLAIM, RECOUPMENT, DEFENSE OR ANY OTHER RIGHT THAT SUCH LENDER MAY HAVE
AGAINST THE SWING LINE LENDER, ADMINISTRATIVE AGENT OR THE BORROWERS OR ANY
OTHER PERSON FOR ANY REASON WHATSOEVER, (Y) THE OCCURRENCE OF A DEFAULT OR EVENT
OF DEFAULT, OR (Z) ANY BREACH OF THIS AGREEMENT BY ANY PART HERETO.

Section 2.7                                      Prepayments.


(A)                                  MANDATORY PREPAYMENTS FOR BORROWING BASE
DEFICIENCY.  IF AT ANY TIME A BORROWING BASE DEFICIENCY EXISTS, THE BORROWERS
SHALL IMMEDIATELY PAY ON THE PRINCIPAL OF THE ADVANCES IN RESPECT OF THE
REVOLVING LOANS AND THE SWING LINE LOANS AN AMOUNT EQUAL TO SUCH BORROWING BASE
DEFICIENCY.  ANY SUCH PAYMENTS SHALL BE APPLIED FIRST AGAINST SWING LINE LOANS
AND THEN AGAINST REVOLVING LOANS CONSISTING OF BASE RATE ADVANCES AND THEN TO
REVOLVING LOANS CONSISTING OF QUOTED RATE AND LIBOR RATE ADVANCES, IN ORDER,
STARTING WITH THE QUOTED RATE OR LIBOR RATE ADVANCES HAVING THE SHORTEST TIME TO
THE END OF THE APPLICABLE INTEREST PERIOD.  FOLLOWING PAYMENT OF THE SWING LINE
LOANS AS REQUIRED BY THIS PARAGRAPH (A), THE REMAINING AMOUNT OF ANY SUCH
PREPAYMENT SHALL BE FOR THE ACCOUNT OF EACH REVOLVING LENDER IN PROPORTION TO
ITS SHARE OF OUTSTANDING REVOLVING LOANS.


(B)                                 MANDATORY PREPAYMENTS FOR A PREPAYMENT
EVENT.  IF AT ANY TIME A PREPAYMENT EVENT OCCURS, THE BORROWERS SHALL
IMMEDIATELY PAY TO THE ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF THE
LENDERS THE NET PROCEEDS REALIZED BY SUCH PREPAYMENT EVENT AND ANY PREPAYMENT
FEE PAYABLE UNDER SECTION 2.23.  ANY SUCH PREPAYMENTS SHALL BE APPLIED FIRST, TO
THE TERM LOANS, SECOND, TO ANY OUTSTANDING SWING LINE LOANS AND THIRD, TO ANY
OUTSTANDING REVOLVING LOANS.  ALL PREPAYMENTS APPLIED TO THE TERM LOANS SHALL BE
APPLIED TO THE SCHEDULED PRINCIPAL PAYMENTS ON THE TERM LOANS IN THE INVERSE
ORDER OF THEIR MATURITIES.


(C)                                  OTHER MANDATORY PREPAYMENTS.  IF AT ANY
TIME TOTAL REVOLVING OUTSTANDINGS EXCEED THE AGGREGATE REVOLVING COMMITMENT
AMOUNT, THE BORROWERS SHALL IMMEDIATELY REPAY TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE REVOLVING LENDERS AND SWING LINE LENDER THE AMOUNT OF SUCH
EXCESS.  ANY SUCH PAYMENTS SHALL BE APPLIED FIRST AGAINST SWING LINE LOANS AND
THEN AGAINST REVOLVING LOANS CONSISTING OF BASE RATE ADVANCES AND THEN TO
REVOLVING LOANS CONSISTING OF QUOTED RATE AND LIBOR RATE ADVANCES, IN ORDER,
STARTING WITH THE QUOTED RATE OR LIBOR RATE ADVANCES HAVING THE SHORTEST TIME TO
THE END OF THE APPLICABLE INTEREST PERIOD.  FOLLOWING PAYMENT OF THE SWING LINE
LOANS AS REQUIRED BY THIS PARAGRAPH (A), THE REMAINING AMOUNT OF ANY SUCH
PREPAYMENT SHALL BE FOR THE ACCOUNT OF EACH REVOLVING LENDER IN PROPORTION TO
ITS SHARE OF OUTSTANDING REVOLVING LOANS.


(D)                                 OPTIONAL PREPAYMENTS.   THE TERM LOANS MAY
BE PREPAID ONLY IN ACCORDANCE WITH SECTION 2.23.  THE BORROWERS MAY PREPAY BASE
RATE ADVANCES IN RESPECT OF THE REVOLVING LOANS AND SWING LINE LOANS, IN WHOLE
OR IN PART, AT ANY TIME, WITHOUT PREMIUM OR PENALTY.  ANY SUCH PREPAYMENT MUST
BE ACCOMPANIED BY ACCRUED AND UNPAID INTEREST ON THE AMOUNT PREPAID.  EACH
PARTIAL PREPAYMENT SHALL BE IN A MINIMUM AGGREGATE AMOUNT FOR ALL THE LENDERS OF
$200,000 OR A WHOLE INTEGRAL OF $100,000 IN EXCESS THEREOF.  EXCEPT UPON AN
ACCELERATION FOLLOWING AN EVENT OF DEFAULT OR UPON TERMINATION OF THE REVOLVING
COMMITMENTS IN WHOLE, THE BORROWERS MAY PAY LIBOR RATE ADVANCES ONLY ON THE LAST
DAY OF THE INTEREST PERIOD APPLICABLE THERETO.  THE BORROWERS MAY PREPAY QUOTE
RATE ADVANCES IN RESPECT OF THE REVOLVING LOANS ONLY IF PERMITTED BY THE QUOTED
RATE OFFER.  AMOUNTS PAID (UNLESS FOLLOWING AN ACCELERATION OR UPON TERMINATION
OF THE REVOLVING COMMITMENTS IN WHOLE) OR PREPAID ON ADVANCES IN RESPECT OF THE
REVOLVING LOANS UNDER THIS PARAGRAPH (D) MAY BE REBORROWED UPON THE TERMS AND
SUBJECT TO THE CONDITIONS AND LIMITATIONS OF THIS AGREEMENT.  AMOUNTS PAID OR
PREPAID ON THE ADVANCES UNDER

28


--------------------------------------------------------------------------------





THIS PARAGRAPH (D) SHALL BE FOR THE ACCOUNT OF EACH REVOLVING LENDER IN
PROPORTION TO ITS SHARE OF OUTSTANDING REVOLVING LOANS.

Part B — Terms of the Letter of Credit Facility

Section 2.8                                      Letters of Credit.  Upon the
terms and subject to the conditions of this Agreement, the Letter of Credit Bank
agrees to issue Letters of Credit for the account of the Borrowers from time to
time between the Closing Date and thirty (30) days prior to the Termination Date
in such amounts as the Borrowers’ Agent shall request up to an aggregate amount
at any time outstanding not exceeding the Letter of Credit Commitment Amount;
provided that no Letter of Credit will be issued in any amount which, after
giving effect to such issuance, would cause Total Revolving Outstandings to
exceed the lesser of (a) the Aggregate Revolving Commitment Amount or (b) the
Borrowing Base.  Letters of Credit issued pursuant to the Existing Credit
Agreement shall remain outstanding as Letters of Credit hereunder.

Section 2.9                                      Procedures for Letters of
Credit.  Each request for a Letter of Credit shall be made by the Borrowers’
Agent in writing, by telex, facsimile transmission or electronic conveyance
received by the Letter of Credit Bank by 11:00 A.M. (Central time) on a Business
Day that is not less than one Business Day preceding the requested date of
issuance (which shall also be a Business Day).  Each request for a Letter of
Credit shall be deemed a representation by the each Borrower that on the date of
issuance of such Letter of Credit and after giving effect thereto the applicable
conditions specified in Article III have been and will be satisfied.  The Letter
of Credit Bank may require that such request be made on such letter of credit
application and reimbursement agreement form as the Letter of Credit Bank may
from time to time specify, along with satisfactory evidence of the authority and
incumbency of the officials of the Borrowers’ Agent making such request.  The
Letter of Credit Bank shall promptly notify the other Revolving Lenders of the
receipt of the request and the matters specified therein.  On the date of each
issuance of a Letter of Credit the Letter of Credit Bank shall send notice to
the other Revolving Lenders of such issuance, accompanied by a copy of the
Letter or Letters of Credit so issued.

Section 2.10                                Terms of Letters of Credit.  Letters
of Credit shall be issued in support of obligations of the Borrowers’ Agent in
accordance with Section 2.16.  Unless the proposed Letter of Credit is cash
collateralized, each Letter of Credit must expire not later than the Business
Day preceding the Termination Date and no Letter of Credit may have a term
longer than 12 months.

Section 2.11                                Agreement to Repay Letter of Credit
Drawings.  If the Letter of Credit Bank has received documents purporting to
draw under a Letter of Credit that the Letter of Credit Bank believes conform to
the requirements of the Letter of Credit, or if the Letter of Credit Bank has
decided that it will comply with the Borrowers’ Agent written or oral request or
authorization to pay a drawing on any Letter of Credit that the Letter of Credit
Bank does not believe conforms to the requirements of the Letter of Credit, it
will notify the Borrowers’ Agent of that fact.  The Borrowers shall reimburse
the Letter of Credit Bank by 9:30 A.M. (Central time) on the day on which such
drawing is to be paid in Immediately Available Funds in an amount equal to the
amount of such drawing.  Any amount by which the Borrowers have failed to
reimburse the Letter of Credit Bank for the full amount of such drawing by 10:00
A.M. (Central t ime) on the date on which the Letter of Credit Bank in its
notice indicated that it would pay such drawing, until reimbursed by the
Borrowers, is an “Unpaid Drawing.”

Section 2.12                                Obligations Absolute.  The
obligation of the Borrowers under Section 2.11 to repay the Letter of Credit
Bank for any amount drawn on any Letter of Credit and to repay the Revolving
Lenders to cover Unpaid Drawings shall be absolute, unconditional and
irrevocable, shall continue for so long as any Letter of Credit is outstanding
notwithstanding any termination of this Agreement, and shall

29


--------------------------------------------------------------------------------




be paid strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including without limitation the following
circumstances:


(A)                                  ANY LACK OF VALIDITY OR ENFORCEABILITY OF
ANY LETTER OF CREDIT;


(B)                                 THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE
OR OTHER RIGHT WHICH ANY BORROWER MAY HAVE OR CLAIM AT ANY TIME AGAINST ANY
BENEFICIARY, TRANSFEREE OR HOLDER OF ANY LETTER OF CREDIT (OR ANY PERSON FOR
WHOM ANY SUCH BENEFICIARY, TRANSFEREE OR HOLDER MAY BE ACTING), THE LETTER OF
CREDIT BANK, THE ADMINISTRATIVE AGENT, THE SWING LINE LENDER, ANY LENDER OR ANY
OTHER PERSON, WHETHER IN CONNECTION WITH A LETTER OF CREDIT, THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREBY, OR ANY UNRELATED TRANSACTION; OR


(C)                                  ANY STATEMENT OR ANY OTHER DOCUMENT
PRESENTED UNDER ANY LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID
OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT WHATSOEVER.

None of the Letter of Credit Bank, the Administrative Agent, the Swing Line
Lender or any Lender or officers, directors or employees of any thereof shall be
liable or responsible for, and the obligations of the Borrowers to the Letter of
Credit Bank, the Administrative Agent, the Swing Line Lender and the Lenders
shall not be impaired by:

(I)                                     THE USE WHICH MAY BE MADE OF ANY LETTER
OF CREDIT OR FOR ANY ACTS OR OMISSIONS OF ANY BENEFICIARY, TRANSFEREE OR HOLDER
THEREOF IN CONNECTION THEREWITH;

(II)                                  THE VALIDITY, SUFFICIENCY OR GENUINENESS
OF DOCUMENTS, OR OF ANY ENDORSEMENTS THEREON, EVEN IF SUCH DOCUMENTS OR
ENDORSEMENTS SHOULD, IN FACT, PROVE TO BE IN ANY OR ALL RESPECTS INVALID,
INSUFFICIENT, FRAUDULENT OR FORGED;

(III)                               THE ACCEPTANCE BY THE LETTER OF CREDIT BANK
OF DOCUMENTS THAT APPEAR ON THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY
FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR INFORMATION TO THE
CONTRARY; OR

(IV)                              ANY OTHER ACTION OF THE LETTER OF CREDIT BANK
IN MAKING OR FAILING TO MAKE PAYMENT UNDER ANY LETTER OF CREDIT IF IN GOOD FAITH
AND IN CONFORMITY WITH U.S. OR FOREIGN LAWS, REGULATIONS OR CUSTOMS APPLICABLE
THERETO.

Notwithstanding the foregoing, the Borrowers shall have a claim against the
Letter of Credit Bank, and the Letter of Credit Bank shall be liable to the
Borrowers, to the extent, but only to the extent, of any direct, as opposed to
consequential, damages suffered by the Borrowers which were caused by the Letter
of Credit Bank’s willful misconduct or gross negligence in determining whether
documents presented under any Letter of Credit comply with the terms thereof.

Part C —  General

Section 2.13                                Fees.


(A)                                  CLOSING FEES.  THE BORROWERS SHALL PAY TO
THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS A NON-REFUNDABLE CLOSING
FEE IN THE AMOUNT OF $155,500 (THE “CLOSING FEE”).

30


--------------------------------------------------------------------------------





(B)                                 COMMITMENT FEE.  THE BORROWERS SHALL PAY TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING LENDER AND THE SWING
LINE LENDER FEES (THE “COMMITMENT FEES”) IN AN AMOUNT DETERMINED BY APPLYING THE
APPLICABLE COMMITMENT FEE PERCENTAGE TO THE AVERAGE DAILY UNUSED COMMITMENT OF
SUCH LENDER FOR THE PERIOD FROM THE CLOSING DATE TO THE TERMINATION DATE.  SUCH
COMMITMENT FEES ARE PAYABLE IN ARREARS QUARTERLY ON THE LAST DAY OF EACH
CALENDAR QUARTER AND ON THE TERMINATION DATE.


(C)                                  ADMINISTRATIVE AGENT’S FEES.  ON OR BEFORE
THE CLOSING DATE, THE BORROWERS WILL PAY TO THE ADMINISTRATIVE AGENT THE FEES
SET FORTH IN THE SEPARATE LETTER AGREEMENT DATED THE DATE HEREOF BETWEEN THE
ADMINISTRATIVE AGENT AND THE BORROWERS.


(D)                                 LETTER OF CREDIT FEES.  FOR EACH LETTER OF
CREDIT ISSUED, THE BORROWERS SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE REVOLVING LENDERS, IN ADVANCE ON THE DATE OF ISSUANCE, A FEE (A
“LETTER OF CREDIT FEE”) IN AN AMOUNT EQUAL TO THE GREATER OF (I) $1,000 AND (II)
THE AMOUNT DETERMINED BY APPLYING A PER ANNUM RATE EQUAL TO THE APPLICABLE
MARGIN FOR LIBOR RATE ADVANCES IN RESPECT OF THE REVOLVING LOANS THEN IN EFFECT
TO THE ORIGINAL FACE AMOUNT OF THE LETTER OF CREDIT FOR THE PERIOD FROM THE DATE
OF ISSUANCE TO THE SCHEDULED EXPIRATION DATE OF SUCH LETTER OF CREDIT.  IN
ADDITION TO THE LETTER OF CREDIT FEE, THE BORROWERS SHALL PAY TO THE LETTER OF
CREDIT BANK, ON DEMAND, ALL ISSUANCE, AMENDMENT, DRAWING AND OTHER FEES
REGULARLY CHARGED BY THE LETTER OF CREDIT BANK TO ITS LETTER OF CREDIT CUSTOMERS
AND ALL OUT-OF-POCKET EXPENSES INCURRED BY THE LETTER OF CREDIT BANK IN
CONNECTION WITH THE ISSUANCE, AMENDMENT, ADMINISTRATION OR PAYMENT OF ANY LETTER
OF CREDIT.

Section 2.14                                Computation.  Commitment Fees,
Letter of Credit Fees, interest on Revolving Loans, Term Loans and Swing Line
Loans and the Default Rate shall be computed on the basis of actual days elapsed
(or, in the case of Letter of Credit Fees which are paid in advance, actual days
to elapse) and a year of 360 days.

Section 2.15                                Payments.  Payments and prepayments
of principal of, and interest on, the Notes and all fees, expenses and other
obligations under this Agreement payable to the Administrative Agent or the
Lenders shall be made without setoff or counterclaim in Immediately Available
Funds not later than 1:00 P.M. (Central time) on the dates called for under this
Agreement and the Notes to the Administrative Agent at its main office in
Denver, Colorado.  Funds received after such time shall be deemed to have been
received on the next Business Day.  The Administrative Agent will distribute in
like funds to each Lender its ratable share of each such payment of principal,
interest and fees received by the Administrative Agent for the account of the
Lenders on Business Day or deemed Business Day that such funds were received by
the Administrative Agent.  Whenever any payment to be made hereunder or on the
Notes shall be stated to be due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time, in the case of a payment of principal, shall be included in the
computation of any interest on such principal payment; provided, however, that
if such extension would cause payment of interest on or principal of a LIBOR
Rate Advance to be made in the next following calendar month, such payment shall
be made on the next preceding Business Day.

Section 2.16                                Use of Loan Proceeds.  The proceeds
of the Tranche A1 Term Loans, Tranche A2 Term Loans, Tranche B1 Term Loans and
Tranche B2 Term Loans have been used for refinancing the Series 2000 Bonds,  the
Thompson Construction and working capital for the Borrowers’ Agent.  The
proceeds of the Tranche A3 Term Loans and Tranche B3 Term Loans shall be used to
finance the Moark Acquisition.  The proceeds of the Revolving Loans shall be
used to fund working capital requirements and for the general business purposes
of the Borrowers’ Agent in a manner not in conflict with any of the Borrowers’
covenants in this Agreement.  Swing Line Loans may be used for general corporate
purposes of the Borrowers in accordance with the Borrowers’ covenants in this
Agreement. In no event shall the

31


--------------------------------------------------------------------------------




Loan proceeds be used (i) to purchase, or refinance the purchase price of, the
Thompson Property, (ii) to purchase or carry margin stock (as defined in
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund Indebtedness originally
incurred for such purpose, or (iii) for any purpose that entail a violation of,
or that is inconsistent with, the provisions of Regulations U or X of the Board.

Section 2.17                                Interest Rate Not Ascertainable,
Etc.  If, on or prior to the date for determining the Adjusted LIBOR Rate in
respect of the Interest Period for any LIBOR Rate Advance, any Revolving Lender
or Term B Lender determines (which determination shall be conclusive and
binding, absent error) that:


(A)                                  DEPOSITS IN DOLLARS (IN THE APPLICABLE
AMOUNT) ARE NOT BEING MADE AVAILABLE TO SUCH LENDER IN THE RELEVANT MARKET FOR
SUCH INTEREST PERIOD, OR


(B)                                 THE ADJUSTED LIBOR RATE WILL NOT ADEQUATELY
AND FAIRLY REFLECT THE COST TO SUCH LENDER OF FUNDING OR MAINTAINING LIBOR RATE
ADVANCES FOR SUCH INTEREST PERIOD,

such Lender shall forthwith give notice to the Borrowers’ Agent and the other
Revolving Lenders or Term B Lenders, as the case may be, of such determination,
whereupon the obligation of such Lender to make or continue, or to convert any
Advances to, LIBOR Rate Advances shall be suspended until such Lender notifies
the Borrowers’ Agent and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist.  While any such suspension continues,
all further Advances by such Lender shall be made with an interest rate option
to which such suspension does not apply.  No such suspension shall affect the
interest rate then in effect during the applicable Interest Period for any LIBOR
Rate Advance outstanding at the time such suspension is imposed.

Section 2.18                                Increased Cost.  If any Regulatory
Change:


(A)                                  SHALL SUBJECT ANY REVOLVING LENDER OR TERM
B LENDER (OR ITS APPLICABLE LENDING OFFICE) TO ANY TAX, DUTY OR OTHER CHARGE
WITH RESPECT TO ITS LIBOR RATE ADVANCES, ITS REVOLVING OR TERM B NOTE OR ITS
OBLIGATION TO MAKE LIBOR RATE ADVANCES OR SHALL CHANGE THE BASIS OF TAXATION OF
PAYMENT TO ANY LENDER (OR ITS APPLICABLE LENDING OFFICE) OF THE PRINCIPAL OF OR
INTEREST ON ITS LIBOR RATE ADVANCES OR ANY OTHER AMOUNTS DUE UNDER THIS
AGREEMENT IN RESPECT OF ITS LIBOR RATE ADVANCES OR ITS OBLIGATION TO MAKE LIBOR
RATE ADVANCES (EXCEPT FOR CHANGES IN THE RATE OF TAX ON THE OVERALL NET INCOME
OF SUCH LENDER OR ITS APPLICABLE LENDING OFFICE IMPOSED BY THE JURISDICTION IN
WHICH SUCH LENDER’S PRINCIPAL OFFICE OR APPLICABLE LENDING OFFICE IS LOCATED);
OR


(B)                                 SHALL IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT (INCLUDING, WITHOUT LIMITATION,
ANY SUCH REQUIREMENT IMPOSED BY THE BOARD, BUT EXCLUDING ANY SUCH REQUIREMENT TO
THE EXTENT INCLUDED IN CALCULATING THE APPLICABLE ADJUSTED LIBOR RATE) AGAINST
ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY SUCH
LENDER’S APPLICABLE LENDING OFFICE OR AGAINST LETTERS OF CREDIT ISSUED BY THE
LETTER OF CREDIT BANK OR SHALL IMPOSE ON ANY SUCH LENDER (OR ITS APPLICABLE
LENDING OFFICE) OR ON THE UNITED STATES MARKET FOR CERTIFICATES OF DEPOSIT OR
THE INTERBANK EURODOLLAR MARKET ANY OTHER CONDITION AFFECTING ITS LIBOR RATE
ADVANCES, ITS REVOLVING OR TERM B NOTE OR ITS OBLIGATION TO MAKE LIBOR RATE
ADVANCES OR AFFECTING ANY LETTER OF CREDIT;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making or maintaining any LIBOR Rate
Advance or issuing or maintaining any Letter of Credit, or to reduce the amount
of any sum received or receivable by such Lender (or its Applicable

32


--------------------------------------------------------------------------------




Lending Office) under this Agreement or under its Revolving or Term B Note,
then, within 30 days after demand by such Lender (with a copy to the
Administrative Agent), the Borrowers shall pay to such Lender such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction.  Each Revolving and Term B Lender will promptly notify the Borrowers’
Agent and the Administrative Agent of any event of which it has knowledge,
occurring after the date hereof, which will entitle such Lender to compensation
pursuant to this Section and will designate a different Applicable Lending
Office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.  A certificate of any Revolving and Term B
Lender claiming compensation under this Section, setting forth the additional
amount or amounts to be paid to it hereunder and stating in reasonable detail
the basis for the charge and the method of computation, shall be conclusive in
the absence of error.  In determining such amount, such Lender may use any
reasonable averaging and attribution methods.  Failure on the part of any
Revolving and Term B Lender to demand compensation for any increased costs or
reduction in amounts received or receivable with respect to any Interest Period
shall not constitute a waiver of such Lender’s rights to demand compensation for
any increased costs or reduction in amounts received or receivable in any
subsequent Interest Period.

Section 2.19                                Illegality.  If any Regulatory
Change shall make it unlawful or impossible for any Revolving and Term B Lender
to make, maintain or fund any LIBOR Rate Advance, such Lender shall notify the
Borrowers’ Agent and the Administrative Agent, whereupon the obligation of such
Lender to make or continue, or to convert any Advances to, LIBOR Rate Advances
shall be suspended until such Lender notifies the Borrowers’ Agent and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist.  Before giving any such notice, such Lender shall designate a
different Applicable Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.  If any Revolving and Term B Lender determines
that it may not lawfully continue to maintain any LIBOR Rate Advances to the end
of the applicable Interest Period, all of the affected Advances shall be
automatically converted to Base Rate Advances as of the date of such Lender’s
notice, and upon such conversion the Borrowers shall indemnify such Lender in
accordance with Section 2.23.

Section 2.20                                Capital Adequacy.  In the event that
any Regulatory Change reduces or shall have the effect of reducing the rate of
return on any Revolving or Term B Lender’s capital or the capital of its parent
corporation (by an amount such Lender deems material) as a consequence of its
Commitments and/or its Loans and/or any Letters of Credit or any Revolving
Lender’s obligations to make Advances to cover Letters of Credit to a level
below that which such Lender or its parent corporation could have achieved but
for such Regulatory Change (taking into account such Lender’s policies and the
policies of its parent corporation with respect to capital adequacy), then the
Borrowers shall, within 30 days after written notice and demand from such Lender
(with a copy to the Administrative Agent), pay to such Lender additional amounts
sufficient to compensate such Lender or its parent corporation for such
reduction.  Any determination by any Revolving or Term B Lender under this
Section and any certificate as to the amount of such reduction given to the
Borrowers’ Agent by such Lender shall be final, conclusive and binding for all
purposes, absent error.

Section 2.21                                Funding Losses; Quoted Rate and
LIBOR Rate Advances.  The Borrowers shall compensate each Revolving or Term B
Lender, upon its written request, for all losses, expenses and liabilities
(including any interest paid by such Lender to lenders of funds borrowed by it
to make or carry LIBOR Rate Advances to the extent not recovered by such Lender
in connection with the re-employment of such funds and including loss of
anticipated profits) which such Lender may sustain:  (i) if for any reason,
other than a default by such Lender, a funding of a LIBOR Rate Advance does not
occur on the date specified therefor in the Borrowers’ Agent’s request or notice
as to such Advance under Section 2.2 or 2.4, or (ii) if, for whatever reason
(including, but not limited to, acceleration of the maturity of

33


--------------------------------------------------------------------------------




Advances following an Event of Default), any repayment of a LIBOR Rate Advance,
or a conversion pursuant to Section 2.19, occurs on any day other than the last
day of the Interest Period applicable thereto.  A Revolving or Term B Lender’s
request for compensation shall set forth the basis for the amount requested and
shall be final, conclusive and binding, absent error.

Section 2.22                                Discretion of Lenders as to Manner
of Funding.  Each Revolving and Term B Lender shall be entitled to fund and
maintain its funding of LIBOR Rate Advances in any manner it may elect, it being
understood, however, that for the purposes of this Agreement all determinations
hereunder (including, but not limited to, determinations under Section 2.21)
shall be made as if such Lender had actually funded and maintained each LIBOR
Rate Advance during the Interest Period for such Advance through the issuance of
its certificates of deposit, or the purchase of deposits, having a maturity
corresponding to the last day of the Interest Period and bearing an interest
rate equal to the LIBOR Rate for such Interest Period.

Section 2.23                                Prepayment of Term Loans.  The
Borrowers may prepay the principal amount of the Term Loans only if such payment
is accompanied by accrued and unpaid interest on the amount paid and a
prepayment fee (the “Prepayment Fee”) equal to (i) the Net Present Value of such
Lender’s Term Note to be prepaid minus (ii) the portion of its Term Note to be
prepaid.  If the Borrowers fail to pay any Prepayment Fee when due, the amount
of such Prepayment Fee shall thereafter bear interest until paid at the Default
Rate.  Each partial principal prepayment shall be in a minimum amount of the
lesser of (i) $200,000 or a whole integral of $100,000 in excess thereof and
(ii) the entire remaining principal balance of the Term Loans, and shall be
applied to the principal installments in inverse order of their maturity. 
Except upon an acceleration following an Event of Default or upon termination of
the Term Loan Commitments in whole, the Borrowers may pay LIBOR Rate Advances
only on the last day of the Interest Period applicable thereto (or, in the case
of LIBOR Rate Advances made during the sixty (60) day period ending on the
Termination Date, on the Termination Date).  Amounts paid or prepaid on the Term
Notes under this Section shall be for the account of each Lender in proportion
to its share of outstanding Term Loans, and shall be paid or prepaid ratably
among the Term A Loans and the Term B Loans.  Amounts paid or prepaid on the
Term Loans may not be reborrowed.

Section 2.24                                Replacement of Certain Lenders.  If
any Lender shall become affected by any of the changes or events described in
Section 2.17, 2.18, 2.19 or 2.20 (any such Lender hereinafter referred to as a
“Replaced Lender”) and shall give notice to the Borrowers for any increased cost
or amounts thereunder, the Borrowers may, so long as no Event of Default has
occurred and is continuing, upon at least five (5) Business Days’ notice to the
Administrative Agent and such Replaced Lender by the Borrowers’ Agent, designate
a replacement lender (a “Replacement Lender”) reasonably acceptable to the
Administrative Agent, to which such Replaced Lender shall, subject to its
receipt (unless a later date for the remittance thereof shall be agreed upon by
the Borrowers and the Replaced Lender) of all amounts due and owing to such
Replaced Lender under Section 2.17, 2.18, 2.19 or 2.20 assign all (but not less
than all) of its rights, obligations, Loans, Revolving Loan Commitment and Term
Loan Commitment pursuant to an Assignment Agreement; provided, that all amounts
owed to such Replaced Lender by the Borrowers (except liabilities which by the
terms hereof survive the payment in full of the Loans and termination of this
Agreement) shall be paid in full as of the date of such assignment.  Upon any
assignment by any Lender pursuant to this Section becoming effective, the
Replacement Lender shall thereupon be deemed to be a “Lender” for all purposes
of this Agreement and such Replaced Lender shall thereupon cease to be a
“Lender” for all purposes of this Agreement and shall have no further rights or
obligations hereunder (other than pursuant to Section 2.17, 2.18, 2.19 or 2.20
while such Replaced Lender was a Lender).  No Prepayment Fee shall be payable as
a result of replacement of a Lender under this Section 2.24.

34


--------------------------------------------------------------------------------




Section 2.25                                Taxes.


(A)                                  ANY AND ALL PAYMENTS BY THE BORROWERS
HEREUNDER OR UNDER THE NOTES SHALL BE MADE FREE AND CLEAR OF AND WITHOUT
DEDUCTION FOR ANY AND ALL PRESENT OR FUTURE TAXES, LEVIES, IMPOSTS, DEDUCTIONS,
CHARGES OF WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT THERETO, EXCLUDING, IN
THE CASE OF  EACH LENDER AND THE ADMINISTRATIVE AGENT, TAXES IMPOSED ON ITS
OVERALL NET INCOME AND FRANCHISE TAXES IMPOSED ON IT IN LIEU OF NET INCOME TAXES
(ALL SUCH NON-EXCLUDED TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES, WITHHOLDINGS
AND LIABILITIES IN RESPECT OF PAYMENTS HEREUNDER OR UNDER THE NOTES BEING
HEREINAFTER REFERRED TO AS “TAXES”).


(B)                                 THE BORROWERS AGREE TO PAY ANY PRESENT OR
FUTURE STAMP OR DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY TAXES, CHARGES
OR SIMILAR LEVIES THAT ARISE FROM ANY PAYMENT MADE HEREUNDER OR UNDER THE NOTES
OR FROM THE EXECUTION, DELIVERY OR REGISTRATION OF, PERFORMING UNDER, OR
OTHERWISE WITH RESPECT TO, THIS AGREEMENT OR THE NOTES (HEREINAFTER REFERRED TO
AS “OTHER TAXES”).


(C)                                  THE BORROWERS SHALL INDEMNIFY EACH LENDER
AND THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES IMPOSED
ON OR PAID BY SUCH LENDER OR THE ADMINISTRATIVE AGENT AND ANY PENALTIES,
INTEREST AND EXPENSES WITH RESPECT THERETO.  PAYMENTS ON THIS INDEMNIFICATION
SHALL BE MADE WITHIN 30 DAYS FROM THE DATE SUCH LENDER OR THE ADMINISTRATIVE
AGENT MAKES WRITTEN DEMAND THEREFOR.


(D)                                 WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT
OF TAXES, THE BORROWERS SHALL FURNISH TO THE ADMINISTRATIVE AGENT, AT ITS
ADDRESS REFERRED TO ON THE SIGNATURE PAGE HEREOF, A CERTIFIED COPY OF A RECEIPT
EVIDENCING PAYMENT THEREOF.  IN THE CASE OF ANY PAYMENT HEREUNDER OR UNDER THE
NOTES BY OR ON BEHALF OF THE BORROWERS THROUGH AN ACCOUNT OR BRANCH OUTSIDE THE
UNITED STATES OR BY OR ON BEHALF OF THE BORROWERS BY A PAYOR THAT IS NOT A
UNITED STATES PERSON, IF THE BORROWERS DETERMINE THAT NO TAXES ARE PAYABLE IN
RESPECT THEREOF, THE BORROWERS SHALL FURNISH OR SHALL CAUSE SUCH PAYOR TO
FURNISH, TO THE ADMINISTRATIVE AGENT, AT SUCH ADDRESS, AN OPINION OF COUNSEL
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT STATING THAT SUCH PAYMENT IS
EXEMPT FROM TAXES. FOR PURPOSES OF THIS SUBSECTION (D) AND SUBSECTION (E), THE
TERMS “UNITED STATES” AND “UNITED STATES PERSON” SHALL HAVE THE MEANINGS
SPECIFIED IN SECTION 7701 OF THE INTERNAL REVENUE CODE.


(E)                                  EACH LENDER, AS OF THE DATE IN BECOMES A
PARTY HERETO, REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT
IS EITHER (I) A CORPORATION ORGANIZED UNDER THE LAWS OF THE UNITED STATES OR ANY
STATE THEREOF OR (II) IS ENTITLED TO COMPLETE EXEMPTION FROM UNITED STATES
WITHHOLDING TAX IMPOSED ON OR WITH RESPECT TO ANY PAYMENTS, INCLUDING FEES, TO
BE MADE PURSUANT TO THIS AGREEMENT (X) UNDER AN APPLICABLE PROVISION OF A TAX
CONVENTION TO WHICH THE UNITED STATES IS A PARTY OR (Y) BECAUSE IT IS ACTING
THROUGH A BRANCH, AGENCY OR OFFICE IN THE UNITED STATES AND ANY PAYMENT TO BE
RECEIVED BY IT HEREUNDER IS EFFECTIVELY CONNECTED WITH A TRADE OR BUSINESS IN
THE UNITED STATES.  EACH LENDER THAT IS NOT A UNITED STATES PERSON (AS SUCH TERM
IS DEFINED IN SECTION 7701(A)(30) OF THE CODE) SHALL SUBMIT TO THE BORROWERS’
AGENT AND THE ADMINISTRATIVE AGENT, ON OR BEFORE THE DAY ON WHICH SUCH LENDER
BECOMES A LENDER, A DULY COMPLETED AND SIGNED COPY OF EITHER FORM W-8BEN OR FORM
W-8ECI OF THE UNITED STATES INTERNAL REVENUE SERVICE.  FORM W-8BEN SHALL INCLUDE
THE FOREIGN LENDER’S UNITED STATES TAXPAYER IDENTIFICATION NUMBER IF REQUIRED
UNDER THE CURRENT REGULATIONS TO CLAIM EXEMPTION FROM WITHHOLDING PURSUANT TO A
TAX CONVENTION.  THEREAFTER AND FROM TIME TO TIME, EACH SUCH LENDER SHALL SUBMIT
TO THE BORROWERS’ AGENT AND THE ADMINISTRATIVE AGENT SUCH ADDITIONAL DULY
COMPLETED AND SIGNED COPIES OF ONE OR THE OTHER OF SUCH FORMS (OR SUCH SUCCESSOR
FORMS AS SHALL BE ADOPTED FROM TIME TO TIME BY THE RELEVANT UNITED STATES TAXING
AUTHORITIES) AS MAY BE (I) REASONABLY REQUESTED BY THE BORROWERS’ AGENT OR THE
ADMINISTRATIVE AGENT AND (II) REQUIRED AND PERMITTED UNDER THEN-CURRENT UNITED
STATES LAW OR REGULATIONS TO AVOID UNITED STATES WITHHOLDING

35


--------------------------------------------------------------------------------





TAXES ON PAYMENTS IN RESPECT OF ALL PAYMENTS TO BE RECEIVED BY SUCH LENDER
HEREUNDER.  UPON THE REQUEST OF THE BORROWERS’ AGENT OR THE ADMINISTRATIVE
AGENT, EACH LENDER THAT IS A UNITED STATES PERSON (AS SUCH TERM IS DEFINED IN
SECTION 7701(A)(30) OF THE CODE) SHALL SUBMIT TO THE BORROWERS’ AGENT AND THE
ADMINISTRATIVE AGENT A CERTIFICATE ON INTERNAL REVENUE SERVICE FORM W-9 OR SUCH
SUBSTITUTE FORM AS IS REASONABLY SATISFACTORY TO THE BORROWERS’ AGENT AND THE
ADMINISTRATIVE AGENT TO THE EFFECT THAT IT IS SUCH A UNITED STATES PERSON.


(F)                                    IF ANY BORROWER SHALL BE REQUIRED BY LAW
OR REGULATION TO MAKE ANY DEDUCTION, WITHHOLDING OR BACKUP WITHHOLDING OF ANY
TAXES, LEVIES, IMPOSTS, DUTIES, FEES, LIABILITIES OR SIMILAR CHARGES OF THE
UNITED STATES OF AMERICA, ANY POSSESSION OR TERRITORY OF THE UNITED STATES OF
AMERICA (INCLUDING THE COMMONWEALTH OF PUERTO RICO) OR ANY AREA SUBJECT TO THE
JURISDICTION OF THE UNITED STATES OF AMERICA (“U.S. TAXES”) FROM ANY PAYMENTS TO
A LENDER PURSUANT TO ANY LOAN DOCUMENT IN RESPECT OF THE OBLIGATIONS PAYABLE TO 
SUCH THEN OR THEREAFTER OUTSTANDING, SUCH BORROWER SHALL MAKE SUCH WITHHOLDINGS
OR DEDUCTIONS AND PAY THE FULL AMOUNT WITHHELD OR DEDUCTED TO THE RELEVANT
TAXATION AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.

Section 2.26                                Capitalization.  Borrowers’ Agent
agrees to purchase such equity in CoBank as CoBank may from time to time require
in accordance with its Bylaws.  However, the maximum amount of equity which each
Borrower shall be obligated to purchase in connection with any Loan may not
exceed the maximum amount permitted by the Bylaws at the time that Loan is
entered into or such Loan is renewed or refinanced by CoBank.

Section 2.27                                Security.  Each party hereto
acknowledges that CoBank has a statutory first Lien on all of the Borrowers’
Agent’s stock and other equities in CoBank (the “CoBank Equities”) pursuant to
12 U.S.C. § 2131.  Accordingly, and notwithstanding any other provision of this
Agreement or any other Loan Document to the contrary:


(A)                                  COBANK’S STATUTORY LIEN ON THE COBANK
EQUITIES SHALL BE FOR COBANK’S SOLE AND EXCLUSIVE BENEFIT AND SHALL NOT BE
SUBJECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT NOR SHALL THE COBANK
EQUITIES (OR THE PROCEEDS THEREOF) BE SUBJECT TO PRO RATA SHARING HEREUNDER;


(B)                                 COBANK SHALL HAVE NO OBLIGATION TO RETIRE
THE COBANK EQUITIES UPON THE BORROWERS’ DEFAULT OR AT ANY OTHER TIME, EITHER FOR
APPLICATION TO THE OBLIGATIONS OR  OTHERWISE; AND


(C)                                  THE COBANK EQUITIES SHALL NOT BE OFFSET
AGAINST THE OBLIGATIONS TO COBANK FOR PURPOSES OF DETERMINING THE LENDERS’ PRO
RATA SHARES HEREUNDER.


ARTICLE III
CONDITIONS PRECEDENT

Section 3.1                                      Conditions to Closing.  The
making of the Tranche A3 and Tranche B3 Term Loans and the Revolving Loans, the
Swing Line Loans and the issuance of the initial Letter of Credit shall be
subject to the prior or simultaneous fulfillment of the following conditions:


(A)                                  DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED THE FOLLOWING IN SUFFICIENT COUNTERPARTS (EXCEPT FOR THE NOTES)
FOR EACH LENDER:

36


--------------------------------------------------------------------------------


(I)                                     A REVOLVING NOTE AND THE TERM NOTES
DRAWN TO THE ORDER OF EACH APPLICABLE LENDER, EXECUTED BY A DULY AUTHORIZED
OFFICER OF EACH BORROWER AND DATED ON OR BEFORE THE CLOSING DATE.

(II)                                  THE GOE/MII SECURITY AGREEMENT DULY
EXECUTED BY THE BORROWERS’ AGENT AND MIDWEST INVESTORS OF IOWA, COOPERATIVE AND
DATED ON OR BEFORE THE CLOSING DATE.

(III)                               THE GOECA SECURITY AGREEMENT DULY EXECUTED
BY GOECA AND DATED ON OR BEFORE THE CLOSING DATE.

(IV)                              EACH CONTRACT ASSIGNMENT DULY EXECUTED BY THE
BORROWERS’ AGENT AND DATED ON OR BEFORE THE CLOSING DATE.

(V)                                 EACH MARGIN ASSIGNMENT DULY EXECUTED BY THE
BORROWERS’ AGENT AND DATED ON OR BEFORE THE CLOSING DATE.

(VI)                              THE MOARK MORTGAGE DULY EXECUTED BY THE
BORROWERS’ AGENT AND DATED ON OR BEFORE THE CLOSING DATE.

(VII)                           THE RENVILLE MORTGAGE DULY EXECUTED BY THE
BORROWERS’ AGENT AND DATED ON OR BEFORE THE CLOSING DATE.

(VIII)                        THE THOMPSON MORTGAGE DULY EXECUTED BY THE
BORROWERS’ AGENT AND DATED ON OR BEFORE THE CLOSING DATE.

(IX)                                EACH LANDLORD CONSENT DULY EXECUTED BY THE
PARTIES THERETO AND DATED ON OR BEFORE THE CLOSING DATE.

(X)                                   THE SUBORDINATION AGREEMENT, DULY EXECUTED
BY THE RESPECTIVE PARTIES THERETO AND DATED ON OR BEFORE THE CLOSING DATE.

(XI)                                THE ENVIRONMENTAL INDEMNITY DULY EXECUTED BY
THE BORROWERS AND DATED ON OR BEFORE THE CLOSING DATE.

(XII)                             A CERTIFICATE OF THE SECRETARY OR ASSISTANT
SECRETARY (OR OTHER APPROPRIATE OFFICER) OF EACH BORROWER DATED AS OF THE
CLOSING DATE AND CERTIFYING TO THE FOLLOWING:

(A)                              A TRUE AND ACCURATE COPY OF THE LIMITED
LIABILITY COMPANY OR CORPORATE RESOLUTIONS OF SUCH BORROWER AUTHORIZING THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH SUCH BORROWER
IS A PARTY CONTEMPLATED HEREBY AND THEREBY;

(B)                                THE INCUMBENCY, NAMES, TITLES AND SIGNATURES
OF THE OFFICERS OF SUCH BORROWER AUTHORIZED TO EXECUTE THE LOAN DOCUMENTS TO
WHICH SUCH BORROWER IS A PARTY AND TO REQUEST ADVANCES;

(C)                                A TRUE AND ACCURATE COPY OF THE CERTIFICATE
OF FORMATION OR ARTICLES OF INCORPORATION (OR THE EQUIVALENT) OF SUCH BORROWER
WITH ALL AMENDMENTS THERETO, CERTIFIED BY THE APPROPRIATE GOVERNMENTAL OFFICIAL
OF THE

37


--------------------------------------------------------------------------------




JURISDICTION OF ORGANIZATION AS OF A DATE ACCEPTABLE TO THE ADMINISTRATIVE
AGENT; AND

(D)                               A TRUE AND ACCURATE COPY OF THE OPERATING
AGREEMENT OR BYLAWS (OR OTHER CONSTITUTIVE DOCUMENTS) FOR SUCH BORROWER.

(XIII)                          A CERTIFICATE OF GOOD STANDING FOR EACH BORROWER
IN THE JURISDICTION OF ITS FORMATION OR INCORPORATION AND, WITH RESPECT TO THE
BORROWERS’ AGENT, IN THE STATES OF IOWA AND MINNESOTA AND EACH OTHER
JURISDICTION WHERE THE CHARACTER OF THE PROPERTIES OWNED OR LEASED BY SUCH
BORROWER MAKES SUCH QUALIFICATION NECESSARY, CERTIFIED BY THE APPROPRIATE
GOVERNMENTAL OFFICIALS AS OF A DATE ACCEPTABLE TO THE ADMINISTRATIVE AGENT.

(XIV)                         A CERTIFICATE DATED THE CLOSING DATE OF THE CHIEF
EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER OF EACH BORROWER CERTIFYING AS TO
THE MATTERS SET FORTH IN SECTIONS 3.3 (A) AND  (B) BELOW.

(XV)                            THE INITIAL BORROWING BASE CERTIFICATE, AS OF
THE LAST DAY OF THE MOST RECENT MONTH END PRIOR TO THE CLOSING DATE.

(XVI)                         INSURANCE CERTIFICATES IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE LENDERS LISTING THE ADMINISTRATIVE AGENT AS LOSS
PAYEE THEREOF AND INDICATING THAT THE BORROWER HAS OBTAINED INSURANCE IN
COMPLIANCE WITH SECTION 5.3 WITH RESPECT TO EACH OF THE BUSINESSES AND REAL
PROPERTIES OF THE BORROWERS IN SUCH AMOUNTS AND WITH SUCH CARRIERS REASONABLY
ACCEPTABLE TO THE LENDERS.

(XVII)                      LANDLORD’S WAIVERS AND/OR BAILEE’S WAIVERS FOR
LOCATIONS IDENTIFIED ON SCHEDULE 3.1(A).


(B)                                 OPINIONS.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED EXECUTED LEGAL OPINIONS OF LINDQUIST & VENNUM AND RAMSEY, BAXLEY &
MCDOUGLE, COUNSEL TO THE BORROWERS, DATED THE CLOSING DATE, DELIVERED TO THE
ADMINISTRATIVE AGENT IN SUFFICIENT COUNTERPARTS FOR EACH LENDER AND IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE LENDERS.


(C)                                  COMPLIANCE.  EACH BORROWER SHALL HAVE
PERFORMED AND COMPLIED WITH ALL AGREEMENTS, TERMS AND CONDITIONS CONTAINED IN
THIS AGREEMENT REQUIRED TO BE PERFORMED OR COMPLIED WITH BY SUCH BORROWER PRIOR
TO OR SIMULTANEOUSLY WITH THE CLOSING DATE.


(D)                                 LIEN SEARCHES.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED THE RESULTS OF A RECENT LIEN SEARCH IN EACH OF THE
JURISDICTIONS WHERE THE ASSETS OF THE BORROWERS ARE LOCATED, AND SUCH SEARCH
SHALL REVEAL NO LIENS ON ANY OF THE ASSETS OF THE BORROWERS EXCEPT FOR THOSE
LIENS PERMITTED BY SECTION 6.13 OR DISCHARGED ON OR PRIOR TO THE CLOSING DATE
PURSUANT TO A DOCUMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)                                  ENVIRONMENTAL MATTERS.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED A PHASE I ENVIRONMENTAL SITE ASSESSMENT WITH RESPECT
TO THE MOARK PROPERTY AND RENVILLE PROPERTY PREPARED BY THE BORROWERS’
ENVIRONMENTAL CONSULTANT, ALONG WITH A CORRESPONDING RELIANCE LETTER FROM SUCH
ENVIRONMENTAL CONSULTANT, CONFIRMING THAT NO HAZARDOUS SUBSTANCES WERE FOUND IN,
ON OR UNDER THE MOARK PROPERTY OR RENVILLE PROPERTY AND THE LENDERS SHALL
OTHERWISE BE SATISFIED IN ALL RESPECTS WITH AN ENVIRONMENTAL DUE DILIGENCE
INVESTIGATION OF THE BORROWERS, INCLUDING WITH RESPECT TO THE THOMPSON PROPERTY.

38


--------------------------------------------------------------------------------





(F)                                    APPRAISAL.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED A REAL PROPERTY APPRAISAL OF EACH PARCEL OF REAL PROPERTY
DESCRIBED IN A MORTGAGE (INCLUDING AN APPRAISAL OF ALL BUILDINGS THEREON ON AN
AS-BUILT BASIS), WHICH APPRAISAL SHALL BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE LENDERS.


(G)                                 TITLE INSURANCE.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED A COMMITMENT FOR A MORTGAGEE’S TITLE INSURANCE POLICY OR
MARKED UP UNCONDITIONAL BINDER FOR SUCH INSURANCE (OR EQUIVALENT THEREOF
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT) WITH RESPECT TO EACH
MORTGAGE.  EACH SUCH POLICY SHALL (I) BE IN AN AMOUNT REASONABLY SATISFACTORY TO
THE LENDERS; (II) BE ISSUED AT ORDINARY RATES; (III) INSURE THAT THE MORTGAGE
INSURED THEREBY CREATES A VALID FIRST LIEN ON THE MORTGAGED PROPERTY DESCRIBED
THEREIN FREE AND CLEAR OF ALL DEFECTS AND ENCUMBRANCES, EXCEPT (A) AS DISCLOSED
THEREIN AND (B) WITH RESPECT TO THE RENVILLE MORTGAGE, SUBJECT ONLY TO THE LIEN
AGAINST THE RENVILLE PROPERTY IN FAVOR OF U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE HOLDERS OF THE 1999 SERIES BONDS AND THE 2001 SERIES BONDS;
(IV) NAME THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS AS THE INSURED
THEREUNDER; (V) BE IN THE FORM OF ALTA LOAN POLICY - 1970 (AMENDED 10/17/70 AND
10/17/84) (OR EQUIVALENT THEREOF REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT); (VI) CONTAIN SUCH ENDORSEMENTS AND AFFIRMATIVE COVERAGE AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST AND (VII) BE ISSUED BY A TITLE
COMPANY REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT (INCLUDING ANY SUCH
TITLE COMPANIES ACTING AS COINSURERS OR REINSURERS, AT THE OPTION OF THE
ADMINISTRATIVE AGENT).  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE
REASONABLY SATISFACTORY TO IT THAT ALL PREMIUMS IN RESPECT OF EACH SUCH POLICY,
ALL CHARGES FOR MORTGAGE RECORDING TAX, AND ALL RELATED EXPENSES, IF ANY, HAVE
BEEN PAID.


(H)                                 A.L.T.A. SURVEYS.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED AS-BUILT A.L.T.A. SURVEYS OF THE MOARK PROPERTY, THE
RENVILLE PROPERTY AND EACH PROPERTY THAT IS SUBJECT TO A LANDLORD CONSENT,
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT,
REASONABLY CURRENT AND CERTIFIED TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF
THE LENDERS AND THE TITLE COMPANY ISSUING THE MORTGAGEE’S TITLE INSURANCE POLICY
BY A LICENSED SURVEYOR REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT,
SHOWING (I) THE LOCATIONS ON EACH SUCH PROPERTY OF ALL THE BUILDINGS, STRUCTURES
AND OTHER IMPROVEMENTS AND THE ESTABLISHED BUILDING SETBACK LINES, (II) THE
LINES OF STREETS ABUTTING EACH SUCH PROPERTY AND WIDTH THEREOF, (III) ALL ACCESS
AND OTHER EASEMENTS APPURTENANT TO EACH SUCH PROPERTY, (IV) ALL ROADWAYS, PATHS,
DRIVEWAYS, EASEMENTS, ENCROACHMENTS AND OVERHANGING PROJECTIONS AND SIMILAR
ENCUMBRANCES AFFECTING EACH SUCH PROPERTY, WHETHER RECORDED, APPARENT FROM A
PHYSICAL INSPECTION OF THE SITES OR OTHERWISE KNOWN TO THE SURVEYOR, (V) ANY
ENCROACHMENTS ON ANY ADJOINING PROPERTY BY THE BUILDING STRUCTURES AND
IMPROVEMENTS ON EACH SUCH PROPERTY, (VI) IF EACH SUCH PROPERTY IS DESCRIBED AS
BEING ON A FILED MAP, A LEGEND RELATING THE SURVEY TO SAID MAP, AND (VII) THE
FLOOD ZONE DESIGNATIONS, IF ANY, IN WHICH EACH SUCH PROPERTY IS LOCATED.


(I)                                     MOARK LEASES.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO THE LENDERS THAT (I) EACH MOARK
LEASE HAS BEEN VALIDLY ASSIGNED TO A BORROWER, AND (II) SUCH BORROWER’S
LEASEHOLD INTEREST IS CLEAR OF ALL DEFECTS AND ENCUMBRANCES ON TITLE, OTHER THAN
THOSE APPROVED BY THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION.


(J)                                     RISK MANAGEMENT POLICY.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A RISK MANAGEMENT POLICY FOR THE
BORROWERS’ AGENT THAT (I) HAS BEEN APPROVED BY THE BORROWERS’ AGENT’S BOARD OF
DIRECTORS, (II) ADDRESSES INGREDIENTS (CORN AND SOYBEAN MEAL) UTILIZED IN THE
OPERATIONS OF THE BORROWERS’ AGENT’S OPERATIONS AND THE FINISHED EGG PRODUCTS
THEREFROM AND (III) IS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
LENDERS.

39


--------------------------------------------------------------------------------





(K)                                  REAL ESTATE PLAN.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED A REAL ESTATE PLAN FROM THE BORROWER’S AGENT SETTING FORTH
ITS SHORT AND LONG TERM PLANS WITH RESPECT TO OWNED AND LEASED PROPERTIES IN A
FORM AND SUBSTANCE ACCEPTABLE TO THE LENDERS IN THEIR SOLE DISCRETION (THE “REAL
ESTATE PLAN”).


(L)                                     MATERIAL CONTRACTS.  THE BORROWERS SHALL
HAVE DELIVERED TO THE ADMINISTRATIVE AGENT TRUE AND COMPLETE COPIES OF EACH
MATERIAL CONTRACT IDENTIFIED ON SCHEDULE 3.1(L), INCLUDING ANY SUPPLEMENTS OR
AMENDMENTS THERETO, AND A CERTIFICATE OF AN AUTHORIZED OFFICER OF BORROWERS’
AGENT CERTIFYING THAT ALL SUCH MATERIAL CONTRACTS ARE TRUE, COMPLETE AND CORRECT
AND ARE ON THE CLOSING DATE IN FULL FORCE AND EFFECT AND THAT NEITHER THE
BORROWERS’ AGENT NOR, TO THE BORROWERS’ AGENT’S KNOWLEDGE, ANY OTHER PARTY TO
ANY SUCH MATERIAL CONTRACT IS OR, BUT FOR THE PASSAGE OF TIME OR GIVING OF
NOTICE OR BOTH, WILL BE IN BREACH OF ANY MATERIAL OBLIGATION THEREUNDER.


(M)                               FILINGS, REGISTRATIONS AND RECORDINGS.  EACH
DOCUMENT (INCLUDING ANY UNIFORM COMMERCIAL CODE OR CNS FINANCING STATEMENT)
REQUIRED BY THE SECURITY DOCUMENTS OR UNDER LAW OR REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT TO BE FILED, REGISTERED OR RECORDED IN ORDER TO CREATE IN
FAVOR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS, A PERFECTED
LIEN ON THE COLLATERAL DESCRIBED THEREIN, PRIOR AND SUPERIOR IN RIGHT TO ANY
OTHER PERSON (OTHER THAN WITH RESPECT TO LIENS EXPRESSLY PERMITTED BY
SECTION 6.13), SHALL BE IN PROPER FORM FOR FILING, REGISTRATION OR RECORDATION,
ANY PLEDGED COLLATERAL SHALL HAVE BEEN DULY DELIVERED TO THE ADMINISTRATIVE
AGENT, AND THE PRIORITY AND PERFECTION OF THE LIENS CREATED BY THE SECURITY
DOCUMENTS SHALL HAVE BEEN ESTABLISHED TO THE SATISFACTION OF THE ADMINISTRATIVE
AGENT AND ITS COUNSEL.


(N)                                 EXISTING INDEBTEDNESS.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY SATISFACTORY TO THE LENDERS THAT
ALL INDEBTEDNESS OF THE BORROWERS OTHER THAN INDEBTEDNESS PERMITTED TO REMAIN
OUTSTANDING AFTER THE CLOSING DATE PURSUANT TO THIS AGREEMENT SHALL HAVE BEEN
REPAID OR WILL, AS PERMITTED HEREUNDER, BE REPAID WITH THE PROCEEDS OF THE TERM
A3 LOAN AND TERM B3 LOAN AND THE INITIAL ADVANCE UNDER THE REVOLVING LOAN TO BE
MADE ON THE CLOSING DATE.


(O)                                 MOARK ACQUISITION.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED (I) EVIDENCE, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, THAT THE BORROWERS’ AGENT HAS RECEIVED  CASH EQUITY CONTRIBUTIONS FROM
LAND O’ LAKES IN AN AMOUNT NOT LESS THAN $5,000,000, (II) EVIDENCE, REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, THAT THE BORROWERS’ AGENT HAS
COMPLETED, OR CONCURRENTLY WITH THE INITIAL CREDIT EXTENSION HEREUNDER WILL
COMPLETE, THE MOARK ACQUISITION IN ACCORDANCE WITH THE TERMS OF THE MOARK
ACQUISITION DOCUMENTS (WITHOUT ANY AMENDMENT THERETO OR WAIVER THEREUNDER UNLESS
CONSENTED TO BY THE LENDERS); AND (III) ALL OF THE FOLLOWING, EACH DULY EXECUTED
AND DATED THE CLOSING DATE (OR SUCH EARLIER DATE AS SHALL BE SATISFACTORY TO THE
ADMINISTRATIVE AGENT), IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT:

(I)                                     OPINIONS.  OPINIONS OF COUNSEL FOR EACH
BORROWER, INCLUDING LOCAL COUNSEL REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT, AND ALL OTHER OPINIONS ISSUED PURSUANT TO THE MOARK ACQUISITION;

(II)                                  COPIES OF DOCUMENTS.  COPIES OF THE MOARK
ACQUISITION DOCUMENTS, CERTIFIED BY THE SECRETARY OR ASSISTANT SECRETARY (OR
SIMILAR OFFICER) OF THE BORROWERS’ AGENT AS BEING TRUE, ACCURATE AND COMPLETE.

(III)                               CLOSING CERTIFICATE, CONSENTS AND PERMITS. 
A CERTIFICATE EXECUTED BY AN OFFICER OF THE BORROWERS’ AGENT ON BEHALF OF THE
BORROWERS’ AGENT CERTIFYING (A) THE

40


--------------------------------------------------------------------------------




MATTERS SET FORTH IN SECTION 3.2 AS OF THE CLOSING DATE AND (B) THE OCCURRENCE
OF THE CLOSING OF THE MOARK ACQUISITION AND THAT SUCH CLOSING HAS BEEN
CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE MOARK ACQUISITION DOCUMENTS
WITHOUT WAIVER OF ANY MATERIAL CONDITION THEREOF; TOGETHER WITH EVIDENCE THAT
(1) ALL NECESSARY GOVERNMENTAL, REGULATORY, CREDITOR, MEMBER, PARTNER AND OTHER
MATERIAL CONSENTS, APPROVALS AND EXEMPTIONS REQUIRED TO BE OBTAINED BY THE
BORROWERS’ AGENT IN CONNECTION WITH THE MOARK ACQUISITION, INCLUDING IN RESPECT
OF THE HART-SCOTT-RODINO ANTITRUST IMPROVEMENTS ACT OF 1976, HAVE BEEN DULY
OBTAINED AND ARE IN FULL FORCE AND EFFECT AND (II) ALL MATERIAL PERMITS
NECESSARY FOR THE OPERATION OF ANY BUSINESS(ES) ACQUIRED IN CONNECTION WITH THE
MOARK ACQUISTION HAVE BEEN OBTAINED.


(P)                                 NO ADVERSE CHANGE.   SINCE MARCH 31, 2006,
IN THE JUDGMENT OF THE LENDERS, NO MATERIAL ADVERSE OCCURRENCE SHALL HAVE
OCCURRED.


(Q)                                 OTHER MATTERS.  ALL CORPORATE AND LEGAL
PROCEEDINGS RELATING TO THE BORROWERS AND ALL INSTRUMENTS AND AGREEMENTS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE
SATISFACTORY IN SCOPE, FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT, THE
LENDERS AND THE ADMINISTRATIVE AGENT’S COUNSEL, AND THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED ALL INFORMATION AND COPIES OF ALL DOCUMENTS, INCLUDING
RECORDS OF CORPORATE PROCEEDINGS, AS ANY LENDER OR SUCH COUNSEL MAY REASONABLY
HAVE REQUESTED IN CONNECTION THEREWITH, SUCH DOCUMENTS WHERE APPROPRIATE TO BE
CERTIFIED BY PROPER CORPORATE OR GOVERNMENTAL AUTHORITIES.


(R)                                    FEES AND EXPENSES.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED FOR ITSELF AND FOR THE ACCOUNT OF THE LENDERS ALL FEES
AND OTHER AMOUNTS DUE AND PAYABLE BY THE BORROWERS ON OR PRIOR TO THE CLOSING
DATE, INCLUDING THE REASONABLE FEES AND EXPENSES OF COUNSEL TO THE
ADMINISTRATIVE AGENT PAYABLE PURSUANT TO SECTION 9.2.


(S)                                  NO DEFAULT; REPRESENTATIONS AND
WARRANTIES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE DATED
THE REQUESTED BORROWING DATE OF THE CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL
OFFICER OF EACH BORROWER CERTIFYING AS TO THE MATTERS SET FORTH IN SECTIONS 3.2
(A) AND  (B) BELOW.

Any one or more of the conditions set forth above which have not been satisfied
by the Borrowers on or prior to the date of disbursement of the initial Loan
under this Agreement shall not be deemed permanently waived by the
Administrative Agent or any Lender unless the Administrative Agent or such
Lender, as the case may be, shall waive the same in a writing which expressly
states that the waiver is permanent, and in all cases in which the waiver is not
stated to be permanent the Administrative Agent or any Lender may at any time
subsequent thereto insist upon compliance and satisfaction of any such condition
as a condition to any subsequent Loan or Letter of Credit hereunder and failure
by the Borrowers to comply with any such condition within five (5) Business
Day’s written notice from the Administrative Agent or any Lender to the
Borrowers’ Agent shall constitute an Event of Default under this Agreement.

Section 3.2                                      Conditions Precedent to All
Loans and Letters of Credit.  The obligation of the Lenders to make any Loans
hereunder (including the Term Loans and the initial Revolving Loans) and of the
Letter of Credit Bank to issue each Letter of Credit (including the initial
Letter of Credit) shall be subject to the fulfillment of the following
conditions:


(A)                                  REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE IV SHALL BE TRUE AND CORRECT
ON AND AS OF THE CLOSING DATE AND ON THE DATE OF EACH

41


--------------------------------------------------------------------------------





REVOLVING LOAN OR THE DATE OF ISSUANCE OF EACH LETTER OF CREDIT, WITH THE SAME
FORCE AN EFFECT AS IF MADE ON SUCH DATE.


(B)                                 NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING ON THE CLOSING DATE AND ON THE DATE OF
EACH REVOLVING LOAN, THE DATE OF EACH TERM LOAN OR THE DATE OF ISSUANCE OF EACH
LETTER OF CREDIT OR WILL EXIST AFTER GIVING EFFECT TO THE REVOLVING LOANS OR
TERM LOANS MADE ON SUCH DATE OR THE LETTERS OF CREDIT SO ISSUED.


(C)                                  NOTICES AND REQUESTS.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED THE BORROWERS’ AGENT’S REQUEST FOR SUCH LOANS AS
REQUIRED UNDER SECTION 2.2 OR ITS APPLICATION FOR SUCH LETTERS OF CREDIT
SPECIFIED UNDER SECTION 2.9.


SECTION 3.3                                      CONDITIONS SUBSEQUENT.  WHETHER
OR NOT THE BORROWERS’ AGENT OR ANY BORROWER HAS REQUESTED AN ADVANCE, THE
BORROWERS SHALL, IN EACH CASE WITHIN THIRTY (30) DAYS OF THE CLOSING DATE, (A)
SATISFY THE CONDITIONS SPECIFIED IN SECTIONS 3.1(E) WITH RESPECT TO THE RENVILLE
PROPERTY, (B) DELIVER THE A.L.T.A. SURVEYS FOR THE RENVILLE PROPERTY AND EACH
PROPERTY THAT IS SUBJECT TO A LANDLORD CONSENT SET FORTH IN SECTION 3.1(H) AND
(C) DELIVER THE DIRECT RAIL AGREEMENT BETWEEN THE BORROWER’S AGENT AND THE BAY
LINE RAILROAD, L.L.C. (“BAY LINE”) ALLOWING BAY LINE TO CROSS THE MOARK
PROPERTY.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Agreement and to make Loans hereunder
and to induce the Letter of Credit Bank to issue Letters of Credit, each
Borrower represents and warrants to the Lenders and the Letter of Credit Bank
for itself and each other Borrower that, both before and after giving effect to
the Moark Acquisition:

Section 4.1                                      Organization, Standing, Etc. 
Midwest Investors of Iowa, Cooperative is a cooperative association duly
incorporated and validly existing and in good standing under the laws of State
of Iowa.  Golden Oval Eggs, LLC is a limited liability company duly organized
and validly existing and in good standing under the laws of the State of
Delaware.  GOECA, LP is a limited partnership duly organized and validly
existing under the laws of the State of Delaware, Each Borrower has all
requisite power and authority to carry on its business as now conducted, to
enter into this Agreement, to issue the Notes and to perform its obligations
under the Loan Documents.  Each Borrower (a) holds all certificates of
authority, licenses and permits necessary to carry on its business as presently
conducted in each jurisdiction in which it is carrying on such business, except
where the failure to hold such certificates, licenses or permits would not
constitute a Material Adverse Occurrence, and (b) is duly qualified and in good
standing as a foreign company or corporation in each jurisdiction in which the
character of the properties owned, leased or operated by it or the business
conducted by it makes such qualification necessary and the failure so to qualify
would permanently preclude such Borrower from enforcing its rights with respect
to any assets or expose such Borrower to any Material Adverse Occurrence.

Section 4.2                                      Authorization and Validity. 
The execution, delivery and performance by each Borrower of the Loan Documents
have been duly authorized by all necessary corporate or company action by such
Borrower.  This Agreement constitutes, and the Notes and other Loan Documents
when executed will constitute, the legal, valid and binding obligations of each
Borrower, enforceable against such Borrower in accordance with their respective
terms, subject to limitations as to enforceability which might result from
bankruptcy, insolvency, moratorium and other similar laws affecting creditors’
rights generally and subject to limitations on the availability of equitable
remedies.

42


--------------------------------------------------------------------------------




Section 4.3                                      No Conflict; No Default.  The
execution, delivery and performance by each Borrower of the Loan Documents will
not (a) violate any provision of any law, statute, rule or regulation or any
order, writ, judgment, injunction, decree, determination or award of any court,
governmental agency or arbitrator presently in effect having applicability to
such Borrower, (b) violate or contravene any provision of the Certificate of
Formation, Articles of Incorporation, bylaws or limited liability company
agreement, as applicable, of such Borrower, or (c) result in a breach of or
constitute a default under any indenture, loan or credit agreement or any other
agreement, lease or instrument to which such Borrower is a party or by which it
or any of its properties may be bound or result in the creation of any Lien
thereunder.  No Borrower is in default under or in violation of any such law,
statute, rule or regulation, order, writ, judgment, injunction, decree,
determination or award or any such indenture, loan or credit agreement or other
agreement, lease or instrument in any case in which the consequences of such
default or violation could constitute a Material Adverse Occurrence.

Section 4.4                                      Government Consent.  No order,
consent, approval, license, authorization or validation of, or filing, recording
or registration with, or exemption by, any governmental or public body or
authority is required on the part of any Borrower to authorize, or is required
in connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, the Loan Documents, except for
any necessary filing or recordation of or with respect to any of the Security
Documents.

Section 4.5                                      Financial Statements and
Condition.  The Borrowers’ audited consolidated  financial statements as at
August 31, 2005 and their unaudited financial statements as at June 30, 2006, as
heretofore furnished to the Lenders, have been prepared in accordance with GAAP
on a consistent basis (except for the absence of footnotes and subject to
year-end audit adjustments as to the interim statements) and fairly present the
financial condition of the Borrowers as at such dates and the results of their
operations and changes in financial position for the respective periods then
ended.  As of the dates of such financial statements, no Borrower had any
material obligation, contingent liability, liability for taxes or long-term
lease obligation which is not reflected in such financial statements or in the
notes thereto.

Section 4.6                                      Litigation.  Except as
disclosed on Schedule 4.6, there are no actions, suits or proceedings pending
or, to the knowledge of any Borrower, threatened against or affecting any
Borrower or any of their properties before any court or arbitrator, or any
governmental department, board, agency or other instrumentality which, if
determined adversely to any Borrower, would constitute a Material Adverse
Occurrence, and there are no unsatisfied judgments against any Borrower, the
satisfaction or payment of which would constitute a Material Adverse Occurrence.

Section 4.7                                      Environmental, Health and
Safety Laws.  There does not exist any violation by any Borrower of any
applicable federal, state or local law, rule or regulation or order of any
government, governmental department, board, agency or other instrumentality
relating to environmental, pollution, health or safety matters which has, will
or threatens to impose a material liability on a Borrower or which has required
or would require a material expenditure by a Borrower to cure.  No property of
any Borrower is used for the production, storage or disposal of hazardous
wastes, substances or materials.  No Borrower has received any notice to the
effect that any part of its operations or properties is not in material
compliance with any such law, rule, regulation or order or notice that it or its
property is the subject of any governmental investigation evaluating whether any
remedial action is needed to respond to any release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to constitute a Material Adverse Occurrence. 
Except as set out on Schedule 4.7, no Borrower has knowledge that it or its
property will become subject to environmental laws or regulations during the
term of this Agreement, compliance with which could reasonably be expected to
require Capital Expenditures that could reasonably be expected to constitute a
Material Adverse Occurrence.

43


--------------------------------------------------------------------------------




Section 4.8                                      ERISA.  Each Plan is in
substantial compliance with all applicable requirements of ERISA and the Code
and with all material applicable rulings and regulations issued under the
provisions of ERISA and the Code setting forth those requirements.  No
Reportable Event has occurred and is continuing with respect to any Plan.  All
of the minimum funding standards applicable to such Plans have been satisfied
and there exists no event or condition which would reasonably be expected to
result in the institution of proceedings to terminate any Plan under Section
4042 of ERISA.

Section 4.9                                      Federal Reserve Regulations. 
No Borrower is engaged principally or as one of its important activities in the
business of extending credit for the purpose of purchasing or carrying margin
stock (as defined in Regulation U of the Board).  The value of all margin stock
owned by each Borrower does not constitute more than 25% of the value of the
assets of such Borrower.

Section 4.10                                Title to Property; Leases; Liens;
Subordination.  Each Borrower has (i) good and marketable title to its real
properties and (ii) good and sufficient title to, or valid, subsisting and
enforceable leasehold interest in, its other material properties, including the
real property subject to the Moark Leases and all other real properties, other
properties and assets, referred to as owned by a Borrower in the most recent
financial statement referred to in Section 5.1 (other than property disposed of
since the date of such financial statements in the ordinary course of
business).  None of such properties is subject to a Lien, except as allowed
under Section 6.13.  No Borrower has subordinated any of its rights under any
obligation owing to it to the rights of any other person.  Schedule 4.10
identifies each lease that was (or, upon consummation of the Moark Acquistition,
will be) assigned to a Borrower in connection with the Moark Acquisition, and
the Borrower to which such lease was assigned.

Section 4.11                                Taxes.  Each Borrower has filed all
federal, state and local tax returns required to be filed and has paid or made
provision for the payment of all taxes due and payable pursuant to such returns
and pursuant to any assessments made against it or any of its property and all
other taxes, fees and other charges imposed on it or any of its property by any
governmental authority (other than taxes, fees or charges the amount or validity
of which is currently being contested in good faith by appropriate proceedings
and with respect to which reserves in accordance with GAAP have been provided on
the books of such Borrower).  No tax Liens have been filed and no material
claims are being asserted with respect to any such taxes, fees or charges.  The
charges, accruals and reserves on the books of the Borrowers in respect of taxes
and other governmental charges are adequate and the Borrowers know of no
proposed material tax assessment against it or any basis therefor.

Section 4.12                                Trademarks, Patents.  Each Borrower
possesses or has the right to use all of the patents, trademarks, trade names,
service marks and copyrights, and applications therefor, and all technology,
know-how, processes, methods and designs used in or necessary for the conduct of
its business, without known conflict with the rights of others.

Section 4.13                                Burdensome Restrictions.   No
Borrower is a party to or otherwise bound by any indenture, loan or credit
agreement or any lease or other agreement or instrument or subject to any
charter, corporate or partnership restriction which would foreseeably constitute
a Material Adverse Occurrence.

Section 4.14                                Force Majeure.  Since the date of
the most recent financial statement referred to in Section 5.1, the business,
properties and other assets of the Borrowers have not been materially and
adversely affected in any way as the result of any fire or other casualty,
strike, lockout, or other labor trouble, embargo, sabotage, confiscation,
condemnation, riot, civil disturbance, activity of armed forces or act of God.

44


--------------------------------------------------------------------------------




Section 4.15                                Investment Company Act.  No Borrower
is an “investment company” or a company “controlled” by an investment company
within the meaning of the Investment Company Act of 1940, as amended.

Section 4.16                                Public Utility Holding Company
Act.   No Borrower is a “holding company” or a “subsidiary company” of a holding
company or an “affiliate” of a holding company or of a subsidiary company of a
holding company within the meaning of the Public Utility Holding Company Act of
2005, as amended.

Section 4.17                                Full Disclosure.  Subject to the
following sentence, neither the financial statements referred to in Section 5.1
nor any other certificate, written statement, exhibit or report furnished by or
on behalf of the Borrowers in connection with or pursuant to this Agreement
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements contained therein not
misleading.  Certificates or statements furnished by or on behalf of the
Borrowers to the Lenders consisting of projections or forecasts of future
results or events have been prepared in good faith and based on good faith
estimates and assumptions of the management of the Borrower, and the Borrowers
have no reason to believe that such projections or forecasts are not reasonable.

Section 4.18                                Subsidiaries.  No Borrower has any
Subsidiaries.

Section 4.19                                Labor Matters.  There are no pending
or threatened strikes, lockouts or slowdowns against either Borrower.  No
Borrower has been or is in violation in any material respect of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters. All payments due from any Borrower on account of
wages and employee health and welfare insurance and other benefits (in each
case, except for de minimus amounts), have been paid or accrued as a liability
on the books of such Borrower.  The consummation of the transactions
contemplated under the Loan Documents will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Borrower is bound.


SECTION 4.20                                SECURITY DOCUMENTS.


(A)                                  EACH SECURITY AGREEMENT IS EFFECTIVE TO
CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS, A
LEGAL, VALID AND ENFORCEABLE LIEN ON THE COLLATERAL DESCRIBED THEREIN AND THE
PROCEEDS THEREOF, AND WHEN FINANCING STATEMENTS IN APPROPRIATE FORM ARE FILED
WITH THE SECRETARY OF STATE OF IOWA, THE SECRETARY OF STATE OF DELAWARE AND IN
MINNESOTA, EACH SECURITY AGREEMENT SHALL CONSTITUTE A FULLY PERFECTED LIEN ON,
AND SECURITY INTEREST IN, THE COLLATERAL DESCRIBED THEREIN AND THE PROCEEDS
THEREOF TO THE EXTENT A SECURITY INTEREST MAY BE PERFECTED BY FILING UNDER THE
APPLICABLE UNIFORM COMMERCIAL CODE, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO
ANY OTHER PERSON (EXCEPT WITH RESPECT TO LIENS PERMITTED BY SECTIONS 6.13(B) AND
LIENS PERMITTED BY SECTION 6.13(C) AND (G) THAT HAVE PRIORITY BY OPERATION OF
LAW).


(B)                                 THE THOMPSON MORTGAGE IS EFFECTIVE TO CREATE
IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A VALID
AND ENFORCEABLE LIEN ON THE MORTGAGE PROPERTY DESCRIBED THEREIN AND THE PROCEEDS
THEREOF AND SUCH MORTGAGE CONSTITUTES A FULLY PERFECTED LIEN OF RECORD ON, AND
SECURITY INTEREST IN, THE MORTGAGED PROPERTY DESCRIBED THEREIN AND THE PROCEEDS
THEREOF, AS SECURITY FOR THE OBLIGATIONS PRIOR  AND SUPERIOR IN RIGHT TO ANY
OTHER PERSON (EXCEPT WITH RESPECT TO PERMITTED ENCUMBRANCES AND LIENS PERMITTED
BY SECTIONS 6.13(B) AND (D)).  EACH OF THE RENVILLE MORTGAGE AND THE MOARK
MORTGAGE, WHEN EXECUTED IN ACCORDANCE WITH THIS AGREEMENT, IS EFFECTIVE TO
CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS, A
LEGAL, VALID AND ENFORCEABLE LIEN ON THE MORTGAGED PROPERTY DESCRIBED THEREIN
AND THE

45


--------------------------------------------------------------------------------





PROCEEDS THEREOF, AND WHEN (I) THE THOMPSON MORTGAGE IS FILED IN THE APPLICABLE
OFFICE OF WINNEBAGO COUNTY, IOWA, (II) THE RENVILLE MORTGAGE IS FILED IN THE
APPLICABLE OFFICE OF RENVILLE COUNTY, MINNESOTA AND (III) THE MOARK MORTGAGE IS
FILED IN THE APPLICABLE OFFICE OF HENRY COUNTY, ALABAMA, EACH SUCH MORTGAGE
SHALL CONSTITUTE A FULLY PERFECTED LIEN OF RECORD ON, AND SECURITY INTEREST IN,
THE MORTGAGED PROPERTY DESCRIBED IN SUCH MORTGAGE AND THE PROCEEDS THEREOF, AS
SECURITY FOR THE OBLIGATIONS, PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON
(EXCEPT WITH RESPECT TO PERMITTED ENCUMBRANCES AND LIENS PERMITTED BY
SECTIONS 6.13(B) AND (D) AND, WITH RESPECT TO THE RENVILLE MORTGAGE, THE LIEN
AGAINST THE RENVILLE PROPERTY IN FAVOR OF U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE BENEFIT OF THE HOLDERS OF THE 1999 SERIES BONDS AND THE 2001
SERIES BONDS).

Section 4.21                                Solvency.  After the making of any
Loan and after giving effect thereto, (a) the fair value of the assets of each
Borrower, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of each Borrower will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) each Borrower will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) no Borrower will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is proposed to be conducted following the Closing Date.

Section 4.22                                Eligibility.  As of the Closing
Date, (i) each Borrower is eligible to borrow from CoBank, and (ii) the
percentage of voting control of the Borrowers’ Agent held by producers or
cooperatives is 100%.

Section 4.23                                Material Contract.  Each Material
Contract in effect on the Closing Date is identified on Schedule 3.1(l) and
copies of each such Material Contract have been delivered to the Administrative
Agent.  Except as has been previously disclosed to the Administrative Agent in
writing, none of such Material Contracts has been amended, modified or
terminated.


SECTION 4.24                                MOARK ACQUISITION.


(A)                                  THE BORROWERS’ AGENT HAS HERETOFORE
FURNISHED THE ADMINISTRATIVE AGENT A TRUE AND CORRECT COPY OF THE MOARK
ACQUISITION DOCUMENTS.


(B)                                 EACH BORROWER AND, TO THE BORROWERS’
KNOWLEDGE, EACH OTHER PARTY TO THE MOARK ACQUSITION DOCUMENTS, HAS DULY TAKEN
ALL NECESSARY CORPORATE, PARTNERSHIP OR OTHER ORGANIZATIONAL ACTION TO AUTHORIZE
THE EXECUTION, DELIVERY AND PERFORMANCE OF THE MOARK ACQUISITION DOCUMENTS AND
THE CONSUMMATION OF TRANSACTIONS CONTEMPLATED THEREBY.


(C)                                  THE MOARK ACQUISITION WILL COMPLY WITH ALL
APPLICABLE LEGAL REQUIREMENTS, AND ALL NECESSARY GOVERNMENTAL, REGULATORY,
CREDITOR, SHAREHOLDER, PARTNER AND OTHER MATERIAL CONSENTS, APPROVALS AND
EXEMPTIONS REQUIRED TO BE OBTAINED BY THE BORROWERS PARTY THERETO AND, TO THE
BORROWERS’ KNOWLEDGE, EACH OTHER PARTY TO THE MOARK ACQUISITION DOCUMENTS IN
CONNECTION WITH THE MOARK ACQUISITION WILL BE, PRIOR TO CONSUMMATION OF THE
MOARK ACQUISITION, DULY OBTAINED AND WILL BE IN FULL FORCE AND EFFECT.  AS OF
THE DATE OF THE MOARK ACQUISITION DOCUMENTS, ALL APPLICABLE WAITING PERIODS WITH
RESPECT TO THE MOARK ACQUISITION WILL HAVE EXPIRED WITHOUT ANY ACTION BEING
TAKEN BY ANY COMPETENT GOVERNMENTAL AUTHORITY WHICH RESTRAINS, PREVENTS OR
IMPOSES MATERIAL ADVERSE CONDITIONS UPON THE CONSUMMATION OF THE MOARK
ACQUISITION.

46


--------------------------------------------------------------------------------





(D)                                 THE EXECUTION AND DELIVERY OF THE MOARK
ACQUISITION DOCUMENTS DID NOT, AND THE CONSUMMATION OF THE MOARK ACQUISITION
WILL NOT, VIOLATE ANY STATUTE OR REGULATION OF THE UNITED STATES (INCLUDING ANY
SECURITIES LAW) OR OF ANY STATE OR OTHER APPLICABLE JURISDICTION, OR ANY ORDER,
JUDGMENT OR DECREE OF ANY COURT OR GOVERNMENTAL BODY BINDING ON ANY BORROWER OR,
TO THE BORROWERS’ KNOWLEDGE, ANY OTHER PARTY TO THE MOARK ACQUISITION DOCUMENTS,
OR RESULT IN A BREACH OF, OR CONSTITUTE A DEFAULT UNDER, ANY MATERIAL AGREEMENT,
INDENTURE, INSTRUMENT OR OTHER DOCUMENT, OR ANY JUDGMENT, ORDER OR DECREE, TO
WHICH ANY BORROWER IS A PARTY OR BY WHICH ANY BORROWER IS BOUND OR, TO THE
BORROWERS’ KNOWLEDGE, TO WHICH ANY OTHER PARTY TO THE MOARK ACQUISITION
DOCUMENTS IS A PARTY OR BY WHICH ANY SUCH PARTY IS BOUND.


(E)                                  NO STATEMENT OR REPRESENTATION MADE IN THE
MOARK ACQUISITION DOCUMENTS BY ANY BORROWER OR, TO THE BORROWERS’ KNOWLEDGE, ANY
OTHER PERSON, CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE
ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE
THE STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY ARE
MADE, NOT MISLEADING.


SECTION 4.25                                SUBORDINATED DEBT.  THE
SUBORDINATION PROVISIONS OF THE SUBORDINATED PROMISSORY NOTE AND THE
SUBORDINATION AGREEMENT ARE ENFORCEABLE AGAINST THE HOLDERS OF THE SUBORDINATED
PROMISSORY NOTE BY THE ADMINISTRATIVE AGENT AND THE LENDERS.  ALL OBLIGATIONS
CONSTITUTE SENIOR DEBT ENTITLED TO THE BENEFITS OF THE SUBORDINATION PROVISIONS
CONTAINED IN THE SUBORDINATED PROMISSORY NOTE AND THE SUBORDINATION AGREEMENT. 
THE BORROWERS ACKNOWLEDGE THAT THE ADMINISTRATIVE AGENT AND EACH LENDER ARE
ENTERING INTO THIS AGREEMENT AND ARE EXTENDING THE COMMITMENTS AND MAKING THE
LOANS IN RELIANCE UPON THE SUBORDINATION PROVISIONS OF THE SUBORDINATED
PROMISSORY NOTE, THE SUBORDINATION AGREEMENT AND THIS SECTION 4.25.


ARTICLE V
AFFIRMATIVE COVENANTS

Until any obligation of the Lenders hereunder to make the Term Loans, Revolving
Loans and Swing Line Loans and of the Letter of Credit Bank to issue Letters of
Credit shall have expired or been terminated and the Notes and all of the other
Obligations have been paid in full and all outstanding Letters of Credit shall
have expired or the liability of the Letter of Credit Bank thereon shall have
otherwise been discharged:

Section 5.1                                      Financial Statements and
Reports.  The Borrowers’ Agent will furnish to the Lenders:


(A)                                  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWERS’ AGENT
(INCLUDING THE FISCAL YEAR THAT ENDED AUGUST 31, 2005), THE CONSOLIDATED
FINANCIAL STATEMENTS OF THE BORROWERS’ AGENT CONSISTING OF AT LEAST STATEMENTS
OF INCOME, CASH FLOW AND CHANGES IN THE MEMBERS’ EQUITY, AND A CONSOLIDATED
BALANCE SHEET AS AT THE END OF SUCH YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM CORRESPONDING FIGURES FROM THE PREVIOUS ANNUAL AUDIT, CERTIFIED
WITHOUT QUALIFICATION BY MOORE STEPHENS FROST OR ANOTHER INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING SELECTED BY THE BORROWERS AND
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, TOGETHER WITH (A) ANY
MANAGEMENT LETTERS, MANAGEMENT REPORTS OR OTHER SUPPLEMENTARY COMMENTS OR
REPORTS TO THE BORROWERS’ AGENT OR ITS BOARD OF DIRECTORS FURNISHED BY SUCH
ACCOUNTANTS AND (B) A LETTER FROM SUCH ACCOUNTANTS ADDRESSED TO THE LENDERS
ACKNOWLEDGING THAT THE LENDERS ARE EXTENDING CREDIT IN RELIANCE ON SUCH
FINANCIAL STATEMENTS AND AUTHORIZING SUCH RELIANCE.

47


--------------------------------------------------------------------------------





(B)                                 TOGETHER WITH THE AUDITED FINANCIAL
STATEMENTS REQUIRED UNDER SECTION 5.1(A), A STATEMENT BY THE ACCOUNTING FIRM
PERFORMING SUCH AUDIT TO THE EFFECT THAT IT HAS REVIEWED THIS AGREEMENT AND THAT
IN THE COURSE OF PERFORMING ITS EXAMINATION NOTHING CAME TO ITS ATTENTION THAT
CAUSED IT TO BELIEVE THAT ANY DEFAULT OR EVENT OF DEFAULT EXISTS, OR, IF SUCH
DEFAULT OR EVENT OF DEFAULT EXISTS, DESCRIBING ITS NATURE.


(C)                                  TOGETHER WITH THE AUDITED FINANCIAL
STATEMENTS REQUIRED UNDER SECTION 5.1(A), UNAUDITED CONSOLIDATING STATEMENTS OF
INCOME, CASH FLOW AND CHANGES IN THE MEMBERS’ EQUITY FOR THE BORROWERS’ AGENT
FOR THE MOST RECENT FISCAL YEAR AND A CONSOLIDATING BALANCE SHEET OF THE
BORROWERS’ AGENT AS AT THE END OF SUCH YEAR, SETTING FORTH IN COMPARATIVE FORM
FIGURES FOR THE CORRESPONDING PERIOD FOR THE PRECEDING FISCAL YEAR, ACCOMPANIED
BY A CERTIFICATE SIGNED BY THE CHIEF FINANCIAL OFFICER OF THE BORROWERS’ AGENT
STATING THAT SUCH FINANCIAL STATEMENTS PRESENT FAIRLY THE FINANCIAL CONDITION OF
THE BORROWERS’ AGENT AND THAT THE SAME HAVE BEEN PREPARED IN ACCORDANCE WITH
GAAP.


(D)                                 AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
90 DAYS AFTER THE END OF EACH FISCAL YEAR OF UNITED MILLS, (I) THE FINANCIAL
STATEMENTS OF UNITED MILLS CONSISTING OF AT LEAST STATEMENTS OF INCOME, CASH
FLOW AND CHANGES IN THE MEMBERS’ EQUITY, AND A CONSOLIDATED BALANCE SHEET AS AT
THE END OF SUCH YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM
CORRESPONDING FIGURES FROM THE PREVIOUS ANNUAL AUDIT, CERTIFIED WITHOUT
QUALIFICATION BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT OF RECOGNIZED
NATIONAL STANDING SELECTED BY UNITED MILLS AND REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT.


(E)                                  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 60 DAYS AFTER THE END OF EACH QUARTER, UNAUDITED CONSOLIDATED STATEMENTS
OF INCOME, CASH FLOW AND CHANGES IN THE MEMBERS’ EQUITY FOR THE BORROWERS’ AGENT
FOR SUCH QUARTER AND FOR THE PERIOD FROM THE BEGINNING OF SUCH FISCAL YEAR TO
THE END OF SUCH QUARTER, AND A CONSOLIDATED BALANCE SHEET OF THE BORROWERS’
AGENT AS AT THE END OF SUCH QUARTER, SETTING FORTH IN COMPARATIVE FORM FIGURES
FOR THE CORRESPONDING PERIOD FOR THE PRECEDING FISCAL YEAR, ACCOMPANIED BY A
CERTIFICATE SIGNED BY THE CHIEF FINANCIAL OFFICER OF THE BORROWERS’ AGENT
STATING THAT SUCH FINANCIAL STATEMENTS PRESENT FAIRLY THE FINANCIAL CONDITION OF
THE BORROWERS’ AGENT AND THAT THE SAME HAVE BEEN PREPARED IN ACCORDANCE WITH
GAAP (EXCEPT FOR THE ABSENCE OF FOOTNOTES AND SUBJECT TO YEAR-END AUDIT
ADJUSTMENTS AS TO THE INTERIM STATEMENTS).


(F)                                    AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 45 DAYS AFTER THE END OF EACH MONTH, OTHER THAN THE LAST MONTH OF EACH
QUARTER, UNAUDITED AND UNCONSOLIDATED STATEMENTS OF INCOME FOR THE BORROWERS’
AGENT FOR SUCH MONTH AND FOR THE PERIOD FROM THE BEGINNING OF SUCH FISCAL YEAR
TO THE END OF SUCH MONTH, AND UNCONSOLIDATED BALANCE SHEETS OF THE BORROWERS’
AGENT AS AT THE END OF SUCH MONTH, SETTING FORTH IN COMPARATIVE FORM FIGURES FOR
THE CORRESPONDING PERIOD FOR THE PRECEDING FISCAL YEAR, ACCOMPANIED BY A
CERTIFICATE SIGNED BY THE CHIEF FINANCIAL OFFICER OF THE BORROWERS’ AGENT
STATING THAT SUCH FINANCIAL STATEMENTS PRESENT FAIRLY THE FINANCIAL CONDITION OF
THE BORROWERS’ AGENT AND THAT THE SAME HAVE BEEN PREPARED IN ACCORDANCE WITH
GAAP (EXCEPT FOR THE ABSENCE OF FOOTNOTES AND SUBJECT TO YEAR-END AUDIT
ADJUSTMENTS AS TO THE INTERIM STATEMENTS).


(G)                                 AS SOON AS PRACTICABLE AND IN ANY EVENT
WITHIN 60 DAYS AFTER THE END OF EACH FISCAL QUARTER, A COMPLIANCE CERTIFICATE IN
THE FORM ATTACHED HERETO AS EXHIBIT G SIGNED BY THE CHIEF FINANCIAL OFFICER OF
THE BORROWERS’ AGENT DEMONSTRATING IN REASONABLE DETAIL COMPLIANCE (OR
NONCOMPLIANCE, AS THE CASE MAY BE) WITH SECTION 6.15, SECTION 6.16, SECTION
6.17, SECTION 6.18, SECTION 6.19 AND SECTION 6.21, AS AT THE END OF SUCH QUARTER
AND STATING THAT AS AT THE END OF SUCH QUARTER THERE DID NOT EXIST ANY DEFAULT
OR EVENT OF DEFAULT OR, IF SUCH DEFAULT OR EVENT OF DEFAULT

48


--------------------------------------------------------------------------------





EXISTED, SPECIFYING THE NATURE AND PERIOD OF EXISTENCE THEREOF AND WHAT ACTION
THE BORROWERS PROPOSE TO TAKE WITH RESPECT THERETO.


(H)                                 AS SOON AS PRACTICABLE AND IN ANY EVENT
WITHIN 45 DAYS AFTER THE END OF EACH MONTH, A BORROWING BASE CERTIFICATE SIGNED
BY THE CHIEF FINANCIAL OFFICER OF THE BORROWERS’ AGENT, REPORTING THE BORROWING
BASE AS OF THE LAST DAY OF THE MONTH JUST ENDED.


(I)                                     AS SOON AS PRACTICABLE AND IN ANY EVENT
WITHIN 90 DAYS AFTER THE BEGINNING OF EACH FISCAL YEAR OF THE BORROWERS’ AGENT,
STATEMENTS OF FORECASTED CONSOLIDATED INCOME FOR THE BORROWERS’ AGENT FOR EACH
FISCAL MONTH IN SUCH FISCAL YEAR AND A FORECASTED CONSOLIDATED BALANCE SHEET OF
THE BORROWERS’ AGENT, TOGETHER WITH SUPPORTING ASSUMPTIONS, AS AT THE END OF
EACH FISCAL MONTH, ALL IN REASONABLE DETAIL AND REASONABLY SATISFACTORY IN SCOPE
TO THE LENDERS.


(J)                                     IMMEDIATELY UPON ANY OFFICER OR MANAGER
OF ANY BORROWER BECOMING AWARE OF ANY DEFAULT OR EVENT OF DEFAULT, A WRITTEN
NOTICE FROM THE BORROWERS’ AGENT DESCRIBING THE NATURE THEREOF AND WHAT ACTION
BORROWERS PROPOSE TO TAKE WITH RESPECT THERETO.


(K)                                  IMMEDIATELY UPON ANY OFFICER OR MANAGER OF
A BORROWER BECOMING AWARE OF ANY MATTER THAT HAS RESULTED OR IS REASONABLY
LIKELY TO RESULT IN A MATERIAL ADVERSE OCCURRENCE, A WRITTEN NOTICE FROM THE
BORROWERS’ AGENT DESCRIBING THE NATURE THEREOF AND WHAT ACTION BORROWERS PROPOSE
TO TAKE WITH RESPECT THERETO.


(L)                                     IMMEDIATELY UPON ANY OFFICER OR MANAGER
OF A BORROWER BECOMING AWARE OF (I) THE COMMENCEMENT OF ANY ACTION, SUIT,
INVESTIGATION, PROCEEDING OR ARBITRATION BEFORE ANY COURT OR ARBITRATOR OR ANY
GOVERNMENTAL DEPARTMENT, BOARD, AGENCY OR OTHER INSTRUMENTALITY AFFECTING A
BORROWER OR ANY PROPERTY OF SUCH PERSON, OR TO WHICH A BORROWER IS A PARTY
(OTHER THAN LITIGATION WHERE THE INSURANCE INSURES AGAINST THE DAMAGES CLAIMED
AND THE INSURER HAS ASSUMED DEFENSE OF THE LITIGATION WITHOUT RESERVATION) AND
IN WHICH AN ADVERSE DETERMINATION OR RESULT COULD REASONABLY BE EXPECTED TO
CONSTITUTE A MATERIAL ADVERSE OCCURRENCE; OR (II) ANY ADVERSE DEVELOPMENT WHICH
OCCURS IN ANY LITIGATION, ARBITRATION OR GOVERNMENTAL INVESTIGATION OR
PROCEEDING PREVIOUSLY DISCLOSED BY A BORROWER WHICH, IF DETERMINED ADVERSELY TO
A BORROWER, COULD REASONABLY BE EXPECTED TO CONSTITUTE A MATERIAL ADVERSE
OCCURRENCE, A WRITTEN NOTICE FROM THE BORROWERS’ AGENT DESCRIBING THE NATURE AND
STATUS THEREOF AND WHAT ACTION THE BORROWERS PROPOSE TO TAKE WITH RESPECT
THERETO.


(M)                               PROMPTLY UPON THE MAILING OR FILING THEREOF,
COPIES OF ALL FINANCIAL STATEMENTS, REPORTS AND PROXY STATEMENTS MAILED TO ANY
BORROWER’S MEMBERS OR SHAREHOLDERS, AND COPIES OF ALL REGISTRATION STATEMENTS,
PERIODIC REPORTS AND OTHER DOCUMENTS FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION (OR ANY SUCCESSOR THERETO) OR ANY NATIONAL SECURITIES EXCHANGE.


(N)                                 PROMPTLY FOLLOWING RECEIPT, COPIES OF ANY
NOTICES RECEIVED IN CONNECTION WITH THE MOARK ACQUISITION.


(O)                                 FROM TIME TO TIME, SUCH OTHER INFORMATION
REGARDING THE BUSINESS, OPERATION AND FINANCIAL CONDITION OF ANY BORROWER AS ANY
LENDER MAY REASONABLY REQUEST.

Section 5.2                                      Existence.  Each Borrower will
maintain its corporate or company existence (as the case may be) in good
standing under the laws of its jurisdiction of organization and its
qualification to transact business in each jurisdiction where failure so to
qualify would permanently preclude such Borrower from enforcing its rights with
respect to any material asset or would expose such Borrower to any material
liability.

49


--------------------------------------------------------------------------------




Section 5.3                                      Insurance.  Each Borrower shall
maintain with financially sound and reputable insurance companies such insurance
as may be required by law and such other insurance in such amounts and against
such hazards as is customary in the case of reputable firms engaged in the same
or similar business and similarly situated.

Section 5.4                                      Payment of Taxes and Claims. 
Each Borrower shall file all tax returns and reports which are required by law
to be filed by it and will pay before they become delinquent all taxes,
assessments and governmental charges and levies imposed upon it or its property
and all claims or demands of any kind (including but not limited to those of
suppliers, mechanics, carriers, warehouses, landlords and other like Persons)
which, if unpaid, might result in the creation of a Lien upon its property;
provided that the foregoing items need not be paid if they are being contested
in good faith by appropriate proceedings, and as long as such Borrower’s title
to its property is not materially adversely affected, its use of such property
in the ordinary course of its business is not materially interfered with and
adequate reserves with respect thereto have been set aside on such Borrower’s
books in accordance with GAAP.

Section 5.5                                      Inspection.  Each Borrower
shall permit any Person designated by the Administrative Agent or any Lender to
visit and inspect any of the properties, books and financial records of such
Borrower, to examine and to make copies of the books of accounts and other
financial records of such Borrower, and to discuss the affairs, finances and
accounts of such Borrower with, and to be advised as to the same by, its
officers and managers at such reasonable times and intervals as the
Administrative Agent or any Lender may designate.

Section 5.6                                      Maintenance of Properties. 
Each Borrower will maintain its properties used or useful in the conduct of its
business in good condition, repair and working order, and supplied with all
necessary equipment, and make all necessary repairs, renewals, replacements,
betterments and improvements thereto, all as may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times.

Section 5.7                                      Books and Records.  Each
Borrower will keep adequate and proper records and books of account in which
full and correct entries will be made of its dealings, business and affairs.

Section 5.8                                      Compliance.  Each Borrower (a)
will comply in all material respects with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject and
(b) will maintain and comply in all material respects with all Applicable
Permits; provided, however, that failure to so comply, obtain or maintain shall
not be a breach of this covenant if such failure cannot reasonably be expected
to constitute a Material Adverse Occurrence and such Borrower is acting in good
faith and with reasonable dispatch to cure such failure.

Section 5.9                                      ERISA.  Each Borrower will
maintain each Plan in compliance with all material applicable requirements of
ERISA and of the Code and with all applicable rulings and regulations issued
under the provisions of ERISA and of the Code.

Section 5.10                                Environmental Matters; Reporting. 
Each Borrower will observe and comply with all laws, rules, regulations and
orders of any government or government agency relating to health, safety,
pollution, hazardous materials or other environmental matters to the extent
non-compliance could result in a material liability or otherwise constitute a
Material Adverse Occurrence.  No Borrower shall use its property (including any
portion of the Thompson Property, the Moark Property or the Renville Property)
for the production, storage or disposal of hazardous substances, wastes or
materials.  The Borrowers’ Agent will give the Administrative Agent prompt
written notice of any violation as to any environmental matter by any Borrower
and of the commencement of any judicial or administrative proceeding relating to
health, safety or environmental matters (a) in which an adverse determination or

50


--------------------------------------------------------------------------------




result could result in the revocation of or have a material adverse effect on
any operating permits, air emission permits, water discharge permits, hazardous
waste permits or other permits held by any Borrower which are material to the
operations of such Borrower, including the Applicable Permits, or (b) which will
or threatens to impose a material liability on such Borrower to any Person or
which will require a material expenditure by the Borrower to cure any alleged
problem or violation.

Section 5.11                                Further Assurances.  Each Borrower
shall promptly correct any defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment or recordation thereof.  Promptly
upon request by the Administrative Agent or the Required Lenders, each Borrower
also shall do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register, any and all deeds, conveyances, mortgages, deeds of
trust, trust deeds, assignments, estoppel certificates, financing statements and
continuations thereof, notices of assignment, transfers, certificates,
assurances and other instruments as the Administrative Agent or the Required
Lenders may reasonable require from time to time in order: (a) to carry out more
effectively the purposes of the Loan Documents; (b) to perfect and maintain the
validity, effectiveness and priority of any security interests intended to be
created by the Loan Documents including, without limitation, the delivery of a
landlord waiver from any landlord required by the Administrative Agent or the
Required Lenders; and (c) to better assure, convey, grant, assign, transfer,
preserve, protect and confirm unto the Lenders the rights granted now or
hereafter intended to be granted to the Lenders under any Loan Document or under
any other instrument executed in connection with any Loan Document or that any
Borrower may be or become bound to convey, mortgage or assign to the
Administrative Agent for the benefit of the Lenders in order to carry out the
intention or facilitate the performance of the provisions of any Loan Document. 
The Borrowers’ Agent shall furnish to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent of every such recording,
filing or registration.

Section 5.12                                Compliance with Terms of Material
Contracts.  Each Borrower shall make all payments and otherwise perform all
obligations in respect of all Material Contracts to which such Borrower is a
party and shall promptly provide the Administrative Agent with copies of any
notices of default under any Material Contract given or received by any
Borrower.


ARTICLE VI
NEGATIVE COVENANTS

Until any obligation of the Lenders hereunder to make the Term Loans and
Revolving Loans and of the Letter of Credit Bank to issue Letters of Credit
shall have expired or been terminated and the Notes and all of the other
Obligations have been paid in full and all outstanding Letters of Credit shall
have expired or the liability of the Letter of Credit Bank thereon shall have
otherwise been discharged:

Section 6.1                                      Merger.  No Borrower will merge
or consolidate or enter into any analogous reorganization or transaction with
any Person or liquidate, wind up or dissolve itself (or suffer any liquidation
or dissolution).

Section 6.2                                      Disposition of Assets.  No
Borrower will directly or indirectly, sell, assign, lease, convey, transfer or
otherwise dispose of (whether in one transaction or a series of transactions)
any property (including accounts and notes receivable, with or without recourse)
or enter into any agreement to do any of the foregoing, except:


(A)                                  DISPOSITIONS OF INVENTORY IN THE ORDINARY
COURSE OF BUSINESS;

51


--------------------------------------------------------------------------------





(B)                                 DISPOSITIONS OF USED, WORN-OUT OR OBSOLETE
EQUIPMENT, FURNITURE, FURNISHINGS, MACHINERY OR FIXTURES IF (I) SUCH EQUIPMENT,
FURNITURE, FURNISHINGS, MACHINERY OR FIXTURES IS REPLACED BY PROPERTY OF EQUAL
KIND AND VALUE, OR (II) IF THE VALUE OF SUCH DISPOSED EQUIPMENT, FURNITURE,
FURNISHINGS, MACHINERY OR FIXTURES AT THE TIME OF DISPOSAL IS LESS THAN $150,000
FOR ANY SINGLE TRANSACTION OR LESS THAN $300,000 IN THE AGGREGATE IN ANY FISCAL
YEAR; AND


(C)                                  OTHER DISPOSITIONS OF PROPERTY IF THE NET
BOOK VALUE OF THE DISPOSED PROPERTY DOES NOT EXCEED (I) IN ANY FISCAL YEAR, 10%
OF SUCH BORROWER’S TOTAL CONSOLIDATED ASSETS AS SHOWN ON ITS BALANCE SHEET AS OF
THE END OF THE IMMEDIATELY PRECEDING FISCAL YEAR, OR FOR ITS MOST RECENT PRIOR
FISCAL QUARTER, OR (II) IN THE AGGREGATE DURING THE TERM OF THIS AGREEMENT, 30%
OF SUCH BORROWER’S TOTAL CONSOLIDATED ASSETS AS SHOWN ON ITS BALANCE SHEET AS OF
THE CLOSING DATE, IN EACH CASE UNLESS THE PROCEEDS FROM SUCH DISPOSITION ARE
REINVESTED WITHIN TWELVE (12) MONTHS OF SUCH DISPOSITION TO PURCHASE OTHER
PROPERTY USEFUL AND INTENDED TO BE USED IN THE BUSINESS OF THE BORROWERS’ AGENT.

Section 6.3                                      Plans.  No Borrower will permit
any event to occur or condition to exist which would permit any Plan to
terminate under any circumstances which would cause the Lien provided for in
Section 4068 of ERISA to attach to any assets of any Borrower.

Section 6.4                                      Change in Nature of Business. 
No Borrower will make any material change in the nature of the business of such
Borrower, as carried on at the date hereof.

Section 6.5                                      Subsidiaries.  No Borrower will
form or acquire any corporation which would thereby become a Subsidiary.

Section 6.6                                      Negative Pledges.  No Borrower
will enter into any agreement, bond, note or other instrument with or for the
benefit of any Person other than the Lenders which would (i) prohibit such
Borrower from granting, or otherwise limit the ability of the such Borrower to
grant, to the Lenders any Lien on any assets or properties of such Borrower, or
(ii) require such Borrower to grant a Lien to any other Person if such Borrower
grants any Lien to the Lenders.

Section 6.7                                      Restricted Payments.  No
Borrower will make any Restricted Payments if a Default or Event of Default has
occurred and is continuing or if a Default or Event of Default would occur as a
result of such Restricted Payment.

Section 6.8                                      Transactions with Affiliates. 
No Borrower will enter into any transaction with any Affiliate of such Borrower,
except upon fair and reasonable terms no less favorable than such Borrower would
obtain in a comparable arm’s-length transaction with a Person not an Affiliate.

Section 6.9                                      Accounting Changes.  No
Borrower will make any significant change in accounting treatment or reporting
practices, except as required by GAAP, or change its fiscal year.

Section 6.10                                Subordinated Debt.  No Borrower will
(a) make any scheduled payment of the principal of or interest on any
Subordinated Debt that would be prohibited by the terms of such Subordinated
Debt and any related subordination agreement (including the Subordination
Agreement); (b) directly or indirectly make any prepayment on or purchase,
redeem or defease any Subordinated Debt or offer to do so (whether such
prepayment, purchase or redemption, or offer with respect thereto, is voluntary
or mandatory); (c) amend or cancel the subordination provisions applicable to
any Subordinated Debt; (d) take or omit to take any action if as a result of
such action or omission the subordination of such Subordinated Debt, or any part
thereof, to the Obligations might be terminated, impaired or adversely affected;
or (e) omit to give the Administrative Agent prompt notice of any notice
received from any

52


--------------------------------------------------------------------------------




holder of Subordinated Debt, or any trustee therefor, or of any default under
any agreement or instrument relating to any Subordinated Debt by reason whereof
such Subordinated Debt might become or be declared to be due or payable, .

Section 6.11                                Investments.  No Borrower will
acquire for value, make, have or hold any Investments, except:


(A)                                  INVESTMENTS EXISTING ON THE DATE OF THIS
AGREEMENT AND DESCRIBED ON SCHEDULE 6.11.


(B)                                 TRAVEL ADVANCES TO MANAGEMENT PERSONNEL AND
EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS.


(C)                                  INVESTMENTS IN READILY MARKETABLE DIRECT
OBLIGATIONS ISSUED OR GUARANTEED BY THE UNITED STATES OR ANY AGENCY THEREOF AND
SUPPORTED BY THE FULL FAITH AND CREDIT OF THE UNITED STATES.


(D)                                 CERTIFICATES OF DEPOSIT OR BANKERS’
ACCEPTANCES ISSUED BY ANY COMMERCIAL BANK ORGANIZED UNDER THE LAWS OF THE UNITED
STATES OR ANY STATE THEREOF WHICH HAS (I) COMBINED CAPITAL AND SURPLUS OF AT
LEAST $100,000,000, AND (II) A CREDIT RATING WITH RESPECT TO ITS UNSECURED
INDEBTEDNESS FROM A NATIONALLY RECOGNIZED RATING SERVICE THAT IS REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)                                  COMMERCIAL PAPER GIVEN THE HIGHEST RATING
BY A NATIONALLY RECOGNIZED RATING SERVICE.


(F)                                    REPURCHASE AGREEMENTS RELATING TO
SECURITIES ISSUED OR GUARANTEED AS TO PRINCIPAL AND INTEREST BY THE UNITED
STATES OF AMERICA WITH A TERM OF NOT MORE THAN SEVEN (7) DAYS; PROVIDED ALL SUCH
AGREEMENTS SHALL REQUIRE PHYSICAL DELIVERY OF THE SECURITIES SECURING SUCH
REPURCHASE AGREEMENT, EXCEPT THOSE DELIVERED THROUGH THE FEDERAL RESERVE BOOK
ENTRY SYSTEM


(G)                                 OTHER READILY MARKETABLE INVESTMENTS IN DEBT
SECURITIES WHICH ARE REASONABLY ACCEPTABLE TO THE REQUIRED LENDERS.


(H)                                 ANY OTHER INVESTMENT IF THE AGGREGATE
CONSIDERATION THEREFOR DOES NOT EXCEED $500,000.


(I)                                     THE MOARK ACQUISITION.

Any Investments under clauses (c), (d), (e) or (f) above must mature within one
year of the acquisition thereof by the Borrower.

Section 6.12                                Indebtedness.  The Borrower will not
incur, create, issue, assume or suffer to exist any Indebtedness, except:


(A)                                  THE OBLIGATIONS.


(B)                                 CURRENT LIABILITIES, OTHER THAN FOR BORROWED
MONEY, INCURRED IN THE ORDINARY COURSE OF BUSINESS.


(C)                                  INDEBTEDNESS EXISTING ON THE DATE OF THIS
AGREEMENT AND DISCLOSED ON SCHEDULE 6.12, BUT NOT INCLUDING ANY EXTENSION OR
REFINANCING THEREOF.

53


--------------------------------------------------------------------------------





(D)                                 INDEBTEDNESS SECURED BY LIENS PERMITTED
UNDER SECTION 6.13 HEREOF.


(E)                                  SUBORDINATED DEBT.

Section 6.13                                Liens.  No Borrower will create,
incur, assume or suffer to exist any Lien, or enter into, or make any commitment
to enter into, any arrangement for the acquisition of any property through
conditional sale, lease-purchase or other title retention agreements, with
respect to any property now owned or hereafter acquired by the Borrower, except:


(A)                                  LIENS GRANTED TO THE ADMINISTRATIVE AGENT
AND THE LENDERS UNDER THE SECURITY DOCUMENTS TO SECURE THE OBLIGATIONS.


(B)                                 LIENS EXISTING ON THE DATE OF THIS AGREEMENT
AND DISCLOSED ON SCHEDULE 6.13.


(C)                                  DEPOSITS OR PLEDGES TO SECURE PAYMENT OF
WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE, OLD AGE PENSIONS OR OTHER SOCIAL
SECURITY OBLIGATIONS, IN THE ORDINARY COURSE OF BUSINESS OF THE BORROWER.


(D)                                 LIENS FOR TAXES, FEES, ASSESSMENTS AND
GOVERNMENTAL CHARGES NOT DELINQUENT OR TO THE EXTENT THAT PAYMENT THEREFOR SHALL
NOT AT THE TIME BE REQUIRED TO BE MADE IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 5.4.


(E)                                  LIENS OF CARRIERS, WAREHOUSEMEN, MECHANICS
AND MATERIALMEN, AND OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF
BUSINESS, FOR SUMS NOT DUE OR TO THE EXTENT THAT PAYMENT THEREFOR SHALL NOT AT
THE TIME BE REQUIRED TO BE MADE IN ACCORDANCE WITH THE PROVISIONS OF SECTION
5.4.


(F)                                    LIENS INCURRED OR DEPOSITS OR PLEDGES
MADE OR GIVEN IN CONNECTION WITH, OR TO SECURE PAYMENT OF, INDEMNITY,
PERFORMANCE OR OTHER SIMILAR BONDS.


(G)                                 LIENS ARISING SOLELY BY VIRTUE OF ANY
STATUTORY OR COMMON LAW PROVISION RELATING TO BANKER’S LIENS, RIGHTS OF SET-OFF
OR SIMILAR RIGHTS AND REMEDIES AS TO DEPOSIT ACCOUNTS OR OTHER FUNDS MAINTAINED
WITH A CREDITOR DEPOSITORY INSTITUTION; PROVIDED THAT (I) SUCH DEPOSIT ACCOUNT
IS NOT A DEDICATED CASH COLLATERAL ACCOUNT AND IS NOT SUBJECT TO RESTRICTION
AGAINST ACCESS BY A BORROWER IN EXCESS OF THOSE SET FORTH BY REGULATIONS
PROMULGATED BY THE BOARD, AND (II) SUCH DEPOSIT ACCOUNT IS NOT INTENDED BY THE
BORROWER TO PROVIDE COLLATERAL TO THE DEPOSITORY INSTITUTION.


(H)                                 PERMITTED ENCUMBRANCES.


(I)                                     THE INTEREST OF ANY LESSOR UNDER ANY
CAPITAL LEASE ENTERED INTO AFTER THE CLOSING DATE OR PURCHASE MONEY LIENS ON
PROPERTY ACQUIRED AFTER THE CLOSING DATE; PROVIDED, THAT, (I) THE INDEBTEDNESS
SECURED THEREBY IS OTHERWISE PERMITTED BY THIS AGREEMENT AND (II) SUCH LIENS ARE
LIMITED TO THE PROPERTY ACQUIRED AND DO NOT SECURE INDEBTEDNESS OTHER THAN THE
RELATED CAPITAL LEASE OBLIGATIONS OR THE PURCHASE PRICE OF SUCH PROPERTY.


(J)                                     COBANK’S STATUTORY LIEN ON THE COBANK
EQUITIES.

Section 6.14                                Contingent Liabilities.  No Borrower
will be or become liable on any Contingent Obligations except Contingent
Obligations existing on the date of this Agreement and described on Schedule
6.14 and Contingent Obligations for the benefit of the Lenders.

54


--------------------------------------------------------------------------------


Section 6.15                                Tangible Net Worth.  The Borrower’s
Agent will not permit its Tangible Net Worth at any time to be less than
$28,000,000, plus forty percent (40%) of net earnings accumulated after August
31, 2005, plus one hundred percent (100%) of all equity contributed after August
31, 2005.

Section 6.16                                Current Ratio.  The Borrower’s Agent
will not permit the ratio of its Current Assets to its Current Liabilities to be
less than 1.25 to 1.0 at any time.

Section 6.17                                Working Capital. The Borrower’s
Agent will not permit its Working Capital to be less than $7,000,000 at any
time.

Section 6.18                                Leverage Ratio.  The Borrower’s
Agent will not permit the Leverage Ratio, as of the last day of any fiscal
quarter for the four consecutive fiscal quarters ending on that date, to be more
than (a) for the period from November 30, 2006 to May 31, 2007, 6.50 to 1.0, or
(b) for the period from June 1, 2007 to the Term Loan Maturity Date, 4.25 to
1.0.

Section 6.19                                Fixed Charge Coverage Ratio.  The
Borrower’s Agent will not permit the Fixed Charge Coverage Ratio, as of the last
day of any fiscal quarter for the four consecutive fiscal quarters ending on
that date, to be less than (a) for the period from the Closing Date to May 31,
2008, 1.00 to 1.00, and (b) for the period from June 1, 2008 to the Term Loan
Maturity Date, 1.15 to 1.0.

Section 6.20                                Operating Leases.  No Borrower will
enter into any Operating Lease that would cause the aggregate lease payments for
all Operating Leases of the Borrowers to exceed $1,600,000 on a consolidated
basis per fiscal year of the Borrowers’ Agent, provided that rents paid by any
Borrower for real property consisting solely of land located in the State of
Iowa and leased from Midwest Investors of Iowa, Cooperative shall not be
included in such calculation.

Section 6.21                                Risk Management.  The Borrowers’
Agent shall not fail to have the minimum required percentage of finished egg
products under contract as set forth and described on Annex II, established as
of the first day of each fiscal quarter after the Compliance Certificate
required by Section 5.1 is delivered.

Section 6.22                                Material Contracts.  No Borrower
shall amend or modify a Material Contract in any material respect, or terminate
a Material Contract, without the prior written consent of the Required Lenders.

Section 6.23                                Eligibility.  No Borrower will take
any action that causes it to become ineligible to borrow from CoBank.


SECTION 6.24                                REAL ESTATE PLAN.  THE BORROWERS
SHALL NOT FAIL TO TAKE THE ACTIONS REQUIRED TO BE TAKEN, AND AT THE TIMES
REQUIRED TO BE TAKEN, WITH RESPECT TO ITS OWNED AND LEASED REAL PROPERTIES AS
SET FORTH IN THE REAL ESTATE PLAN.


ARTICLE VII
EVENTS OF DEFAULT AND REMEDIES

Section 7.1                                      Events of Default.  The
occurrence of any one or more of the following events shall constitute an Event
of Default:


(A)                                  THE BORROWERS SHALL FAIL TO MAKE WHEN DUE,
WHETHER BY ACCELERATION OR OTHERWISE, ANY PAYMENT OF PRINCIPAL OF ANY NOTE.

55


--------------------------------------------------------------------------------





(B)                                 THE BORROWERS SHALL FAIL TO MAKE WHEN DUE,
WHETHER BY ACCELERATION OR OTHERWISE, ANY PAYMENT OF INTEREST ON ANY NOTE OR ON
OR OF ANY OTHER OBLIGATION REQUIRED TO BE MADE TO THE ADMINISTRATIVE AGENT, THE
LETTER OF CREDIT BANK OR ANY LENDER PURSUANT TO THIS AGREEMENT AND SUCH FAILURE
TO PAY SHALL CONTINUE FOR FIVE (5) BUSINESS DAYS AFTER THE DATE ON WHICH SUCH
PAYMENT WAS DUE.


(C)                                  ANY REPRESENTATION OR WARRANTY MADE BY OR
ON BEHALF OF ANY BORROWER IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR BY OR
ON BEHALF OF ANY BORROWER IN ANY CERTIFICATE, STATEMENT, REPORT OR DOCUMENT
HEREWITH OR HEREAFTER FURNISHED TO ANY LENDER OR THE ADMINISTRATIVE AGENT
PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL PROVE TO HAVE BEEN
FALSE OR MISLEADING IN ANY MATERIAL RESPECT ON THE DATE AS OF WHICH THE FACTS
SET FORTH ARE STATED OR CERTIFIED.


(D)                                 ANY BORROWER SHALL FAIL TO COMPLY WITH
SECTIONS 2.16, 5.2 OR 5.3 HEREOF OR ANY SECTION OF ARTICLE VI HEREOF.


(E)                                  ANY BORROWER SHALL FAIL TO COMPLY WITH ANY
OTHER AGREEMENT, COVENANT, CONDITION, PROVISION OR TERM CONTAINED IN THIS
AGREEMENT (OTHER THAN THOSE HEREINABOVE SET FORTH IN THIS SECTION 7.1) AND SUCH
FAILURE TO COMPLY SHALL CONTINUE FOR 30 CALENDAR DAYS AFTER WHICHEVER OF THE
FOLLOWING DATES IS THE EARLIEST:  (I) THE DATE ANY BORROWER OR THE BORROWERS’
AGENT GIVES NOTICE OF SUCH FAILURE TO THE LENDERS, (II) THE DATE ANY BORROWER
SHOULD HAVE GIVEN NOTICE OF SUCH FAILURE TO THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 5.1, OR (III) THE DATE THE ADMINISTRATIVE AGENT OR ANY LENDER GIVES
NOTICE OF SUCH FAILURE TO THE BORROWER.


(F)                                    ANY DEFAULT (HOWEVER DENOMINATED OR
DEFINED) SHALL OCCUR UNDER ANY SECURITY DOCUMENT.


(G)                                 ANY BORROWER SHALL BECOME INSOLVENT OR SHALL
GENERALLY NOT PAY ITS DEBTS AS THEY MATURE OR SHALL APPLY FOR, SHALL CONSENT TO,
OR SHALL ACQUIESCE IN THE APPOINTMENT OF A CUSTODIAN, TRUSTEE OR RECEIVER OF
SUCH BORROWER OR FOR A SUBSTANTIAL PART OF THE PROPERTY THEREOF OR, IN THE
ABSENCE OF SUCH APPLICATION, CONSENT OR ACQUIESCENCE, A CUSTODIAN, TRUSTEE OR
RECEIVER SHALL BE APPOINTED FOR ANY BORROWER OR FOR A SUBSTANTIAL PART OF THE
PROPERTY THEREOF AND SHALL NOT BE DISCHARGED WITHIN 45 DAYS, OR ANY BORROWER
SHALL MAKE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS.


(H)                                 ANY BANKRUPTCY, REORGANIZATION, DEBT
ARRANGEMENT OR OTHER PROCEEDINGS UNDER ANY BANKRUPTCY OR INSOLVENCY LAW SHALL BE
INSTITUTED BY OR AGAINST ANY BORROWER, AND, IF INSTITUTED AGAINST ANY BORROWER,
SHALL HAVE BEEN CONSENTED TO OR ACQUIESCED IN BY SUCH BORROWER, OR SHALL REMAIN
UNDISMISSED FOR 60 DAYS, OR AN ORDER FOR RELIEF SHALL HAVE BEEN ENTERED AGAINST
SUCH BORROWER.


(I)                                     ANY DISSOLUTION OR LIQUIDATION
PROCEEDING SHALL BE INSTITUTED BY OR AGAINST ANY BORROWER, AND, IF INSTITUTED
AGAINST ANY BORROWER, SHALL BE CONSENTED TO OR ACQUIESCED IN BY SUCH BORROWER OR
SHALL REMAIN FOR 45 DAYS UNDISMISSED.


(J)                                     A JUDGMENT OR JUDGMENTS FOR THE PAYMENT
OF MONEY IN EXCESS OF THE SUM OF $250,000 IN THE AGGREGATE SHALL BE RENDERED
AGAINST ANY BORROWER AND EITHER (I) THE JUDGMENT CREDITOR EXECUTES ON SUCH
JUDGMENT OR (II) SUCH JUDGMENT REMAINS UNPAID OR UNDISCHARGED FOR MORE THAN 60
DAYS FROM THE DATE OF ENTRY THEREOF OR SUCH LONGER PERIOD DURING WHICH EXECUTION
OF SUCH JUDGMENT SHALL BE STAYED DURING AN APPEAL FROM SUCH JUDGMENT.

56


--------------------------------------------------------------------------------





(K)                                  THE MATURITY OF ANY MATERIAL INDEBTEDNESS
OF ANY BORROWER (OTHER THAN INDEBTEDNESS UNDER THIS AGREEMENT) SHALL BE
ACCELERATED, OR ANY BORROWER SHALL FAIL TO PAY ANY SUCH MATERIAL INDEBTEDNESS
WHEN DUE (AFTER THE LAPSE OF ANY APPLICABLE GRACE PERIOD) OR, IN THE CASE OF
SUCH INDEBTEDNESS PAYABLE ON DEMAND, WHEN DEMANDED (AFTER THE LAPSE OF ANY
APPLICABLE GRACE PERIOD), OR ANY EVENT SHALL OCCUR OR CONDITION SHALL EXIST AND
SHALL CONTINUE FOR MORE THAN THE PERIOD OF GRACE, IF ANY, APPLICABLE THERETO AND
SHALL HAVE THE EFFECT OF CAUSING, OR PERMITTING THE HOLDER OF ANY SUCH
INDEBTEDNESS OR ANY TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF SUCH HOLDER TO
CAUSE, SUCH MATERIAL INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY OR
TO REALIZE UPON ANY COLLATERAL GIVEN AS SECURITY THEREFOR.  FOR PURPOSES OF THIS
SECTION, INDEBTEDNESS OF ANY BORROWER SHALL BE DEEMED “MATERIAL” IF IT IS
INDEBTEDNESS UNDER THE SUBORDINATED PROMISSORY NOTE OR IF IT EXCEEDS $1,000,000
AS TO ANY ITEM OF INDEBTEDNESS OR IN THE AGGREGATE FOR ALL ITEMS OF INDEBTEDNESS
WITH RESPECT TO WHICH ANY OF THE EVENTS DESCRIBED IN THIS SECTION 7.1(K) HAS
OCCURRED.


(L)                                     ANY EXECUTION OR ATTACHMENT SHALL BE
ISSUED WHEREBY ANY SUBSTANTIAL PART OF THE PROPERTY OF ANY BORROWER SHALL BE
TAKEN OR ATTEMPTED TO BE TAKEN AND THE SAME SHALL NOT HAVE BEEN VACATED OR
STAYED WITHIN 30 DAYS AFTER THE ISSUANCE THEREOF.


(M)                               ANY SECURITY DOCUMENT SHALL, AT ANY TIME,
CEASE TO BE IN FULL FORCE AND EFFECT OR SHALL BE JUDICIALLY DECLARED NULL AND
VOID, OR THE VALIDITY OR ENFORCEABILITY THEREOF SHALL BE CONTESTED BY ANY
BORROWER, OR THE ADMINISTRATIVE AGENT OR THE LENDERS SHALL CEASE TO HAVE A VALID
AND PERFECTED SECURITY INTEREST HAVING THE PRIORITY CONTEMPLATED THEREUNDER IN
ALL OF THE COLLATERAL DESCRIBED THEREIN, OTHER THAN BY ACTION OR INACTION OF THE
ADMINISTRATIVE AGENT OR THE LENDERS IF (I) THE AGGREGATE VALUE OF THE COLLATERAL
AFFECTED BY ANY OF THE FOREGOING EXCEEDS $150,000 AND (II) ANY OF THE FOREGOING
SHALL REMAIN UNREMEDIED FOR TEN (10) DAYS OR MORE AFTER RECEIPT OF NOTICE
THEREOF BY THE BORROWERS’ AGENT FROM THE ADMINISTRATIVE AGENT.


(N)                                 ANY CHANGE OF CONTROL SHALL OCCUR.

Section 7.2                                      Remedies.   If (a) any Event of
Default described in Sections 7.1 (g), (h) or (i) shall occur, the Commitments
shall automatically terminate and the Notes and all other Obligations shall
automatically become immediately due and payable, and the Borrowers shall
without demand cash collateralize an amount equal to the aggregate face amount
of all outstanding Letters of Credit; or (b) any other Event of Default shall
occur and be continuing, then, upon receipt by the Administrative Agent of a
request in writing from the Required Lenders, the Administrative Agent shall
take any of the following actions so requested: (i) declare the Commitments
terminated, whereupon the Commitments shall terminate, (ii) declare the
outstanding unpaid principal balance of the Notes, the accrued and unpaid
interest thereon and all other Obligations to be forthwith due and payable,
whereupon the Notes, all accrued and unpaid interest thereon and all such
Obligations shall immediately become due and payable, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything in this Agreement or in the Notes to the
contrary notwithstanding, and (iii) demand that the Borrowers cash collateralize
an amount equal to the aggregate face amount of all outstanding Letters of
Credit.  Upon the occurrence of any of the events described in clause (a) of the
preceding sentence, or upon the occurrence of any of the events described in
clause (b) of the preceding sentence when so requested by the Required Lenders,
the Administrative Agent may exercise all rights and remedies under any of the
Loan Documents, and enforce all rights and remedies under any applicable law.

Section 7.3                                      Offset.  In addition to the
remedies set forth in Section 7.2, upon the occurrence of any Event of Default
and thereafter while the same be continuing, each Borrower hereby irrevocably
authorizes each Lender to set off any Obligations owed to such Lender against
all deposits and credits of

57


--------------------------------------------------------------------------------




such Borrower with, and any and all claims of such Borrower against, such
Lender.  Such right shall exist whether or not such Lender shall have made any
demand hereunder or under any other Loan Document, whether or not the
Obligations, or any part thereof, or deposits and credits held for the account
of the Borrowers is or are matured or unmatured, and regardless of the existence
or adequacy of any collateral, guaranty or any other security, right or remedy
available to such Lender or the Lenders.  Each Lender agrees that, as promptly
as is reasonably possible after the exercise of any such setoff right, it shall
notify the Borrowers’ Agent of its exercise of such setoff right; provided,
however, that the failure of any Lender to provide such notice shall not affect
the validity of the exercise of such setoff rights.  Nothing in this Agreement
shall be deemed a waiver or prohibition of or restriction on any Lender to all
rights of banker’s Lien, setoff and counterclaim available pursuant to law.


ARTICLE VIII
THE ADMINISTRATIVE AGENT

The following provisions shall govern the relationship of the Administrative
Agent with the Lenders.

Section 8.1                                      Appointment and Authorization. 
Each Lender appoints and authorizes the Administrative Agent to take such action
as agent on its behalf and to exercise such respective powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto.  Neither the
Administrative Agent nor any of its directors, officers or employees shall be
liable for any action taken or omitted to be taken by it under or in connection
with the Loan Documents, except for its own gross negligence or willful
misconduct.  The Administrative Agent shall act as an independent contractor in
performing its obligations as Administrative Agent hereunder.  The duties of the
Administrative Agent shall be mechanical and administrative in nature, and
nothing herein contained shall be deemed to create any fiduciary relationship
among or between the Administrative Agent, any Borrower or the Lenders.

Section 8.2                                      Note Holders.  The
Administrative Agent may treat the payee of any Note as the holder thereof until
written notice of transfer shall have been filed with it, signed by such payee
and in form reasonably satisfactory to the Administrative Agent.

Section 8.3                                      Consultation With Counsel.  The
Administrative Agent may consult with legal counsel selected by it and shall not
be liable for any action taken or suffered in good faith by it in accordance
with the advice of such counsel.

Section 8.4                                      Loan Documents.  The
Administrative Agent shall not be responsible to any Lender for any recitals,
statements, representations or warranties in any Loan Document or be under a
duty to examine or pass upon the validity, effectiveness, genuineness or value
of any of the Loan Documents or any other instrument or document furnished
pursuant thereto, and the Administrative Agent shall be entitled to assume that
the same are valid, effective and genuine and what they purport to be.

Section 8.5                                      CoBank and Affiliates.  With
respect to its Commitments and the Loans made by it, CoBank shall have the same
rights and powers under the Loan Documents as any other Lender and may exercise
the same as though it were not the Administrative Agent consistent with the
terms thereof, and CoBank and its Affiliates may accept deposits from, lend
money to and generally engage in any kind of business with the Borrower as if it
were not the Administrative Agent.

Section 8.6                                      Action by Administrative
Agent.  Except as may otherwise be expressly stated in this Agreement, the
Administrative Agent shall be entitled to use its discretion with respect to
exercising

58


--------------------------------------------------------------------------------




or refraining from exercising any rights which may be vested in it by, or with
respect to taking or refraining from taking any action or actions which it may
be able to take under or in respect of, the Loan Documents.  The Administrative
Agent shall be required to act or to refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the instructions of the
Required Lenders, and such instructions shall be binding upon all holders of
Notes; provided, however, that the Administrative Agent shall not be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to the Loan Documents or applicable law.  The Administrative
Agent shall incur no liability under or in respect of any of the Loan Documents
by acting upon any notice, consent, certificate, warranty or other paper or
instrument believed by it to be genuine or authentic or to be signed by the
proper party or parties and to be consistent with the terms of this Agreement.

Section 8.7                                      Credit Analysis.  Each Lender
has made, and shall continue to make, its own independent investigation or
evaluation of the operations, business, property and condition, financial and
otherwise, of any Borrower in connection with entering into this Agreement and
has made its own appraisal of the creditworthiness of each Borrower.  Except as
explicitly provided herein, the Administrative Agent has no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect to such operations, business,
property, condition or creditworthiness, whether such information comes into its
possession on or before the first Event of Default or at any time thereafter.

Section 8.8                                      Notices of Event of Default,
Etc.  In the event that the Administrative Agent shall have acquired actual
knowledge of any Event of Default or Default, the Administrative Agent shall
promptly give notice thereof to the Lenders.  The Administrative Agent shall not
be deemed to have knowledge or notice of any Default or Event of Default, except
with respect to actual defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent shall have received written notice from a Lender
or a Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “Notice of Default”.

Section 8.9                                      Indemnification.  Each Lender
agrees to indemnify the Administrative Agent, as Administrative Agent (to the
extent not reimbursed by the Borrower), ratably according to such Lender’s share
of the aggregate Revolving and Term Loan Commitment Amounts from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on or incurred by the Administrative Agent in
any way relating to or arising out of the Loan Documents or any action taken or
omitted by the Administrative Agent under the Loan Documents, provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful
misconduct.  No payment by any Lender under this Section shall relieve the
Borrower of any of its obligations under this Agreement.

Section 8.10                                Payments and Collections.  All funds
received by the Administrative Agent in respect of any payments made by any
Borrower on the Tranche A Term Notes shall be distributed forthwith by the
Administrative Agent among the Tranche A Term Lenders, in like currency and
funds as received, ratably according to each such Lender’s Term Loan
Percentage.  All funds received by the Administrative Agent in respect of any
payments made by any Borrower on the Tranche B Term Notes shall be distributed
forthwith by the Administrative Agent among the Tranche B Term Lenders, in like
currency and funds as received, ratably according to each such Lender’s Term
Loan Percentage.  All funds received by the Administrative Agent in respect of
any payments made by any Borrower on the Revolving Notes, Commitment Fees or
Letter of Credit Fees shall be distributed forthwith by the

59


--------------------------------------------------------------------------------




Administrative Agent among the Revolving Lenders, in like currency and funds as
received, ratably according to each such Lender’s Revolving Loan Percentage.


(A)                                  PERSONAL PROPERTY.  AFTER ANY EVENT OF
DEFAULT HAS OCCURRED, ALL FUNDS RECEIVED BY THE ADMINISTRATIVE AGENT AS
REALIZATION ON COLLATERAL THAT CONSTITUTES PERSONAL PROPERTY (EXCLUDING ANY
MACHINERY AND EQUIPMENT THAT ARE FIXTURES TO ANY REAL ESTATE) SHALL (EXCEPT AS
MAY OTHERWISE BE REQUIRED BY LAW) BE DISTRIBUTED BY THE ADMINISTRATIVE AGENT IN
THE FOLLOWING ORDER:  (A) FIRST, TO THE ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL
TO THE AMOUNTS, IF ANY, AS ARE NECESSARY TO PAY THE COSTS AND EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH ANY ENFORCEMENT ACTION OR COLLECTION PROCEEDING IN RELATION TO
THE RELEVANT PERSONAL PROPERTY COLLATERAL, (B) SECOND, TO THE LENDERS, RATABLY
IN AN AMOUNT EQUAL TO THE AMOUNTS, IF ANY, AS ARE NECESSARY TO PAY THE COSTS AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) INCURRED BY EACH LENDER IN
CONNECTION WITH ANY ENFORCEMENT ACTION OR COLLECTION PROCEEDING IN RELATION TO
THE RELEVANT PERSONAL PROPERTY COLLATERAL, (C) THIRD, TO THE REVOLVING LENDERS
IN AN AMOUNT UP TO BUT NOT EXCEEDING THE AMOUNT OF PRINCIPAL THEN OUTSTANDING IN
RESPECT OF THE REVOLVING LOANS AND ANY PORTION OF THE OBLIGATIONS RELATING
THERETO AND ANY ACCRUED AND UNPAID INTEREST THEREON (INCLUDING ANY INTEREST
THAT, BUT FOR THE PROVISIONS OF THE BANKRUPTCY CODE WOULD HAVE ACCRUED ON SUCH
AMOUNTS), (D) FOURTH, TO THE TERM LENDERS RATABLY, IN AN AMOUNT UP TO BUT NOT
EXCEEDING THE AMOUNT OF THE PRINCIPAL OF THE OBLIGATIONS THEN OUTSTANDING AND
ANY ACCRUED BUT UNPAID INTEREST THEREON (INCLUDING ANY INTEREST THAT, BUT FOR
THE PROVISIONS OF THE BANKRUPTCY CODE WOULD HAVE ACCRUED ON SUCH AMOUNTS), (E)
FIFTH, TO THE LENDERS, RATABLY, IN AN AMOUNT UP TO BUT NOT EXCEEDING THE AMOUNT
OF ANY OTHER OBLIGATIONS THEN OUTSTANDING, AND (F) SIXTH, THE REMAINDER, IF ANY,
TO THE BORROWERS’ AGENT FOR THE BENEFIT OF THE BORROWERS OR AS A COURT OF
COMPETENT JURISDICTION MAY OTHERWISE DIRECT.


(B)                                 REAL PROPERTY.  AFTER ANY EVENT OF DEFAULT
HAS OCCURRED, ALL FUNDS RECEIVED BY THE ADMINISTRATIVE AGENT AS REALIZATION ON
COLLATERAL THAT CONSTITUTES REAL PROPERTY (INCLUDING ANY MACHINERY AND EQUIPMENT
THAT ARE FIXTURES TO SUCH REAL PROPERTY) SHALL (EXCEPT AS MAY OTHERWISE BE
REQUIRED BY LAW) BE DISTRIBUTED BY THE ADMINISTRATIVE AGENT IN THE FOLLOWING
ORDER:  (A) FIRST, TO THE ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO THE
AMOUNTS, IF ANY, AS ARE NECESSARY TO PAY THE COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION
WITH ANY ENFORCEMENT ACTION OR COLLECTION PROCEEDING IN RELATION TO THE RELEVANT
REAL PROPERTY COLLATERAL, (B) SECOND, TO THE LENDERS, RATABLY IN AN AMOUNT EQUAL
THE AMOUNTS, IF ANY, AS ARE NECESSARY TO PAY THE COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES) INCURRED BY EACH LENDER IN CONNECTION WITH ANY
ENFORCEMENT ACTION OR COLLECTION PROCEEDING IN RELATION TO THE RELEVANT REAL
PROPERTY COLLATERAL, (C) THIRD, TO THE TERM LENDERS RATABLY, IN AN AMOUNT UP TO
BUT NOT EXCEEDING THE AMOUNT THE AMOUNT OF THE PRINCIPAL OF THE OBLIGATIONS THEN
OUTSTANDING AND ANY ACCRUED BUT UNPAID INTEREST THEREON (INCLUDING ANY INTEREST
THAT, BUT FOR THE PROVISIONS OF THE BANKRUPTCY CODE WOULD HAVE ACCRUED ON SUCH
AMOUNTS), (D) FOURTH, TO THE REVOLVING LENDERS IN AN AMOUNT UP TO BUT NOT
EXCEEDING THE AMOUNT OF PRINCIPAL THEN OUTSTANDING IN RESPECT OF THE REVOLVING
LOANS AND ANY PORTION OF THE OBLIGATIONS RELATING THERETO AND ANY ACCRUED AND
UNPAID INTEREST THEREON (INCLUDING ANY INTEREST THAT, BUT FOR THE PROVISIONS OF
THE BANKRUPTCY CODE WOULD HAVE ACCRUED ON SUCH AMOUNTS), (E) FIFTH, TO THE
LENDERS, RATABLY, IN AN AMOUNT UP TO BUT NOT EXCEEDING THE AMOUNT OF ANY OTHER
OBLIGATIONS THEN OUTSTANDING, AND (F) SIXTH, THE REMAINDER, IF ANY, TO THE
BORROWERS’ AGENT FOR THE BENEFIT OF THE BORROWERS OR AS A COURT OF COMPETENT
JURISDICTION MAY OTHERWISE DIRECT.


(C)                                  GENERAL.  AFTER ANY EVENT OF DEFAULT HAS
OCCURRED, ALL FUNDS RECEIVED BY THE ADMINISTRATIVE AGENT, WHETHER AS PAYMENTS BY
THE BORROWERS OR AS REALIZATION ON COLLATERAL NOT CONSTITUTING PERSONAL PROPERTY
OR REAL PROPERTY (WHICH SHALL BE DISTRIBUTED IN ACCORDANCE WITH SUBSECTIONS (A)
AND (B) OF THIS SECTION 8.10, AS APPLICABLE) OR ON ANY GUARANTIES, SHALL (EXCEPT
AS

60


--------------------------------------------------------------------------------





MAY OTHERWISE BE REQUIRED BY LAW) BE DISTRIBUTED BY THE ADMINISTRATIVE AGENT IN
THE FOLLOWING ORDER:  (A) FIRST, TO THE ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL
TO THE AMOUNTS, IF ANY, AS ARE NECESSARY TO PAY THE COSTS AND EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH ANY ENFORCEMENT ACTION OR COLLECTION PROCEEDING HEREUNDER, (B)
SECOND, TO THE LENDERS, RATABLY IN AN AMOUNT EQUAL THE AMOUNTS, IF ANY, AS ARE
NECESSARY TO PAY THE COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES)
INCURRED BY EACH LENDER IN CONNECTION WITH ANY ENFORCEMENT ACTION OR COLLECTION
PROCEEDING, (C) THIRD, TO THE LENDERS IN AN AMOUNT UP TO BUT NOT EXCEEDING THE
AMOUNT OF PRINCIPAL THEN OUTSTANDING ON THE OBLIGATIONS AND ANY ACCRUED AND
UNPAID INTEREST THEREON (INCLUDING ANY INTEREST THAT, BUT FOR THE PROVISIONS OF
THE BANKRUPTCY CODE WOULD HAVE ACCRUED ON SUCH AMOUNTS), (D) FOURTH, TO THE
LENDERS, RATABLY, IN AN AMOUNT UP TO BUT NOT EXCEEDING THE AMOUNT OF ANY OTHER
OBLIGATIONS THEN OUTSTANDING, AND (E) FIFTH, THE REMAINDER, IF ANY, TO THE
BORROWERS’ AGENT FOR THE BENEFIT OF THE BORROWERS OR AS A COURT OF COMPETENT
JURISDICTION MAY OTHERWISE DIRECT.

Section 8.11                                Sharing of Payments.  If any Lender
shall receive and retain any payment, voluntary or involuntary, whether by
setoff, application of deposit balance or security, or otherwise, in respect of
Indebtedness under this Agreement or the Notes in excess of such Lender’s share
thereof as determined under this Agreement, then such Lender shall purchase from
the other Lenders for cash and at face value and without recourse, such
participation in the Notes held by such other Lenders as shall be necessary to
cause such excess payment to be shared ratably as aforesaid with such other
Lenders; provided, that if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest.  Subject to
the participation purchase obligation above, each Lender agrees to exercise any
and all rights of setoff, counterclaim or banker’s lien first fully against any
Notes and participations therein held by such Lender, next to any other
Indebtedness of the Borrowers to such Lender arising under or pursuant to this
Agreement and to any participations held by such Lender in Indebtedness of the
Borrowers arising under or pursuant to this Agreement, and only then to any
other Indebtedness of any Borrower to such Lender.

Section 8.12                                Advice to Lenders.  The
Administrative Agent shall forward to the Lenders copies of all notices,
financial reports and other material communications received hereunder from the
Borrowers by it as Administrative Agent, excluding, however, notices, reports
and communications which by the terms hereof are to be furnished by the
Borrowers directly to each Lender.

Section 8.13                                Defaulting Lender.


(A)                                  REMEDIES AGAINST A DEFAULTING LENDER.  IN
ADDITION TO THE RIGHTS AND REMEDIES THAT MAY BE AVAILABLE TO THE ADMINISTRATIVE
AGENT OR THE BORROWERS’ AGENT UNDER THIS AGREEMENT OR APPLICABLE LAW, IF AT ANY
TIME A LENDER IS A DEFAULTING LENDER SUCH DEFAULTING LENDER’S RIGHT TO
PARTICIPATE IN THE ADMINISTRATION OF THE LOANS, THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, INCLUDING WITHOUT LIMITATION, ANY RIGHT TO VOTE IN RESPECT OF,
TO CONSENT TO OR TO DIRECT ANY ACTION OR INACTION OF THE ADMINISTRATIVE AGENT OR
TO BE TAKEN INTO ACCOUNT IN THE CALCULATION OF THE REQUIRED LENDERS, SHALL BE
SUSPENDED WHILE SUCH LENDER REMAINS A DEFAULTING LENDER.  IF A LENDER IS A
DEFAULTING LENDER BECAUSE IT HAS FAILED TO MAKE TIMELY PAYMENT TO THE
ADMINISTRATIVE AGENT OF ANY AMOUNT REQUIRED TO BE PAID TO THE ADMINISTRATIVE
AGENT HEREUNDER (WITHOUT GIVING EFFECT TO ANY NOTICE OR CURE PERIODS), IN
ADDITION TO OTHER RIGHTS AND REMEDIES WHICH THE ADMINISTRATIVE AGENT OR THE
BORROWER MAY HAVE UNDER THE IMMEDIATELY PRECEDING PROVISIONS OR OTHERWISE, THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED (I) TO COLLECT INTEREST FROM SUCH
DEFAULTING LENDER ON SUCH DELINQUENT PAYMENT FOR THE PERIOD FROM THE DATE ON
WHICH THE PAYMENT WAS DUE UNTIL THE DATE ON WHICH THE PAYMENT IS MADE AT THE
OVERNIGHT FEDERAL FUNDS RATE, (II) TO WITHHOLD OR SETOFF AND TO APPLY IN
SATISFACTION OF THE DEFAULTED PAYMENT AND ANY RELATED INTEREST, ANY AMOUNTS
OTHERWISE

61


--------------------------------------------------------------------------------





PAYABLE TO SUCH DEFAULTING LENDER UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT UNTIL SUCH DEFAULTED PAYMENT AND RELATED INTEREST HAS BEEN PAID IN FULL
AND SUCH DEFAULT NO LONGER EXISTS AND (III) TO BRING AN ACTION OR SUIT AGAINST
SUCH DEFAULTING LENDER IN A COURT OF COMPETENT JURISDICTION TO RECOVER THE
DEFAULTED AMOUNT AND ANY RELATED INTEREST.  ANY AMOUNTS RECEIVED BY THE
ADMINISTRATIVE AGENT IN RESPECT OF A DEFAULTING LENDER’S LOANS SHALL NOT BE PAID
TO SUCH DEFAULTING LENDER AND SHALL BE HELD UNINVESTED BY THE ADMINISTRATIVE
AGENT AND EITHER APPLIED AGAINST THE PURCHASE PRICE OF SUCH LOANS UNDER THE
FOLLOWING SUBSECTION (B) OR PAID TO SUCH DEFAULTING LENDER UPON THE DEFAULT OF
SUCH DEFAULTING LENDER BEING CURED.


(B)                                 PURCHASE FROM DEFAULTING LENDER.  ANY LENDER
THAT IS NOT A DEFAULTING LENDER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, IN
ITS SOLE DISCRETION, TO ACQUIRE ALL OF A DEFAULTING LENDER’S COMMITMENTS.  IF
MORE THAN ONE LENDER EXERCISES SUCH RIGHT, EACH SUCH LENDER SHALL HAVE THE RIGHT
TO ACQUIRE SUCH PROPORTION OF SUCH DEFAULTING LENDER’S COMMITMENTS ON A PRO RATA
BASIS.  UPON ANY SUCH PURCHASE, THE DEFAULTING LENDER’S INTEREST IN ITS LOANS
AND ITS RIGHTS HEREUNDER (BUT NOT ITS LIABILITY IN RESPECT THEREOF OR UNDER THE
LOAN DOCUMENTS OR THIS AGREEMENT TO THE EXTENT THE SAME RELATE TO THE PERIOD
PRIOR TO THE EFFECTIVE DATE OF THE PURCHASE) SHALL TERMINATE ON THE DATE OF
PURCHASE, AND THE DEFAULTING LENDER SHALL PROMPTLY EXECUTE ALL DOCUMENTS
REASONABLY REQUESTED TO SURRENDER AND TRANSFER SUCH INTEREST TO THE PURCHASER
THEREOF SUBJECT TO AND IN ACCORDANCE WITH THE REQUIREMENTS SET FORTH IN 9.6,
INCLUDING AN ASSIGNMENT IN FORM REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT.  THE PURCHASE PRICE FOR THE COMMITMENTS OF A DEFAULTING LENDER SHALL BE
EQUAL TO THE AMOUNT OF THE PRINCIPAL BALANCE OF THE LOANS OUTSTANDING AND OWED
BY THE BORROWER TO THE DEFAULTING LENDER. THE PURCHASER SHALL PAY TO THE
DEFAULTING LENDER IN IMMEDIATELY AVAILABLE FUNDS ON THE DATE OF SUCH PURCHASE
THE PRINCIPAL OF AND ACCRUED AND UNPAID INTEREST AND FEES ON THE LOANS MADE BY
SUCH DEFAULTING LENDER HEREUNDER (IT BEING UNDERSTOOD THAT SUCH ACCRUED AND
UNPAID INTEREST AND FEES MAY BE PAID PRO RATA TO THE PURCHASING LENDER AND THE
DEFAULTING  LENDER BY THE ADMINISTRATIVE AGENT AT A SUBSEQUENT DATE UPON RECEIPT
OF PAYMENT OF SUCH AMOUNTS FROM THE BORROWER).  PRIOR TO PAYMENT OF SUCH
PURCHASE PRICE TO A DEFAULTING LENDER, THE ADMINISTRATIVE AGENT SHALL APPLY
AGAINST SUCH PURCHASE PRICE ANY AMOUNTS RETAINED BY THE ADMINISTRATIVE AGENT
PURSUANT TO THE LAST SENTENCE OF THE IMMEDIATELY PRECEDING SUBSECTION (A).  THE
DEFAULTING LENDER SHALL BE ENTITLED TO RECEIVE AMOUNTS OWED TO IT BY THE
BORROWER UNDER THE LOAN DOCUMENTS WHICH ACCRUED PRIOR TO THE DATE OF THE DEFAULT
BY THE DEFAULTING LENDER, TO THE EXTENT THE SAME ARE RECEIVED BY THE
ADMINISTRATIVE AGENT FROM OR ON BEHALF OF THE BORROWER.  THERE SHALL BE NO
RECOURSE AGAINST ANY LENDER OR THE ADMINISTRATIVE AGENT FOR THE PAYMENT OF SUCH
SUMS EXCEPT TO THE EXTENT OF THE RECEIPT OF PAYMENTS FROM ANY OTHER PARTY OR IN
RESPECT OF THE LOANS.

Section 8.14                                Resignation.  If at any time CoBank
shall deem it advisable, in its sole discretion, it may submit to each of the
Lenders and the Borrowers’ Agent a written notification of its resignation as
Administrative Agent under this Agreement, such resignation to be effective upon
the appointment of a successor Administrative Agent, but in no event later than
30 days from the date of such notice.  Upon submission of such notice, the
Required Lenders may appoint a successor Administrative Agent.


ARTICLE IX
MISCELLANEOUS

Section 9.1                                      Modifications.  Neither this
Agreement, any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 9.1.  The Required Lenders and each Borrower party to the relevant
Loan Document may, or with the written consent of the Required Lenders, the
Administrative Agent and each such Borrower may, from time to time, (i) enter
into written amendments, supplements or modifications hereto and to the other

62


--------------------------------------------------------------------------------




Loan Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Borrowers hereunder or thereunder or (ii) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, no such amendment, modification, waiver or
consent shall:


(A)                                  REDUCE THE RATE OR EXTEND THE TIME OF
PAYMENT OF INTEREST THEREON, OR REDUCE THE AMOUNT OF THE PRINCIPAL THEREOF, OR
MODIFY ANY OF THE PROVISIONS OF ANY NOTE WITH RESPECT TO THE PAYMENT OR
REPAYMENT THEREOF, WITHOUT THE CONSENT OF THE HOLDER OF EACH NOTE SO AFFECTED;
OR


(B)                                 INCREASE THE AMOUNT OR EXTEND THE TIME OF
ANY COMMITMENT OF ANY LENDER, WITHOUT THE CONSENT OF SUCH LENDER; OR


(C)                                  REDUCE THE RATE OR EXTEND THE TIME OF
PAYMENT OF ANY FEE PAYABLE TO A LENDER, WITHOUT THE CONSENT OF THE LENDER
AFFECTED; OR


(D)                                 EXCEPT AS MAY OTHERWISE BE EXPRESSLY
PROVIDED IN ANY OF THE OTHER LOAN DOCUMENTS, RELEASE ANY MATERIAL PORTION OF
COLLATERAL SECURING, OR ANY GUARANTIES FOR, ALL OR ANY PART OF THE OBLIGATIONS
WITHOUT THE CONSENT OF ALL THE LENDERS; OR


(E)                                  AMEND THE DEFINITION OF REQUIRED LENDERS OR
OTHERWISE REDUCE THE PERCENTAGE OF THE LENDERS REQUIRED TO APPROVE OR EFFECTUATE
ANY SUCH AMENDMENT, MODIFICATION, WAIVER, OR CONSENT, WITHOUT THE CONSENT OF ALL
THE LENDERS; OR


(F)                                    REQUIRE THE CONSENT OF ANY LENDER (I)
OTHER THAN THE REVOLVING LENDERS IF SUCH AMENDMENT, WAIVER OR CONSENT RELATES
SOLELY TO THE REVOLVING LOANS, (II) OTHER THAN THE TRANCHE A TERM LENDERS IF
SUCH AMENDMENT, WAIVER OR CONSENT RELATES SOLELY TO THE TRANCHE A TERM LOANS, OR
(III) OTHER THE TRANCHE B TERM LENDERS IF SUCH AMENDMENT, WAIVER OR CONSENT
RELATES SOLELY TO THE TRANCHE B TERM LOANS


(G)                                 AMEND ANY OF THE FOREGOING SUBSECTIONS (A)
THROUGH (F) OF THIS SECTION OR THIS SUBSECTION (G) WITHOUT THE CONSENT OF ALL
THE LENDERS; OR


(H)                                 AMEND ANY PROVISION OF THIS AGREEMENT
RELATING TO THE ADMINISTRATIVE AGENT (IN ITS CAPACITY AS AGENT FOR THE LENDERS)
WITHOUT THE CONSENT OF THE ADMINISTRATIVE AGENT; OR


(I)                                     AMEND ANY PROVISION OF THIS AGREEMENT
RELATING TO THE ISSUANCE OF LETTERS OF CREDIT WITHOUT THE CONSENT OF THE
ADMINISTRATIVE AGENT.


(J)                                     AMEND ANY PROVISION OF THIS AGREEMENT
RELATING TO THE SWING LINE LOANS WITHOUT THE CONSENT OF THE SWING LINE LENDER.

Section 9.2                                      Expenses. Whether or not the
transactions contemplated hereby are consummated, the Borrowers agree to
reimburse the Administrative Agent upon demand for all reasonable out-of-pocket
expenses paid or incurred by the Administrative Agent (including the fees and
expenses of Dorsey & Whitney LLP, counsel to the Administrative Agent, and any
filing and recording costs) in connection with the negotiation, preparation,
approval, review, execution, delivery, administration, amendment, modification
and interpretation of this Agreement and the other Loan Documents and any
commitment letters relating thereto.  The Borrowers shall also reimburse the
Administrative Agent and each Lender upon demand for all reasonable
out-of-pocket expenses (including

63


--------------------------------------------------------------------------------




expenses of legal counsel) paid or incurred by the Administrative Agent or any
Lender in connection with the collection and enforcement of this Agreement and
any other Loan Document. The obligations of the Borrowers under this Section
shall survive any termination of this Agreement.

Section 9.3                                      Waivers, etc.  No failure on
the part of the Administrative Agent or the holder of a Note to exercise and no
delay in exercising any power or right hereunder or under any other Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any power or right preclude any other or further exercise thereof or
the exercise of any other power or right.  The remedies herein and in the other
Loan Documents provided are cumulative and not exclusive of any remedies
provided by law.

Section 9.4                                      Notices.  Except when
telephonic notice is expressly authorized by this Agreement, any notice or other
communication to any party in connection with this Agreement shall be in writing
and shall be sent by manual delivery, facsimile transmission, overnight courier
or United States mail (postage prepaid) addressed to such party at the address
specified on the signature page hereof, or at such other address as such party
shall have specified to the other party hereto in writing.  All periods of
notice shall be measured from the date of delivery thereof if manually
delivered, from the date of sending thereof if sent by facsimile transmission,
from the first Business Day after the date of sending if sent by overnight
courier, or from four days after the date of mailing if mailed; provided,
however, that any notice to the Administrative Agent or any Lender under Article
II hereof shall be deemed to have been given only when received by the
Administrative Agent or such Lender.

Section 9.5                                      Taxes.  The Borrowers agrees to
pay, and save the Administrative Agent and the Lenders harmless from all
liability for, any stamp or other taxes which may be payable with respect to the
execution or delivery of this Agreement or the issuance of the Notes, which
obligation of the Borrowers shall survive the termination of this Agreement.

Section 9.6                                      Successors and Assigns;
Participations; Purchasing Lenders.


(A)                                  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE BORROWERS, THE ADMINISTRATIVE AGENT, THE LENDERS,
ALL FUTURE HOLDERS OF THE NOTES, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
EXCEPT THAT THE BORROWERS MAY NOT ASSIGN OR TRANSFER ANY OF THEIR RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF  EACH
LENDER.


(B)                                 ANY LENDER MAY, IN THE ORDINARY COURSE OF
ITS COMMERCIAL BANKING BUSINESS AND IN ACCORDANCE WITH APPLICABLE LAW, AT ANY
TIME SELL TO ONE OR MORE BANKS OR OTHER FINANCIAL INSTITUTIONS (“PARTICIPANTS”)
PARTICIPATING INTERESTS IN A MINIMUM AMOUNT OF $250,000 IN ANY REVOLVING LOAN OR
ANY TERM LOAN OR OTHER OBLIGATION OWING TO SUCH LENDER, ANY REVOLVING NOTE OR
ANY TERM NOTE HELD BY SUCH LENDER, AND ANY REVOLVING COMMITMENT OR ANY TERM LOAN
COMMITMENT OF SUCH LENDER, OR ANY OTHER INTEREST OF SUCH LENDER HEREUNDER.  IN
THE EVENT OF ANY SUCH SALE BY ANY LENDER OF PARTICIPATING INTERESTS TO A
PARTICIPANT, (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT TO THE OTHER
PARTIES TO THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN
SOLELY RESPONSIBLE FOR THE PERFORMANCE THEREOF, (III) SUCH LENDER SHALL REMAIN
THE HOLDER OF ANY SUCH REVOLVING NOTE OR ANY SUCH TERM NOTE FOR ALL PURPOSES
UNDER THIS AGREEMENT, (IV) THE BORROWERS, THE BORROWERS’ AGENT AND THE
ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER
IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND
(V) THE AGREEMENT PURSUANT TO WHICH SUCH PARTICIPANT ACQUIRES ITS PARTICIPATING
INTEREST HEREIN SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT AND
RESPONSIBILITY TO ENFORCE THE OBLIGATIONS, INCLUDING, WITHOUT LIMITATION THE
RIGHT TO CONSENT OR AGREE TO ANY AMENDMENT, MODIFICATION, CONSENT OR WAIVER WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, PROVIDED THAT SUCH
AGREEMENT MAY PROVIDE THAT SUCH LENDER WILL NOT

64


--------------------------------------------------------------------------------





CONSENT OR AGREE TO ANY SUCH AMENDMENT, MODIFICATION, CONSENT OR WAIVER WITH
RESPECT TO THE MATTERS SET FORTH IN SECTIONS 9.1(A) THROUGH (E) WITHOUT THE
PRIOR CONSENT OF SUCH PARTICIPANT.  EACH BORROWER AGREES THAT IF AMOUNTS
OUTSTANDING UNDER THIS AGREEMENT, THE REVOLVING NOTES, THE TERM NOTES AND THE
LOAN DOCUMENTS ARE DUE AND UNPAID, OR SHALL HAVE BEEN DECLARED OR SHALL HAVE
BECOME DUE AND PAYABLE UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, EACH
PARTICIPANT SHALL BE DEEMED TO HAVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE RIGHT OF SETOFF IN RESPECT OF ITS PARTICIPATING INTEREST IN AMOUNTS OWING
UNDER THIS AGREEMENT AND ANY REVOLVING NOTE, ANY TERM NOTE OR OTHER LOAN
DOCUMENT TO THE SAME EXTENT AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST WERE
OWING DIRECTLY TO IT AS A LENDER UNDER THIS AGREEMENT OR ANY REVOLVING NOTE, ANY
TERM NOTE OR OTHER LOAN DOCUMENT; PROVIDED, THAT SUCH RIGHT OF SETOFF SHALL BE
SUBJECT TO THE OBLIGATION OF SUCH PARTICIPANT TO SHARE WITH THE LENDERS, AND THE
LENDERS AGREE TO SHARE WITH SUCH PARTICIPANT, AS PROVIDED IN SECTION 8.11.  EACH
BORROWER ALSO AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF
SECTIONS 2.18, 2.19, 2.20, 2.21 AND 9.2 WITH RESPECT TO ITS PARTICIPATION IN THE
REVOLVING COMMITMENTS, TERM LOAN COMMITMENTS, REVOLVING LOANS AND TERM LOANS;
PROVIDED, THAT NO PARTICIPANT SHALL BE ENTITLED TO RECEIVE ANY GREATER AMOUNT
PURSUANT TO SUCH SUBSECTIONS THAN THE TRANSFEROR LENDER WOULD HAVE BEEN ENTITLED
TO RECEIVE IN RESPECT OF THE AMOUNT OF THE PARTICIPATION TRANSFERRED BY SUCH
TRANSFEROR LENDER TO SUCH PARTICIPANT HAD NO SUCH TRANSFER OCCURRED.


(C)                                  EACH LENDER MAY, FROM TIME TO TIME, WITH
THE CONSENT OF THE ADMINISTRATIVE AGENT AND THE BORROWERS’ AGENT (NEITHER OF
WHICH CONSENTS SHALL BE UNREASONABLY WITHHELD OR DELAYED; AND IF AN EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THEN CONSENT OF THE BORROWERS’
AGENT SHALL NOT BE REQUIRED), ASSIGN TO OTHER LENDERS (“ASSIGNEES”) ALL OR PART
OF ITS RIGHTS OR OBLIGATIONS HEREUNDER OR UNDER ANY LOAN DOCUMENT IN A MINIMUM
AMOUNT OF $1,000,000 EVIDENCED BY ANY REVOLVING NOTE THEN HELD BY THAT LENDER,
TOGETHER WITH EQUIVALENT PROPORTIONS OF ITS REVOLVING COMMITMENT, ANY TERM NOTE
THEN HELD BY THAT LENDER, ITS TERM LOAN COMMITMENT PURSUANT TO WRITTEN
AGREEMENTS EXECUTED BY SUCH ASSIGNING LENDER, SUCH ASSIGNEE(S), THE BORROWERS
AND THE ADMINISTRATIVE AGENT IN SUBSTANTIALLY THE FORM OF EXHIBIT H, WHICH
AGREEMENTS SHALL SPECIFY IN EACH INSTANCE THE PORTION OF THE OBLIGATIONS
EVIDENCED BY THE REVOLVING NOTES AND TERM NOTES WHICH IS TO BE ASSIGNED TO EACH
ASSIGNEE AND THE PORTION OF THE REVOLVING COMMITMENT AND TERM LOAN COMMITMENT OF
SUCH LENDER TO BE ASSUMED BY EACH ASSIGNEE (EACH, AN “ASSIGNMENT AGREEMENT”);
PROVIDED, HOWEVER, THAT THE ASSIGNING LENDER MUST PAY TO THE ADMINISTRATIVE
AGENT A PROCESSING AND RECORDATION FEE OF $3,500 PER ASSIGNMENT.  UPON THE
EXECUTION OF EACH ASSIGNMENT AGREEMENT BY THE ASSIGNING LENDER, THE RELEVANT
ASSIGNEE, THE BORROWERS AND THE ADMINISTRATIVE AGENT, PAYMENT TO THE ASSIGNING
LENDER BY SUCH ASSIGNEE OF THE PURCHASE PRICE FOR THE PORTION OF THE OBLIGATIONS
BEING ACQUIRED BY IT AND RECEIPT BY THE BORROWERS’ AGENT OF A COPY OF THE
RELEVANT ASSIGNMENT AGREEMENT, (X) SUCH ASSIGNEE LENDER SHALL THEREUPON BECOME A
“LENDER” FOR ALL PURPOSES OF THIS AGREEMENT WITH A PRO RATA SHARE OF THE
REVOLVING COMMITMENT AND A TERM LOAN COMMITMENT IN THE AMOUNT SET FORTH IN SUCH
ASSIGNMENT AGREEMENT AND WITH ALL THE RIGHTS, POWERS AND OBLIGATIONS AFFORDED A
LENDER UNDER THIS AGREEMENT, (Y) SUCH ASSIGNING LENDER SHALL HAVE NO FURTHER
LIABILITY FOR FUNDING THE PORTION OF ITS COMMITMENT ASSUMED BY SUCH ASSIGNEE AND
(Z) THE ADDRESS FOR NOTICES TO SUCH ASSIGNEE SHALL BE AS SPECIFIED IN THE
ASSIGNMENT AGREEMENT EXECUTED BY IT.  CONCURRENTLY WITH THE EXECUTION AND
DELIVERY OF EACH ASSIGNMENT AGREEMENT, THE ASSIGNING LENDER SHALL SURRENDER TO
THE ADMINISTRATIVE AGENT THE REVOLVING NOTE AND TERM NOTE A PORTION OF WHICH IS
BEING ASSIGNED, AND THE BORROWERS SHALL EXECUTE AND DELIVER A REVOLVING NOTE AND
TERM NOTE TO THE ASSIGNEE IN THE AMOUNT OF  ITS REVOLVING COMMITMENT AND ITS
TERM LOAN COMMITMENT, RESPECTIVELY, AND A NEW REVOLVING NOTE AND TERM NOTE TO
THE ASSIGNING LENDER IN THE AMOUNT OF ITS REVOLVING COMMITMENT AND TERM LOAN
COMMITMENT, RESPECTIVELY, AFTER GIVING EFFECT TO THE REDUCTION OCCASIONED BY
SUCH ASSIGNMENT, ALL SUCH NOTES TO CONSTITUTE “REVOLVING NOTES” AND “TERM NOTES”
FOR ALL PURPOSES OF THIS AGREEMENT AND OF THE OTHER LOAN DOCUMENTS.

65


--------------------------------------------------------------------------------





(D)                                 THE BORROWERS SHALL NOT BE LIABLE FOR ANY
COSTS INCURRED BY THE LENDERS IN EFFECTING ANY PARTICIPATION UNDER SUBPARAGRAPH
(B) OF THIS SUBSECTION OR BY THE LENDERS IN EFFECTING ANY ASSIGNMENT UNDER
SUBPARAGRAPH (C) OF THIS SUBSECTION EXCEPT WITH RESPECT TO THE ADMINISTRATIVE
AGENT AS PROVIDED IN THIS SECTION 9.6.


(E)                                  EACH LENDER MAY DISCLOSE TO ANY ASSIGNEE OR
PARTICIPANT AND TO ANY PROSPECTIVE ASSIGNEE OR PARTICIPANT ANY AND ALL FINANCIAL
INFORMATION IN SUCH LENDER’S POSSESSION CONCERNING THE BORROWERS OR ANY OF THEIR
SUBSIDIARIES (IF ANY) WHICH HAS BEEN DELIVERED TO SUCH LENDER BY OR ON BEHALF OF
THE BORROWERS OR ANY OF THEIR SUBSIDIARIES PURSUANT TO THIS AGREEMENT OR WHICH
HAS BEEN DELIVERED TO SUCH LENDER BY OR ON BEHALF OF THE BORROWERS OR ANY OF
THEIR SUBSIDIARIES IN CONNECTION WITH SUCH LENDER’S CREDIT EVALUATION OF SUCH
BORROWER OR ANY OF ITS SUBSIDIARIES PRIOR TO ENTERING INTO THIS AGREEMENT,
PROVIDED THAT PRIOR TO DISCLOSING SUCH INFORMATION, SUCH LENDER SHALL FIRST
OBTAIN THE AGREEMENT OF SUCH PROSPECTIVE ASSIGNEE OR PARTICIPANT TO COMPLY WITH
THE PROVISIONS OF SECTION 9.7.


(F)                                    NOTWITHSTANDING ANY OTHER PROVISION IN
THIS AGREEMENT, ANY LENDER MAY AT ANY TIME CREATE A SECURITY INTEREST IN, OR
PLEDGE, ALL OR ANY PORTION OF ITS RIGHTS UNDER AND INTEREST IN THIS AGREEMENT
AND ANY NOTE HELD BY IT IN FAVOR OF ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH
REGULATION A OF THE BOARD OR U. S. TREASURY REGULATION 31 CFR § 203.14, AND SUCH
FEDERAL RESERVE BANK MAY ENFORCE SUCH PLEDGE OR SECURITY INTEREST IN ANY MANNER
PERMITTED UNDER APPLICABLE LAW.


(G)                                 NOTWITHSTANDING ANY OTHER PROVISION IN THIS
AGREEMENT, (I) ALL REVOLVING LOAN, TERM LOAN OR OTHER OBLIGATIONS OWING TO
COBANK HEREUNDER THAT ARE RETAINED BY COBANK FOR ITS OWN ACCOUNT AND ARE NOT
PART OF A SALE OF A PARTICIPATION INTEREST OR THE ASSIGNMENT OF ANY RIGHTS OR
OBLIGATIONS UNDER THE LOAN DOCUMENTS, SHALL BE ENTITLED TO PATRONAGE
DISTRIBUTIONS IN ACCORDANCE WITH THE BYLAWS OF COBANK AND ITS PRACTICES AND
PROCEDURES RELATED TO PATRONAGE DISTRIBUTIONS AND (II) ANY REVOLVING LOAN, TERM
LOAN OR OTHER OBLIGATIONS OWING TO COBANK HEREUNDER THAT ARE NOT RETAINED BY
COBANK FOR ITS OWN ACCOUNT AND ARE PART OF A SALE OF A PARTICIPATION INTEREST OR
THE ASSIGNMENT OF ANY RIGHTS OR OBLIGATIONS UNDER THE LOAN DOCUMENTS, SHALL NOT
BE ENTITLED TO ANY SUCH PATRONAGE DISTRIBUTIONS.

Section 9.7                                      Confidentiality of
Information.  The Administrative Agent and each Lender shall use reasonable
efforts to assure that information about the Borrower and its operations,
affairs and financial condition, not generally disclosed to the public or to
trade and other creditors, which is furnished to the Administrative Agent or
such Lender pursuant to the provisions hereof is used only for the purposes of
this Agreement and any other relationship between such Lender and the Borrower
and shall not be divulged to any Person other than the Lender, their Affiliates
and their respective officers, directors, employees and agents, except: (a) to
their attorneys and accountants, (b) in connection with the enforcement of the
rights of the Administrative Agent and the Lenders hereunder and under the Loan
Documents or otherwise in connection with applicable litigation, (c) in
connection with assignments and participations and the solicitation of
prospective assignees and participants referred to in the immediately preceding
Section, (d) if such information is generally available to the public other than
as a result of disclosure by the Administrative Agent or any Lender, (e) to any
direct or indirect contractual counterparty in any hedging arrangement or such
contractual counterparty’s professional advisor, (f) to any nationally
recognized rating agency that requires information about any Lender’s investment
portfolio in connection with ratings issued with respect to such  Lender, and
(g) as may otherwise be  required or requested by any regulatory authority
having jurisdiction over the Administrative Agent or any Lender or by any
applicable law, rule, regulation or judicial process, the opinion of any
Lender’s counsel concerning the making of such disclosure to be binding on the
parties hereto.  No Lender shall incur any liability to the Borrower by reason
of any disclosure permitted by this Section.

66


--------------------------------------------------------------------------------




Section 9.8                                      Governing Law and
Construction.  THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS AGREEMENT
AND THE NOTES SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF COLORADO,
WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.  Whenever
possible, each provision of this Agreement and the other Loan Documents and any
other statement, instrument  or transaction contemplated hereby or thereby or
relating hereto or thereto shall be interpreted in such manner as to be
effective and valid under such applicable law, but, if any provision of this
Agreement, the other Loan Documents or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be held to be prohibited or invalid under such applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement, the other Loan Documents or any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto.

Section 9.9                                      Consent to Jurisdiction.  AT
THE OPTION OF THE ADMINISTRATIVE AGENT, THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS MAY BE ENFORCED IN ANY FEDERAL COURT OR COLORADO STATE COURT SITTING
IN CITY OR COUNTY OF DENVER; AND EACH BORROWER CONSENTS TO THE JURISDICTION AND
VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT
CONVENIENT.  IN THE EVENT ANY BORROWER COMMENCES ANY ACTION IN ANOTHER
JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR
INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE ADMINISTRATIVE
AGENT AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

Section 9.10                                Waiver of Jury Trial.  EACH
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

Section 9.11                                Survival of Agreement.  All
representations, warranties, covenants and agreement made by each Borrower
herein or in the other Loan Documents and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be deemed to have been relied upon by
the Lenders and shall survive the making of the Loans by the Lenders and the
execution and delivery to the Lenders by the Borrowers of the Notes, regardless
of any investigation made by or on behalf of the Lenders, and shall continue in
full force and effect as long as any Obligation is outstanding and unpaid and so
long as the Commitments have not been terminated; provided, however, that the
obligations of the  under 9.2,  9.5 and 9.12 shall survive payment in full of
the Obligations and the termination of the Commitments.

Section 9.12                                Indemnification.  The Borrowers
hereby agree to defend, protect, indemnify and hold harmless the Administrative
Agent and the Lenders and their respective Affiliates and the directors,
officers, employees, attorneys and agents of the Administrative Agent and the
Lenders and their respective Affiliates (each of the foregoing being an
“Indemnitee” and all of the foregoing being collectively the “Indemnitees”) from
and against any and all claims, actions, damages, liabilities, judgments, costs
and expenses (including all reasonable fees and disbursements of counsel which
may be incurred in the investigation or defense of any matter) imposed upon,
incurred by or asserted against any Indemnitee, whether direct, indirect or
consequential and whether based on any federal, state, local or

67


--------------------------------------------------------------------------------




foreign laws or regulations (including securities laws, environmental laws,
commercial laws and regulations), under common law or on equitable cause, or on
contract or otherwise:


(A)                                  BY REASON OF, RELATING TO OR IN CONNECTION
WITH THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF ANY LOAN DOCUMENT,
ANY COMMITMENTS RELATING THERETO, OR ANY TRANSACTION CONTEMPLATED BY ANY LOAN
DOCUMENT; OR


(B)                                 BY REASON OF, RELATING TO OR IN CONNECTION
WITH ANY CREDIT EXTENDED OR USED UNDER THE LOAN DOCUMENTS OR ANY ACT DONE OR
OMITTED BY ANY PERSON, OR THE EXERCISE OF ANY RIGHTS OR REMEDIES THEREUNDER,
INCLUDING THE ACQUISITION OF ANY COLLATERAL BY THE LENDERS BY WAY OF FORECLOSURE
OF THE LIEN THEREON, DEED OR BILL OF SALE IN LIEU OF SUCH FORECLOSURE OR
OTHERWISE;

provided, however, that the Borrowers shall not be liable to any Indemnitee for
any portion of such claims, damages, liabilities and expenses resulting from
such Indemnitee’s gross negligence or willful misconduct.  In the event this
indemnity is unenforceable as a matter of law as to a particular matter or
consequence referred to herein, it shall be enforceable to the full extent
permitted by law.

This indemnification applies, without limitation, to any act, omission, event or
circumstance existing or occurring on or prior to the later of the Termination
Date or the date of payment in full of the Obligations, including specifically
Obligations arising under clause (b) of this Section.  The indemnification
provisions set forth above shall be in addition to any liability the Borrowers
may otherwise have.  Without prejudice to the survival of any other obligation
of the Borrowers hereunder the indemnities and obligations of the Borrowers
contained in this Section shall survive the payment in full of the other
Obligations.

Section 9.13                                Captions.  The captions or headings
herein and any table of contents hereto are for convenience only and in no way
define, limit or describe the scope or intent of any provision of this
Agreement.

Section 9.14                                Entire Agreement.  This Agreement
and the other Loan Documents embody the entire agreement and understanding
between the Borrowers, the Administrative Agent and the Lenders with respect to
the subject matter hereof and thereof.  This Agreement supersedes all prior
agreements and understandings relating to the subject matter hereof.  Nothing
contained in this Agreement or in any other Loan Document, expressed or implied,
is intended to confer upon any Persons other than the parties hereto any rights,
remedies, obligations or liabilities hereunder or thereunder.

Section 9.15                                Counterparts.  This Agreement may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument, and any of the parties hereto may
execute this Agreement by signing any such counterpart.

Section 9.16                                Borrower Acknowledgements.  Each
Borrower hereby acknowledges that (a) it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents, (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship to such Borrower, the relationship being solely that of debtor and
creditor, (c) no joint venture exists between such Borrower and the
Administrative Agent or any Lender, and (d) neither the Administrative Agent nor
any Lender undertakes any responsibility to such Borrower to review or inform
such Borrower of any matter in connection with any phase of the business or
operations of such Borrower and such Borrower shall rely entirely upon its own
judgment with respect to its business, and any review, inspection or supervision
of, or information supplied to, the Borrowers by the Administrative Agent or any
Lender is for the protection of the Lenders and neither such Borrower nor any
third party is entitled to rely thereon.

68


--------------------------------------------------------------------------------




Section 9.17                                Appointment of and Acceptance by
Borrowers’ Agent.  Midwest Investors of Iowa, Cooperative hereby appoints and
authorizes the Borrowers’ Agent to take such action as its agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to the
Borrowers’ Agent by the terms thereof, together with such power that are
reasonably incidental thereto, and Golden Oval Eggs, LLC hereby accepts such
appointment.

Section 9.18                                Relationship Among Borrowers.


(A)                                  JOINT AND SEVERAL LIABILITY.  EACH BORROWER
AGREES THAT IT IS LIABLE, JOINTLY AND SEVERALLY WITH EACH OTHER BORROWER, FOR
THE PAYMENT OF ALL OBLIGATIONS OF THE BORROWERS UNDER THIS AGREEMENT, AND THAT
THE LENDERS AND THE ADMINISTRATIVE AGENT CAN ENFORCE SUCH OBLIGATIONS AGAINST
ANY OR ALL BORROWERS, IN THE LENDERS’ OR THE ADMINISTRATIVE AGENT’S SOLE AND
UNLIMITED DISCRETION.


(B)                                 WAIVERS OF DEFENSES.  THE OBLIGATIONS OF THE
BORROWERS HEREUNDER SHALL NOT BE RELEASED, IN WHOLE OR IN PART, BY ANY ACTION OR
THING WHICH MIGHT, BUT FOR THIS PROVISION OF THIS AGREEMENT, BE DEEMED A LEGAL
OR EQUITABLE DISCHARGE OF A SURETY OR GUARANTOR, OTHER THAN IRREVOCABLE PAYMENT
AND PERFORMANCE IN FULL OF THE OBLIGATIONS (EXCEPT FOR CONTINGENT INDEMNITY AND
OTHER CONTINGENT OBLIGATIONS NOT YET DUE AND PAYABLE) AT A TIME AFTER ANY
OBLIGATION OF THE LENDERS HEREUNDER TO MAKE THE TERM LOANS AND REVOLVING LOANS
AND OF THE LETTER OF CREDIT BANK  TO ISSUE LETTERS OF CREDIT SHALL HAVE EXPIRED
OR BEEN TERMINATED AND ALL OUTSTANDING LETTERS OF CREDIT SHALL HAVE EXPIRED OR
THE LIABILITY OF THE LETTER OF CREDIT BANK THEREON SHALL HAVE OTHERWISE BEEN
DISCHARGED.  THE PURPOSE AND INTENT OF THIS AGREEMENT IS THAT THE OBLIGATIONS
CONSTITUTE THE DIRECT AND PRIMARY OBLIGATIONS OF EACH BORROWER AND THAT THE
COVENANTS, AGREEMENTS AND ALL OBLIGATIONS OF EACH BORROWER HEREUNDER BE
ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE.  EACH BORROWER SHALL BE AND REMAIN
LIABLE FOR ANY DEFICIENCY REMAINING AFTER FORECLOSURE OF ANY MORTGAGE, DEED OF
TRUST OR SECURITY AGREEMENT SECURING ALL OR ANY PART OF THE OBLIGATIONS, WHETHER
OR NOT THE LIABILITY OF ANY OTHER PERSON FOR SUCH DEFICIENCY IS DISCHARGED
PURSUANT TO STATUTE, JUDICIAL DECISION OR OTHERWISE.


(C)                                  OTHER TRANSACTIONS.  THE LENDERS AND THE
ADMINISTRATIVE AGENT ARE EXPRESSLY AUTHORIZED TO EXCHANGE, SURRENDER OR RELEASE
WITH OR WITHOUT CONSIDERATION ANY OR ALL COLLATERAL AND SECURITY WHICH MAY AT
ANY TIME BE PLACED WITH IT BY THE BORROWERS OR BY ANY OTHER PERSON ON BEHALF OF
THE BORROWERS, OR TO FORWARD OR DELIVER ANY OR ALL SUCH COLLATERAL AND SECURITY
DIRECTLY TO THE BORROWERS FOR COLLECTION AND REMITTANCE OR FOR CREDIT.  NO
INVALIDITY, IRREGULARITY OR UNENFORCEABILITY OF ANY SECURITY FOR THE OBLIGATIONS
OR OTHER RECOURSE WITH RESPECT THERETO SHALL AFFECT, IMPAIR OR BE A DEFENSE TO
THE BORROWERS’ OBLIGATIONS UNDER THIS AGREEMENT. THE LIABILITIES OF EACH
BORROWER HEREUNDER SHALL NOT BE AFFECTED OR IMPAIRED BY ANY FAILURE, DELAY,
NEGLECT OR OMISSION ON THE PART OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO
REALIZE UPON ANY OF THE OBLIGATIONS OF ANY OTHER BORROWER TO THE LENDERS OR THE
ADMINISTRATIVE AGENT, OR UPON ANY COLLATERAL OR SECURITY FOR ANY OR ALL OF THE 
OBLIGATIONS, NOR BY THE TAKING BY ANY LENDER OR THE ADMINISTRATIVE AGENT OF (OR
THE FAILURE TO TAKE) ANY GUARANTY OR GUARANTIES TO SECURE THE OBLIGATIONS, NOR
BY THE TAKING BY ANY LENDER OR THE ADMINISTRATIVE AGENT OF (OR THE FAILURE TO
TAKE OR THE FAILURE TO PERFECT ITS SECURITY INTEREST IN OR OTHER LIEN ON)
COLLATERAL OR SECURITY OF ANY KIND.  NO ACT OR OMISSION OF  ANY LENDER OR THE
ADMINISTRATIVE AGENT, WHETHER OR NOT SUCH ACTION OR FAILURE TO ACT VARIES OR
INCREASES THE RISK OF, OR AFFECTS THE RIGHTS OR REMEDIES OF A BORROWER, SHALL
AFFECT OR IMPAIR THE OBLIGATIONS OF THE BORROWERS HEREUNDER.


(D)                                 ACTIONS NOT REQUIRED.  EACH BORROWER, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, HEREBY WAIVES ANY AND ALL RIGHT TO CAUSE A
MARSHALING OF THE ASSETS OF ANY OTHER BORROWER OR ANY

69


--------------------------------------------------------------------------------





OTHER ACTION BY ANY COURT OR OTHER GOVERNMENTAL BODY WITH RESPECT THERETO OR TO
CAUSE ANY LENDER OR THE ADMINISTRATIVE AGENT TO PROCEED AGAINST ANY SECURITY FOR
THE OBLIGATIONS OR ANY OTHER RECOURSE WHICH ANY LENDER OR THE ADMINISTRATIVE
AGENT MAY HAVE WITH RESPECT THERETO AND FURTHER WAIVES ANY AND ALL REQUIREMENTS
THAT ANY LENDER OR THE ADMINISTRATIVE AGENT INSTITUTE ANY ACTION OR PROCEEDING
AT LAW OR IN EQUITY, OR OBTAIN ANY JUDGMENT, AGAINST ANY OTHER BORROWER OR ANY
OTHER PERSON, OR WITH RESPECT TO ANY COLLATERAL SECURITY FOR THE OBLIGATIONS, AS
A CONDITION PRECEDENT TO MAKING DEMAND ON OR  BRINGING AN ACTION OR OBTAINING
AND/OR ENFORCING A JUDGMENT AGAINST, SUCH BORROWER UNDER THIS AGREEMENT.


(E)                                  NO SUBROGATION.  NOTWITHSTANDING ANY
PAYMENT OR PAYMENTS MADE BY ANY BORROWER HEREUNDER OR ANY SETOFF OR APPLICATION
OF FUNDS OF ANY BORROWER BY ANY LENDER OR THE ADMINISTRATIVE AGENT, SUCH
BORROWER SHALL NOT BE ENTITLED TO BE SUBROGATED TO ANY OF THE RIGHTS OF ANY
LENDER OR THE ADMINISTRATIVE AGENT AGAINST ANY OTHER BORROWER OR ANY OTHER
GUARANTOR OR ANY COLLATERAL SECURITY OR GUARANTY OR RIGHT OF OFFSET HELD BY ANY
LENDER OR THE ADMINISTRATIVE AGENT FOR THE PAYMENT OF THE OBLIGATIONS, NOR SHALL
SUCH BORROWER SEEK OR BE ENTITLED TO SEEK ANY CONTRIBUTION OR REIMBURSEMENT FROM
ANY OTHER BORROWER OR ANY OTHER GUARANTOR IN RESPECT OF PAYMENTS MADE BY SUCH
BORROWER HEREUNDER, UNTIL ALL AMOUNTS OWING TO THE LENDERS AND THE
ADMINISTRATIVE AGENT BY THE BORROWERS ON ACCOUNT OF THE OBLIGATIONS ARE
IRREVOCABLY PAID IN FULL.  IF ANY AMOUNT SHALL BE PAID TO A BORROWER ON ACCOUNT
OF SUCH SUBROGATION RIGHTS AT ANY TIME WHEN ALL OF THE OBLIGATIONS SHALL NOT
HAVE BEEN IRREVOCABLY PAID IN FULL, SUCH AMOUNT SHALL BE HELD BY THAT BORROWER
IN TRUST FOR THE LENDERS AND THE ADMINISTRATIVE AGENT, SEGREGATED FROM OTHER
FUNDS OF THAT BORROWER, AND SHALL, FORTHWITH UPON RECEIPT BY THE BORROWER, BE
TURNED OVER TO THE ADMINISTRATIVE AGENT IN THE EXACT FORM RECEIVED BY THE
BORROWER (DULY INDORSED BY THE BORROWER TO THE ADMINISTRATIVE AGENT, IF
REQUIRED), TO BE APPLIED AGAINST THE OBLIGATIONS, WHETHER MATURED OR UNMATURED,
IN SUCH ORDER AS THE ADMINISTRATIVE AGENT MAY DETERMINE.


(F)                                    APPLICATION OF PAYMENTS.  ANY AND ALL
PAYMENTS UPON THE OBLIGATIONS MADE BY THE BORROWERS OR BY ANY OTHER PERSON,
AND/OR THE PROCEEDS OF ANY OR ALL COLLATERAL OR SECURITY FOR ANY OF THE
OBLIGATIONS, MAY BE APPLIED BY THE LENDERS ON SUCH ITEMS OF THE OBLIGATIONS AS
THE LENDERS MAY ELECT.


(G)                                 RECOVERY OF PAYMENT.  IF ANY PAYMENT
RECEIVED BY THE LENDERS OR THE ADMINISTRATIVE AGENT AND APPLIED TO THE
OBLIGATIONS IS SUBSEQUENTLY SET ASIDE, RECOVERED, RESCINDED OR REQUIRED TO BE
RETURNED FOR ANY REASON (INCLUDING, WITHOUT LIMITATION, THE BANKRUPTCY,
INSOLVENCY OR REORGANIZATION OF A BORROWER OR ANY OTHER OBLIGOR), THE
OBLIGATIONS TO WHICH SUCH PAYMENT WAS APPLIED SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BE DEEMED TO HAVE CONTINUED IN EXISTENCE, NOTWITHSTANDING SUCH
APPLICATION, AND EACH BORROWER SHALL BE JOINTLY AND SEVERALLY LIABLE FOR SUCH
OBLIGATIONS AS FULLY AS IF SUCH APPLICATION HAD NEVER BEEN MADE.  REFERENCES IN
THIS AGREEMENT TO AMOUNTS “IRREVOCABLY PAID” OR TO “IRREVOCABLE PAYMENT” REFER
TO PAYMENTS THAT CANNOT BE SET ASIDE, RECOVERED, RESCINDED OR REQUIRED TO BE
RETURNED FOR ANY REASON.


(H)                                 BORROWERS’ FINANCIAL CONDITION.  EACH
BORROWER IS FAMILIAR WITH THE FINANCIAL CONDITION OF THE OTHER BORROWERS, AND
EACH BORROWER HAS EXECUTED AND DELIVERED THIS AGREEMENT BASED ON THAT BORROWER’S
OWN JUDGMENT AND NOT IN RELIANCE UPON ANY STATEMENT OR REPRESENTATION OF THE
LENDERS OR THE ADMINISTRATIVE AGENT.  THE LENDERS AND THE ADMINISTRATIVE AGENT
SHALL HAVE NO OBLIGATION TO PROVIDE ANY BORROWER WITH ANY ADVICE WHATSOEVER OR
TO INFORM ANY BORROWER AT ANY TIME OF ANY  LENDER’S ACTIONS, EVALUATIONS OR
CONCLUSIONS ON THE FINANCIAL CONDITION OR ANY OTHER MATTER CONCERNING THE
BORROWERS.


(I)                                     BANKRUPTCY OF THE BORROWERS.  EACH
BORROWER EXPRESSLY AGREES THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
LIABILITIES AND OBLIGATIONS OF THAT BORROWER UNDER THIS AGREEMENT

70


--------------------------------------------------------------------------------





SHALL NOT IN ANY WAY BE IMPAIRED OR OTHERWISE AFFECTED BY THE INSTITUTION BY OR
AGAINST ANY OTHER BORROWER OR ANY OTHER PERSON OF ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS, OR ANY OTHER
SIMILAR PROCEEDINGS FOR RELIEF UNDER ANY BANKRUPTCY LAW OR SIMILAR LAW FOR THE
RELIEF OF DEBTORS AND THAT ANY DISCHARGE OF ANY OF THE OBLIGATIONS PURSUANT TO
ANY SUCH BANKRUPTCY OR SIMILAR LAW OR OTHER LAW SHALL NOT DIMINISH, DISCHARGE OR
OTHERWISE AFFECT IN ANY WAY THE OBLIGATIONS OF THAT BORROWER UNDER THIS
AGREEMENT, AND THAT UPON THE INSTITUTION OF ANY OF THE ABOVE ACTIONS, SUCH
OBLIGATIONS SHALL BE ENFORCEABLE AGAINST THAT BORROWER.


(J)                                     LIMITATION; INSOLVENCY LAWS.  AS USED IN
THIS SECTION 9.18(J): (A) THE TERM “APPLICABLE INSOLVENCY LAWS” MEANS THE LAWS
OF THE UNITED STATES OF AMERICA OR OF ANY STATE, PROVINCE, NATION OR OTHER
GOVERNMENTAL UNIT RELATING TO BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
ADJUSTMENT OF DEBTS, RELIEF OF DEBTORS, DISSOLUTION, INSOLVENCY, FRAUDULENT
TRANSFERS OR CONVEYANCES OR OTHER SIMILAR LAWS (INCLUDING, WITHOUT LIMITATION,
11 U. S. C. §547, §548, §550 AND OTHER “AVOIDANCE” PROVISIONS OF TITLE 11 OF THE
UNITED STATED CODE) AS APPLICABLE IN ANY PROCEEDING IN WHICH THE VALIDITY AND/OR
ENFORCEABILITY OF THIS AGREEMENT AGAINST ANY BORROWER, OR ANY SPECIFIED LIEN IS
IN ISSUE; AND (B) “SPECIFIED LIEN” MEANS ANY SECURITY INTEREST, MORTGAGE, LIEN
OR ENCUMBRANCE GRANTED BY ANY BORROWER SECURING THE OBLIGATIONS, IN WHOLE OR IN
PART.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF, IN ANY
PROCEEDING, A COURT OF COMPETENT JURISDICTION DETERMINES THAT WITH RESPECT TO
ANY BORROWER, THIS AGREEMENT OR ANY SPECIFIED LIEN WOULD, BUT FOR THE OPERATION
OF THIS SECTION, BE SUBJECT TO AVOIDANCE AND/OR RECOVERY OR BE UNENFORCEABLE BY
REASON OF APPLICABLE INSOLVENCY LAWS, THIS AGREEMENT AND EACH SUCH SPECIFIED
LIEN SHALL BE VALID AND ENFORCEABLE AGAINST SUCH BORROWER, ONLY TO THE MAXIMUM
EXTENT THAT WOULD NOT CAUSE THIS AGREEMENT OR SUCH SPECIFIED LIEN TO BE SUBJECT
TO AVOIDANCE, RECOVERY OR UNENFORCEABILITY.  TO THE EXTENT THAT ANY PAYMENT TO,
OR REALIZATION BY, THE LENDERS OR THE ADMINISTRATIVE AGENT ON THE OBLIGATIONS
EXCEEDS THE LIMITATIONS OF THIS SECTION AND IS OTHERWISE SUBJECT TO AVOIDANCE
AND RECOVERY IN ANY SUCH PROCEEDING, THE AMOUNT SUBJECT TO AVOIDANCE SHALL IN
ALL EVENTS BE LIMITED TO THE AMOUNT BY WHICH SUCH ACTUAL PAYMENT OR REALIZATION
EXCEEDS SUCH LIMITATION, AND THIS AGREEMENT AS LIMITED SHALL IN ALL EVENTS
REMAIN IN FULL FORCE AND EFFECT AND BE FULLY ENFORCEABLE AGAINST SUCH BORROWER. 
THIS SECTION IS INTENDED SOLELY TO RESERVE THE RIGHTS OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER AGAINST EACH BORROWER, IN SUCH PROCEEDING TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE INSOLVENCY LAWS AND NEITHER THE
BORROWERS, ANY GUARANTOR OF THE OBLIGATIONS NOR ANY OTHER PERSON SHALL HAVE ANY
RIGHT, CLAIM OR DEFENSE UNDER THIS SECTION THAT WOULD NOT OTHERWISE BE AVAILABLE
UNDER APPLICABLE INSOLVENCY LAWS IN SUCH PROCEEDING.

Section 9.19                                Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively,
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) that
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.


SECTION 9.20                                RATIFICATION OF PRIOR TRANSACTIONS. 
EACH BORROWER ACKNOWLEDGES AND AFFIRMS THAT ALL TRANSACTIONS AND LOANS MADE
PURSUANT TO THE EXISTING CREDIT AGREEMENT THAT TOOK PLACE OR WERE

71


--------------------------------------------------------------------------------





ADVANCED PRIOR TO THE DATE HEREOF ARE RATIFIED IN ALL RESPECTS AND SHALL
HEREAFTER BE GOVERNED SOLELY BY THE TERMS OF THIS AGREEMENT AND THE NOTES.

[The next page is the signature page.]

72


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

GOLDEN OVAL EGGS, LLC,

 

as a Borrower and the Borrowers’ Agent

 

 

 

 

 

By:

/s/ Douglas Leifermann

 

 

Name:   Douglas Leifermann

 

Title:   Chief Financial Officer

 

 

 

 

 

MIDWEST INVESTORS OF IOWA,
COOPERATIVE, as a Borrower

 

 

 

 

 

By:

/s/ Douglas Leifermann

 

 

Name:   Douglas Leifermann

 

Title:   Chief Financial Officer

 

 

 

 

Address for the Borrowers

GOECA, LP, as a Borrower

For Purposes of Notice:

By its General Partner

 

GOEMCA, Inc.

1800 Park Avenue East

 

P.O. Box 615

By:

/s/ Douglas Leifermann

 

Renville, MN 56284

Name:   Douglas Leifermann

Fax: (320) 329-3276

Title:   Chief Financial Officer

Attention: Doug Leifermann, Vice President –
Finance

 

 

S-1


--------------------------------------------------------------------------------




 

Commitment Amounts

 

Revolving:

$15,000,000

COBANK, ACB,

Tranche A1 Term:

N/A

as a Lender and as the Administrative Agent

Tranche A2 Term:

N/A

 

Tranche A3 Term:

N/A

By:

/s/ Jeff Doorenbos

 

Tranche B1 Term:

$7,300,000

Name:  Jeff Doorenbos

Tranche B2 Term:

$7,700,000

Title:  Vice President

Tranche B3 Term:

$20,000,000

 

 

 

 

 

 

Address for funding notices:

 

 

5500 South Quebec Street

 

 

Greenwood Village, CO 80111

 

 

P.O. Box 5110

 

 

Denver, CO 80217

 

 

Attention: Kelly Purtell

 

 

Fax: (303) 740-4021

 

 

 

 

 

Address for all other notices:

 

 

Interchange Tower, Suite 300

 

 

600 Highway 169 South

 

 

Minneapolis, MN 55426-1219

 

 

Fax: (303) 224-2582

 

 

Attention: Jeff Doorenbos

 

 

 

 

 

 

Revolving:

N/A

METROPOLITAN LIFE INSURANCE COMPANY, as a Bank

Tranche A1 Term:

$14,700,000

 

Tranche A2 Term:

$15,300,000

By:

/s/ Steven W. Craig

 

Tranche A3 Term:

$18,000,000

Name:

Steven W. Craig

 

Tranche B1 Term:

N/A

Title:

Tranche B2 Term:

N/A

 

Tranche B3 Term:

N/A

 

 

 

Address for funding notices:

 

 

 

 

 

Address for all other notices:

 

 

4401 Westown Parkway

 

 

Suite 220

 

 

West Des Moines, IA 50266

 

 

Fax: (515) 223-0757

 

 

Attention: Tony Jennings

 

S-2


--------------------------------------------------------------------------------


ANNEX I

PRICING GRID

Revolving Loans (numbers in parentheses constitute negative amounts)

Funded Debt to EBITDA

 

LIBOR Margin

 

Base Margin

 

Unused Fee

 

³ 5.25:1.00

 

3.75

%

1.50

%

0.625

%

³ 4.50:1.00 < 5.25:1.00

 

3.25

%

1.00

%

0.500

%

³ 3.75:1.00 < 4.50:1.00

 

2.75

%

0.50

%

0.500

%

³ 3.00:1.00 < 3.75:1.00

 

2.25

%

0

%

0.375

%

³ 2.25:1.00 < 3.00:1.00

 

1.75

%

(0.50

)%

0.375

%

< 2.25:1.00

 

1.25

%

(1.00

)%

0.250

%

 

Tranche B Term Loans, Second Tranche 2 Advance and Final Tranche 2 Advance of
Tranche A2 Term Loans and Tranche A3 Term Loans (numbers in parentheses
constitute negative amounts)

Funded Debt to EBITDA

 

LIBOR Margin

 

Base Margin
(Tranche B loans only)

 

³ 5.25:1.00

 

4.00

%

1.75

%

³ 4.50:1.00 < 5.25:1.00

 

3.50

%

1.25

%

³ 3.75:1.00 < 4.50:1.00

 

3.00

%

0.75

%

³ 3.00:1.00 < 3.75:1.00

 

2.50

%

0.25

%

³ 2.25:1.00 < 3.00:1.00

 

2.00

%

(0.25

)%

< 2.25:1.00

 

1.50

%

(0.75

)%

 


--------------------------------------------------------------------------------




ANNEX II

RISK MANAGEMENT GRID

Current Ratio

 

Minimum Percentage of Eggs Contracted

Greater than or equal to 1.25 to 1.00 but less than
1.50 to 1.00

 

³ 50%

Greater than or equal to 1.50 to 1.00 but less than
2.00 to 1.00

 

³ 40%

Greater than or equal to 2.00 to 1.00

 

³ 30%

 


--------------------------------------------------------------------------------